EXECUTION VERSION

CREDIT AGREEMENT
dated as of August 13, 2014,
among
TEREX CORPORATION,
CERTAIN OF ITS SUBSIDIARIES,
THE LENDERS AND ISSUING BANKS NAMED HEREIN
and
CREDIT SUISSE AG,
as Administrative Agent and Collateral Agent
________________
CREDIT SUISSE SECURITIES (USA) LLC,


GOLDMAN SACHS BANK USA,


RBS SECURITIES INC.


and


COMMERZBANK AKTIENGESELLSCHAFT,


as Joint Lead Arrangers


and Joint Bookrunners









--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
Page
 
 
 
 
ARTICLE I
 
 
 
 
 
Definitions
 
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Terms Generally
44
SECTION 1.03.
Exchange Rates
44
SECTION 1.04.
Classification of Loans and Borrowings
44
SECTION 1.05.
Pro Forma Calculations
44
 
ARTICLE II
 
 
 
 
 
The Credits
 
SECTION 2.01.
Commitments and Loans
45
SECTION 2.02.
Loans
46
SECTION 2.03.
Borrowing Procedure
48
SECTION 2.04.
Evidence of Debt; Repayment of Loans
49
SECTION 2.05.
Fees
50
SECTION 2.06.
Interest on Loans
52
SECTION 2.07.
Default Interest
53
SECTION 2.08.
Alternate Rate of Interest
53
SECTION 2.09.
Termination and Reduction of Commitments
54
SECTION 2.10.
Conversion and Continuation of Borrowings
55
SECTION 2.11.
Repayment of Term Borrowings
56
SECTION 2.12.
Prepayment
57
SECTION 2.13.
Mandatory Prepayments
58
SECTION 2.14.
Reserve Requirements; Change in Circumstances
60
SECTION 2.15.
Change in Legality
61
SECTION 2.16.
Indemnity
62
SECTION 2.17.
Pro Rata Treatment
63
SECTION 2.18.
Sharing of Setoffs
63
SECTION 2.19.
Payments
64
SECTION 2.20.
Taxes
65
SECTION 2.21.
Assignment of Commitments Under Certain Circumstances; Duty to Mitigate
70
SECTION 2.22.
Swingline Loans
71
SECTION 2.23.
Letters of Credit
73
SECTION 2.24.
Australian Fronted Loans
77
SECTION 2.25.
Reporting Requirements of the Australian Fronting Lender and Issuing Banks
80
SECTION 2.26.
Additional Issuing Banks
80
SECTION 2.27.
Incremental Commitments
80


i



--------------------------------------------------------------------------------




SECTION 2.28.
Defaulting Lenders
83
SECTION 2.29.
Contract Loan Facilities
86
SECTION 2.30.
Loan Modification Offers
87
SECTION 2.31.
United Kingdom Tax Matters
88
 
ARTICLE III
 
 
 
 
 
Representations and Warranties
 
SECTION 3.01.
Organization; Powers
93
SECTION 3.02.
Authorization
93
SECTION 3.03.
Enforceability
94
SECTION 3.04.
Governmental Approvals
94
SECTION 3.05.
Financial Statements
94
SECTION 3.06.
No Material Adverse Change
94
SECTION 3.07.
Title to Properties; Possession Under Leases
94
SECTION 3.08.
Subsidiaries
95
SECTION 3.09.
Litigation; Compliance with Laws
95
SECTION 3.10.
Agreements
96
SECTION 3.11.
Federal Reserve Regulations
96
SECTION 3.12.
Investment Company Act
96
SECTION 3.13.
Use of Proceeds
96
SECTION 3.14.
Tax Returns
96
SECTION 3.15.
No Material Misstatements
96
SECTION 3.16.
Employee Benefit Plans
97
SECTION 3.17.
Environmental Matters
97
SECTION 3.18.
Insurance
98
SECTION 3.19.
Security Documents
98
SECTION 3.20.
Location of Material Owned Real Property
99
SECTION 3.21.
Labor Matters
99
SECTION 3.22.
Solvency
100
SECTION 3.23.
Senior Indebtedness
100
SECTION 3.24.
Anti-Terrorism Laws
100
SECTION 3.25.
Tax Residence
101
 
ARTICLE IV
 
 
 
 
 
Conditions
 
SECTION 4.01.
Initial Credit Event
101
SECTION 4.02.
All Credit Events
103
 
ARTICLE V
 
 
 
 
 
Affirmative Covenants
 
SECTION 5.01.
Existence; Businesses and Properties
104
SECTION 5.02.
Insurance
105
SECTION 5.03.
Obligations and Taxes
106
SECTION 5.04.
Financial Statements, Reports, etc
107
SECTION 5.05.
Litigation and Other Notices
108
SECTION 5.06.
Employee Benefits
108


ii



--------------------------------------------------------------------------------




SECTION 5.07.
Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings
108
SECTION 5.08.
Use of Proceeds
109
SECTION 5.09.
Compliance with Environmental Laws
109
SECTION 5.10.
Preparation of Environmental Reports
109
SECTION 5.11.
Further Assurances
109
 
ARTICLE VI
 
 
 
 
 
Negative Covenants
 
SECTION 6.01.
Indebtedness
111
SECTION 6.02.
Liens
112
SECTION 6.03.
Sale and Lease-Back Transactions
114
SECTION 6.04.
Investments, Loans and Advances
114
SECTION 6.05.
Mergers, Consolidations, Sales of Assets and Acquisitions
116
SECTION 6.06.
Dividends and Distributions; Restrictions on Ability of Restricted Subsidiaries
to Pay Dividends
117
SECTION 6.07.
Transactions with Affiliates
118
SECTION 6.08.
Business of Borrowers and Restricted Subsidiaries
118
SECTION 6.09.
Other Indebtedness and Agreements
118
SECTION 6.10.
Interest Coverage Ratio
119
SECTION 6.11.
Senior Secured Leverage Ratio
119
SECTION 6.12.
Fiscal Year
119
SECTION 6.13.
Designation of Unrestricted Subsidiaries
119
 
ARTICLE VII
 
 
 
 
 
Events of Default
 
 
 
 
 
ARTICLE VIII
 
 
 
 
 
The Administrative Agent and the Collateral Agent
 
 
 
 
 
ARTICLE IX
 
 
 
 
 
Miscellaneous
 
SECTION 9.01.
Notices
127
SECTION 9.02.
Survival of Agreement
129
SECTION 9.03.
Binding Effect
129
SECTION 9.04.
Successors and Assigns
129
SECTION 9.05.
Expenses; Indemnity
135
SECTION 9.06.
Right of Setoff
137
SECTION 9.07.
Applicable Law
137
SECTION 9.08.
Waivers; Amendment
137
SECTION 9.09.
Interest Rate Limitation
139
SECTION 9.10.
Entire Agreement
139
SECTION 9.11.
WAIVER OF JURY TRIAL
139
SECTION 9.12.
Severability
140


iii



--------------------------------------------------------------------------------




SECTION 9.13.
Counterparts
140
SECTION 9.14.
Headings
140
SECTION 9.15.
Jurisdiction; Consent to Service of Process
140
SECTION 9.16.
Conversion of Currencies
141
SECTION 9.17.
Confidentiality
141
SECTION 9.18.
European Monetary Union
142
SECTION 9.19.
Rights of Additional L/C Issuing Banks and Contract Loan Revolving Lenders
143
SECTION 9.20.
No Advisory or Fiduciary Responsibility
143
SECTION 9.21.
USA PATRIOT Act Notice
143
SECTION 9.22.
Additional Borrowers
144
SECTION 9.23.
Several Obligations
144



SCHEDULES
Schedule 1.01(b)
Subsidiary Guarantors
Schedule 1.01(c)
Existing Letters of Credit
Schedule 1.01(d)
Material First Tier Foreign Subsidiaries
Schedule 1.01(e)
Unrestricted Subsidiaries
Schedule 1.01(f)
Excluded Subsidiaries
Schedule 2.01
Lenders; Commitments
Schedule 3.08
Subsidiaries
Schedule 3.09
Litigation
Schedule 3.17
Environmental Matters
Schedule 3.18
Insurance
Schedule 3.19(a)
UCC Filing Offices
Schedule 3.19(c)
Mortgage Filing Offices
Schedule 3.20
Material Owned Real Property
Schedule 3.21
Labor Matters
Schedule 4.01(d)
Security Documents
Schedule 5.11
Post-Closing Matters
Schedule 6.01
Indebtedness
Schedule 6.02
Liens
Schedule 6.04
Investments




iv



--------------------------------------------------------------------------------




EXHIBITS
Exhibit A
Form of Administrative Questionnaire
Exhibit B-1
Form of Assignment and Acceptance
Exhibit B-2
Form of Borrower Purchase Assignment and Acceptance
Exhibit C
Form of Borrowing Request
Exhibit D
Form of Guarantee and Collateral Agreement
Exhibit E
Form of Mortgage
Exhibit F
Form of North Atlantic Guarantee Agreement
Exhibit G-1
Form of Opinion of General Counsel of Terex
Exhibit G-2
Form of Opinion of Bryan Cave LLP
Exhibit H
Form of Solvency Certificate
Exhibit I-1
Form of U.S. Term Loan Promissory Note
Exhibit I-2
Form of Euro Term Loan Promissory Note
Exhibit I-3
Form of Domestic Revolving Loan Promissory Note
Exhibit I-4
Form of Multicurrency Revolving Loan Promissory Note
Exhibit J-1
Form of Borrowing Subsidiary Agreement
Exhibit J-2
Form of Borrowing Subsidiary Termination
Exhibit K-1
Form of U.S. Tax Compliance Certificate
Exhibit K-2
Form of U.S. Tax Compliance Certificate
Exhibit K-3
Form of U.S. Tax Compliance Certificate
Exhibit K-4
Form of U.S. Tax Compliance Certificate






v



--------------------------------------------------------------------------------




CREDIT AGREEMENT dated as of August 13, 2014 (this “Agreement”), among TEREX
CORPORATION, a Delaware corporation (“Terex”), NEW TEREX HOLDINGS UK LIMITED,
with company number 02962659, a limited company organized under the laws of
England (the “U.K. Borrower”), TEREX INTERNATIONAL FINANCIAL SERVICES COMPANY,
with company number 327184, a company organized under the laws of Ireland (the
“European Borrower”), and TEREX AUSTRALIA PTY LTD (ACN 010 671 048), a company
organized under the laws of Australia and registered in Queensland, Australia
(the “Australian Borrower”), the Lenders (as defined in Article I), the Issuing
Banks (as defined in Article I) and CREDIT SUISSE AG, as administrative agent
(in such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”) for the Lenders.
The parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accepting Lenders” shall have the meaning assigned to such term in Section
2.30(a).
“Acquired Indebtedness” shall mean Indebtedness of a person or any of its
subsidiaries (the “Acquired Person”) (a) existing at the time such person
becomes a Restricted Subsidiary of Terex or at the time it merges or
consolidates with Terex or any of its Restricted Subsidiaries or (b) assumed in
connection with the acquisition of assets from such person; provided in each
case that (i) such Indebtedness was not created in contemplation of such
acquisition, merger or consolidation and (ii) such acquisition, merger or
consolidation is otherwise permitted under this Agreement.
“Acquired Person” shall have the meaning assigned to such term in the definition
of the term “Acquired Indebtedness”.
“Additional L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Additional Letters of Credit denominated in
dollars at such time, (b) the Dollar Equivalent of the aggregate undrawn amount
of all outstanding Additional Letters of Credit denominated in any currency
other than dollars at such time, (c) the aggregate principal amount of all
disbursements in respect of Additional Letters of Credit denominated in dollars
that have not yet been reimbursed at such time and (d) the Dollar Equivalent of
the aggregate principal amount




--------------------------------------------------------------------------------

2



of all disbursements in respect of Additional Letters of Credit denominated in
any currency other than dollars that have not yet been reimbursed at such time.
“Additional L/C Facility” shall mean any letter of credit facility entered into
by Terex, one or more of the Subsidiary Borrowers and one or more Additional L/C
Issuing Banks from time to time that shall have as its sole purpose the issuance
of letters of credit to be used by Terex and one or more of the Subsidiary
Borrowers in the ordinary course of business and that shall require prompt
reimbursement upon any funding of any such letter of credit.
“Additional L/C Issuing Bank” shall mean any Lender that shall issue Additional
Letters of Credit pursuant to an Additional L/C Facility.
“Additional Letter of Credit” shall mean each letter of credit issued pursuant
to an Additional L/C Facility.
“Additional Subordinated Notes” shall mean subordinated notes issued from time
to time by Terex, or assumed in connection with a Permitted Acquisition, after
the Closing Date; provided that (a) such subordinated notes do not require any
scheduled payment of principal prior to a date that is 12 months after the
Latest Maturity Date (in effect on the date of issuance of such Additional
Subordinated Notes) and (b) the subordination provisions and other non-pricing
terms and conditions of such subordinated notes are no less favorable to the
Lenders than the analogous provisions of the Existing Senior Subordinated Notes.
“Adjusted LIBO Rate” shall mean, (a) with respect to any Eurocurrency Borrowing
denominated in Euro for any Interest Period, an interest rate per annum equal to
the EURIBO Rate in effect for such Interest Period, and (b) with respect to any
other Eurocurrency Borrowing for any Interest Period, an interest rate per annum
equal to the LIBO Rate in effect for such Interest Period multiplied by
Statutory Reserves.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as shall be supplied by the Administrative
Agent.
“Affected Class” shall have the meaning assigned to such term in Section
2.30(a).
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Agents” shall have the meaning assigned to such term in Article VIII.




--------------------------------------------------------------------------------

3



“Aggregate Contract Loan Exposure” shall mean the Domestic Contract Loan
Exposure and the Multicurrency Contract Loan Exposure.
“Aggregate Domestic Revolving Credit Exposure” shall mean the aggregate amount
of the Lenders’ Domestic Revolving Credit Exposures.
“Aggregate Multicurrency Revolving Credit Exposure” shall mean the aggregate
amount of the Lenders’ Multicurrency Revolving Credit Exposures.
“Aggregate Revolving Credit Exposure” shall mean the Aggregate Domestic
Revolving Credit Exposure and the Aggregate Multicurrency Revolving Credit
Exposure.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.
“Agreement Currency” shall have the meaning assigned to such term in
Section 9.16.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate (or in the case of a Dollar Loan to a Subsidiary
Borrower, the applicable U.S. Base Rate) in effect on such day, (b) the Federal
Funds Effective Rate in effect on such day plus ½ of 1% and (c) the Adjusted
LIBO Rate in effect on such day for a one-month Interest Period commencing on
the second Business Day after such day plus 1.00%. If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate or the
Adjusted LIBO Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition of the term Federal Funds Effective Rate, the Alternate
Base Rate shall be determined without regard to clause (b) or (c), as
applicable, of the preceding sentence until the circumstances giving rise to
such inability no longer exist. The term “Prime Rate” shall mean the rate of
interest per annum determined from time to time by the Administrative Agent as
its prime rate in effect at its principal office in New York City and notified
to the Borrower. The term “Federal Funds Effective Rate” shall mean, for any
day, the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for the day for such transactions received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by it. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the U.S. Base Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective on the effective date of such change in the Prime
Rate, the U.S. Base Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, as the case may be.
“Alternative Currency” shall mean (a) with respect to Euro Term Loans, Euro,
(b) with respect to Multicurrency Revolving Loans and Multicurrency Letters of
Credit, Pounds and Euro, (c) with respect to Australian Fronted Loans,
Australian Dollars, and (d) with respect to Multicurrency Letters of Credit,
Australian Dollars, Euro and any other foreign currency which is approved by the
Australian Fronting Lender and the applicable Issuing Bank, in each case in its
sole discretion.




--------------------------------------------------------------------------------

4



“Alternative Currency Borrowing” shall mean a Borrowing comprised of Alternative
Currency Loans.
“Alternative Currency Equivalent” shall mean, on any date of determination, with
respect to any amount denominated in dollars in relation to any specified
Alternative Currency, the equivalent in such specified Alternative Currency of
such amount in dollars, determined by the Administrative Agent pursuant to
Section 1.03 using the applicable Exchange Rate then in effect.
“Alternative Currency Loan” shall mean any Loan denominated in an Alternative
Currency.
“Applicable Percentage” shall mean, for any day (a) with respect to any U.S.
Term Loan, (i) 2.75% per annum, in the case of a Eurocurrency Term Loan, or
(ii) 1.75% per annum, in the case of an ABR Term Loan, (b) with respect to any
Euro Term Loan, 3.25% per annum, and (c) with respect to any Australian Fronted
Fixed Rate Loan, Australian Fronted Base Rate Loan, Eurocurrency Revolving Loan
or ABR Revolving Loan, the applicable percentage set forth below under the
caption “Eurocurrency Spread—Revolving Loans” or “ABR Spread—Revolving Loans”,
respectively, based upon the Consolidated Leverage Ratio as of the relevant date
of determination:
Consolidated Leverage Ratio
Eurocurrency
Spread —
Revolving Loans
ABR Spread —
Revolving Loans
Category 1
Greater than or equal to 3.25 to 1.00
2.25%
1.25%
Category 2
Greater than or equal to 2.00 to 1.00 but less than 3.25 to 1.00
2.00%
1.00%
Category 3
Less than 2.00 to 1.00
1.75%
0.75%



Each change in the Applicable Percentage resulting from a change in the
Consolidated Leverage Ratio shall be effective with respect to all Revolving
Loans, Swingline Loans and Letters of Credit on the date of delivery to the
Administrative Agent of the financial statements and certificate required by
Section 5.04(a) or (b) and Section 5.04(c), respectively, based upon the
Consolidated Leverage Ratio as of the end of the most recent fiscal quarter
included in such financial statements so delivered, and shall remain in effect
until the date immediately preceding the next date of delivery of such financial
statements and certificate indicating another such change. Notwithstanding the
foregoing, (i) until Terex shall have delivered the financial statements and
certificates required by Section 5.04(a) or (b) and Section 5.04(c),
respectively, as of and for the first fiscal quarter of Terex ending after the
Closing Date, the Consolidated Leverage Ratio shall be deemed to be in Category
2 for purposes of determining the Applicable Percentage, and (ii) at any time
after the occurrence




--------------------------------------------------------------------------------

5



and during the continuance of an Event of Default, the Consolidated Leverage
Ratio shall be deemed to be in Category 1 for purposes of determining the
Applicable Percentage.
“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger or otherwise and including by way of a Sale and Leaseback) by any
Borrower or any Restricted Subsidiary to any person other than any Borrower or
any Guarantor of (a) any Equity Interests of any Subsidiary (other than
directors’ qualifying shares) or (b) any other assets of any Borrower or any
Restricted Subsidiary (other than (i) inventory, excess, damaged, obsolete or
worn out assets, scrap, Permitted Investments, accounts receivable and/or
letters of credit supporting accounts receivable issued to Terex or any
Restricted Subsidiary, in each case disposed of in the ordinary course of
business and, in the case of accounts receivable, consistent with past practice,
and (ii) sales, transfers or other distributions between or among Restricted
Subsidiaries which are not Subsidiary Guarantors (including Foreign
Subsidiaries)); provided that any sale, transfer or other disposition described
in clause (a) or (b) above, in each case having a value not in excess of
$15,000,000, shall be deemed not to be an “Asset Sale” for purposes of this
Agreement; and provided, further, that, without limiting the generality of the
foregoing and any rights that exist as a result thereof with respect to the sale
of accounts receivable, the sale of Program Receivables pursuant to the
Receivables Program shall be deemed not to be an “Asset Sale” for the purposes
of this Agreement. Notwithstanding anything to the contrary contained in this
Agreement, the sale to a third party of any loans or leases made to customers by
Terex and/or the Restricted Subsidiaries as described in Section 6.04(r) shall
be deemed not to be an “Asset Sale” for purposes of this Agreement.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B-1 or such other form as shall be approved by the
Administrative Agent.
“Australian Borrower” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.
“Australian Dollars” shall mean the lawful currency of Australia.
“Australian Fronted Base Rate” shall mean, for any day, with respect to any
Australian Fronted Loan, a rate per annum equal to the average rate at which
overnight deposits in Australian Dollars approximately equal in principal amount
to such Australian Fronted Loan are obtainable by the Australian Fronting Lender
on such day at its lending office for such Australian Fronted Loan in the
interbank market (or any other market for overnight funds in Australian Dollars
utilized by the Australian Fronting Lender), adjusted to reflect any direct or
indirect costs of obtaining such deposits (including reserve and assessment
costs, to the extent applicable). The Australian Fronted Base Rate applicable to
any Australian Fronted Loan shall be determined for each day by the Australian
Fronting Lender in respect of such Loan and such determination shall be
conclusive absent manifest error. The Australian Fronting Lender shall notify
Terex and the Australian Borrower and the Administrative Agent promptly upon
establishing the Australian Fronted Base Rate for any Australian Fronted Loan,
or upon any change thereto.
“Australian Fronted Base Rate Loans” shall mean any Australian Fronted Loan
bearing interest at a rate determined by reference to the Australian Fronted
Base Rate in accordance with




--------------------------------------------------------------------------------

6



the provisions of Article II. For the avoidance of doubt, the Australian
Fronting Lender shall not be required to make an Australian Fronted Base Rate
Loan denominated in dollars.
“Australian Fronted Exposure” shall mean, at any time, the Dollar Equivalent of
the aggregate principal amount of all outstanding Australian Fronted Loans at
such time. The Australian Fronted Exposure of any Multicurrency Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate
Australian Fronted Exposure at such time.
“Australian Fronted Fixed Rate Loan” shall mean any Australian Fronted Loan
bearing interest at a rate determined by reference to (i) the Bank Bill Rate, in
the case of Loans to the Australian Borrower denominated in Australian Dollars,
and (ii) the Adjusted LIBO Rate, in the case of Loans to the Australian Borrower
denominated in dollars in accordance with the provisions of Article II.
“Australian Fronted Loan” shall mean any loan made by the Australian Fronting
Lender pursuant to its Australian Fronting Commitment.
“Australian Fronting Commitment” shall mean the commitment of the Australian
Fronting Lender to make Loans pursuant to Section 2.24 or in the Assignment and
Acceptance pursuant to which the Australian Fronting Lender assumed its
Australian Fronting Commitment, as applicable, as the same may be reduced from
time to time pursuant to Section 2.24(f) and pursuant to assignments by the
Australian Fronting Lender pursuant to Section 9.04. The initial Australian
Fronting Commitment of the Australian Fronting Lender shall be $50,000,000.
“Australian Fronting Fees” shall have the meaning assigned to such term in
Section 2.05(e).
“Australian Fronting Lender” shall mean Credit Suisse AG, Sydney Branch and its
successors and assigns in such capacity or such other Lender (or its Affiliate)
designated as such by Terex with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed) and such Lender, and its
successors and assigns in such capacity, in each case that shall become a party
to this Agreement as the Australian Fronting Lender pursuant to a joinder
agreement in form and substance satisfactory to Terex, the Administrative Agent
and such Lender.
“Australian Participation Fees” shall have the meaning assigned to such term in
Section 2.05(d).
“Bank Bill Rate” shall mean, in relation to an Interest Period for any
Australian Fronted Fixed Rate Loan denominated in Australian Dollars, the rate
determined by the Australian Fronting Lender to be the average bid rate
displayed at or about 10:30 a.m. (Sydney time) on the first day of such Interest
Period on the Reuters screen BBSY page for a term equivalent to such Interest
Period. If (a) for any reason there is no rate displayed for a period equivalent
to such Interest Period or (b) the basis on which such rate is displayed is
changed and in the reasonable opinion of the Australian Fronting Lender such
rate ceases to reflect the Australian Fronting Lender’s cost of funding to the
same extent as at the Closing Date, then the Bank Bill Rate shall be the rate
determined by the Australian Fronting Lender to be the average of the buying
rates quoted to the Australian




--------------------------------------------------------------------------------

7



Fronting Lender by three reference banks selected by it at or about that time on
that date for bills of exchange that are accepted by an Australian bank and that
have a term equivalent to the Interest Period. If there are no such buying rates
the rate shall be the rate reasonably determined by the Australian Fronting
Lender to be its cost of funds. Rates will be expressed as a yield percent per
annum to maturity and rounded up, if necessary, to the nearest two decimal
places.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower DTTP Filing” shall mean an HM Revenue & Customs’ Form DTTP2 duly
completed and filed by the U.K. Borrower which:
(i)    where it relates to a U.K. Treaty Lender that is a Lender on the day on
which this Agreement is entered into, contains the scheme reference number and
jurisdiction of tax residence stated below that U.K. Treaty Lender’s name on its
signature page to this Agreement and is filed with HM Revenue & Customs within
30 days of the date of this Agreement; or
(ii)    where it relates to a U.K. Treaty Lender that is a New Lender, contains
the scheme reference number and jurisdiction of tax residence stated in respect
of that Lender in the relevant Assignment and Acceptance and is filed with HM
Revenue & Customs within 30 days of that date.
“Borrower Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender and Terex or the European Borrower, as the
case may be, and accepted by the Administrative Agent, in the form of
Exhibit B-2 or such other form as shall be approved by the Administrative Agent.
“Borrowers” shall mean, collectively, Terex and the Subsidiary Borrowers.
“Borrowing” shall mean a group of Loans of a single Type made by the Lenders on
a single date and as to which a single Interest Period is in effect.
“Borrowing Minimum” shall mean $2,500,000, €2,000,000, £2,000,000 or, in the
case of any other Alternative Currency, such amount as may be reasonably
specified by the Administrative Agent.
“Borrowing Multiple” shall mean $100,000, €100,000, £100,000 or, in the case of
any other Alternative Currency, such amount as may be reasonably specified by
the Administrative Agent.
“Borrowing Request” shall mean a request by any Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.
“Borrowing Subsidiary Agreement” shall mean a Borrowing Subsidiary Agreement
substantially in the form of Exhibit J-1, or such other form as shall be
acceptable to Terex and the Administrative Agent.




--------------------------------------------------------------------------------

8



“Borrowing Subsidiary Termination” shall mean a Borrowing Subsidiary Termination
substantially in the form of Exhibit J-2, or such other form as shall be
acceptable to Terex and the Administrative Agent.
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude (a) any day on which banks are not open for
dealings in dollar deposits in the London interbank market (if such Eurocurrency
Loan is denominated in dollars) and (b) any day that is not a Target Day (if
such Eurocurrency Loan is denominated in Euro), and, when used in connection
with any Calculation Date or determining any date on which any amount is to be
paid or made available in an Alternative Currency other than Euro, the term
“Business Day” shall also exclude any day on which commercial banks and foreign
exchange markets are not open for business in the principal financial center in
the country of such Alternative Currency.
“Calculation Date” shall mean (a) the date of delivery of each Borrowing
Request, (b) the date of issuance, extension or renewal of any Letter of Credit,
(c) the date of conversion or continuation of any Borrowing pursuant to
Section 2.10 or (d) such additional dates as the Administrative Agent or the
Required Lenders shall specify.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Casualty” shall have the meaning assigned to such term in the Mortgages.
“Casualty Proceeds” shall have the meaning assigned to such term in the
Mortgages.
A “Change in Control” shall be deemed to have occurred if (a) any person or
group (within the meaning of Rule 13d‑5 of the Securities Exchange Act of 1934
as in effect on the Closing Date) shall own directly or indirectly, beneficially
or of record, shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Terex; (b) a
majority of the seats (other than vacant seats) on the board of directors of
Terex shall at any time be occupied by persons who were neither (i) nominated by
the board of directors of Terex, nor (ii) appointed by directors so nominated;
(c) any change in control (or similar event, however denominated) with respect
to Terex or any of its Restricted Subsidiaries shall occur under and as defined
in any indenture or agreement in respect of Indebtedness in an outstanding
principal amount in excess of $50,000,000 to which Terex or any of its
Restricted Subsidiaries is a party; or (d) any person or group shall otherwise
directly or indirectly Control Terex.
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s




--------------------------------------------------------------------------------

9



or Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Multicurrency Revolving Loans,
Domestic Revolving Loans, U.S. Term Loans, Euro Term Loans, Australian Fronted
Loans, Multicurrency Swingline Loans, Domestic Swingline Loans or Incremental
Term Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Multicurrency Revolving Credit Commitment, Domestic Revolving
Credit Commitment, Australian Fronting Commitment, Multicurrency Swingline
Commitment, Domestic Swingline Commitment or Incremental Term Loan Commitment.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 4.01 shall have been satisfied, which date is August 13, 2014.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.
“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.
“Commitment” shall mean, with respect to any Lender, such Lender’s Multicurrency
Revolving Credit Commitment, Domestic Revolving Credit Commitment, U.S. Term
Loan Commitment, Euro Term Loan Commitment, Australian Fronting Commitment,
Multicurrency Swingline Commitment, Domestic Swingline Commitment and
Incremental Term Loan Commitment (if any).
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Condemnation” shall have the meaning assigned to such term in the Mortgages.
“Condemnation Proceeds” shall have the meaning assigned to such term in the
Mortgages.
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of Terex used in connection with the syndication of the credit
facilities provided for herein.




--------------------------------------------------------------------------------

10



“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capital Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or other consideration or accrued as a
liability) by Terex or any of its Restricted Subsidiaries during such period
that, in accordance with GAAP, are or should be included in “additions to
property, plant and equipment” or similar items reflected in the consolidated
statement of cash flows of Terex and the Restricted Subsidiaries for such period
(including the amount of assets leased by incurring any Capital Lease Obligation
or Synthetic Lease Obligation); provided that expenditures for Permitted
Acquisitions shall not constitute Consolidated Capital Expenditures.
“Consolidated Current Assets” shall mean, as of any date of determination, the
total assets that would properly be classified as current assets (other than
cash and cash equivalents) of Terex and its Restricted Subsidiaries as of such
date, determined on a consolidated basis in accordance with GAAP.
“Consolidated Current Liabilities” shall mean, as of any date of determination,
the total liabilities (other than, without duplication, (a) the current portion
of long-term Indebtedness and (b) outstanding Revolving Loans, Australian
Fronted Loans and Swingline Loans) that would properly be classified as current
liabilities of Terex and its Restricted Subsidiaries as of such date, determined
on a consolidated basis in accordance with GAAP.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus, without duplication and to the extent deducted from revenues
in determining Consolidated Net Income for such period, the sum of (a) the
aggregate amount of Consolidated Interest Expense for such period, (b) the
aggregate amount of letter of credit fees paid during such period, (c) the
aggregate amount of income and franchise tax expense for such period, (d) all
amounts attributable to depreciation and amortization for such period, (e) all
non-recurring non‑cash charges during such period and (f) all non-cash
adjustments made to translate foreign assets and liabilities for changes in
foreign exchange rates made in accordance with ASC 830, and minus, without
duplication and to the extent added to revenues in determining Consolidated Net
Income for such period, (i) all non-recurring non‑cash gains during such period
and (ii) all non-cash adjustments made to translate foreign assets and
liabilities for changes in foreign exchange rates made in accordance with ASC
830, all as determined on a consolidated basis with respect to Terex and its
Restricted Subsidiaries in accordance with GAAP.
“Consolidated Interest Expense” of Terex and its Restricted Subsidiaries shall
mean, for any period, interest expense of Terex and its Restricted Subsidiaries
for such period, net of interest income, included in the determination of
Consolidated Net Income. For purposes of the foregoing, interest expense shall
be determined after giving effect to any net payments made or received by Terex
and its Restricted Subsidiaries under Interest Rate Protection Agreements.
“Consolidated Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Total Debt on such date to (b) Consolidated EBITDA for the most
recent period of four consecutive fiscal quarters ended on or prior to such
date; provided that to the extent any Permitted Acquisition




--------------------------------------------------------------------------------

11



or Significant Asset Sale has occurred during the most recent period of four
consecutive fiscal quarters, Consolidated EBITDA shall be determined for such
period of four consecutive fiscal quarters on a pro forma basis for such
occurrences in accordance with Section 1.05.
“Consolidated Net Income” shall mean, for any period, the sum of net income (or
loss) for such period of Terex and its Restricted Subsidiaries on a consolidated
basis determined in accordance with GAAP, but excluding: (a) any income (or
loss) of any person if such person is not a Restricted Subsidiary, except that
Terex’s equity in the net income of any such person for such period shall be
included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such person during such period to Terex or a Restricted
Subsidiary as a dividend or other distribution; (b) the income (or loss) of any
person accrued prior to the date it became a Restricted Subsidiary of Terex or
is merged into or consolidated with Terex or such person’s assets are acquired
by Terex or any of its Restricted Subsidiaries; (c) non-recurring gains (or
losses) during such period; (d) extraordinary gains (or losses), as defined
under GAAP during such period; and (e) the income of any Restricted Subsidiary
to the extent that the declaration or payment of dividends or similar
distributions by the Restricted Subsidiary of that income is prohibited by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, statute, rule or governmental regulation applicable to the Restricted
Subsidiary.
“Contract Loan Commitment” shall mean a Domestic Contract Loan Commitment or a
Multicurrency Contract Loan Commitment.
“Contract Loan Facility” shall mean any bilateral credit facility entered into
by a Borrower and a Revolving Credit Lender that complies with the requirements
of Section 2.29 pursuant to which such Revolving Credit Lender agrees to make
Contract Loans available to such Borrower.
“Contract Loan Revolving Lender” shall have the meaning assigned to such term in
Section 9.19.
“Contract Loans” shall mean the loans made by a Revolving Credit Lender pursuant
to one or more Contract Loan Facilities. A Contract Loan shall be a “Domestic
Contract Loan” if deemed to utilize the Domestic Revolving Credit Commitments
and shall be a “Multicurrency Contract Loan” if deemed to utilize the
Multicurrency Revolving Credit Commitments.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Credit Event” shall have the meaning assigned to such term in Section 4.02.
“CTA” shall mean the United Kingdom’s Corporation Tax Act 2009.
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.




--------------------------------------------------------------------------------

12



“Defaulting Lender” shall mean any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit, Swingline Loans or Australian Fronted Loans
within three Business Days of the date required to be funded by it hereunder,
unless such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Default) has not been satisfied, (b)
notified any Borrower, the Administrative Agent, the Issuing Bank, the
Multicurrency Swingline Lender, the Domestic Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, unless
such writing or public statement indicates that such position is based on such
Lender’s good-faith determination that a condition precedent to funding
(specifically identified, including, if applicable, by reference to a specific
Default) has not been satisfied, (c) failed, within three Business Days after
written request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit, Swingline Loans
and Australian Fronted Loans; provided that any such Lender shall cease to be a
Defaulting Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount (other than a de minimis amount)
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) has been adjudicated
as, or determined by any Governmental Authority having regulatory authority over
such person or its assets to be, insolvent or has a parent company that has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such person or its assets to be, insolvent or (ii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachments on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Dollar Borrowing” shall mean a Borrowing comprised of Dollar Loans.
“Dollar Equivalent” shall mean, on any date of determination, with respect to
any amount denominated in any currency other than dollars, the equivalent in
dollars of such amount, determined




--------------------------------------------------------------------------------

13



by the Administrative Agent pursuant to Section 1.03 using the applicable
Exchange Rate with respect to such currency at the time in effect.
“Dollar Loan” shall mean a Loan denominated in dollars. Dollar Loans may be
Dollar Revolving Loans or Dollar Term Loans.
“dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Contract Loan Commitment” shall mean the commitment of a Revolving
Credit Lender to make Domestic Contract Loans pursuant to Section 2.29.
“Domestic Contract Loan Exposure” shall mean, at any time, the aggregate
principal amount of all outstanding Domestic Contract Loans at such time.
“Domestic L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Domestic Letters of Credit at such time and
(b) the aggregate principal amount of all Domestic L/C Disbursements that have
not yet been reimbursed at such time. The Domestic L/C Exposure of any Domestic
Revolving Credit Lender at any time shall mean its Pro Rata Percentage of the
total Domestic L/C Exposure at such time.
“Domestic Revolving Credit Borrowing” shall mean a Borrowing comprised of
Domestic Revolving Loans.
“Domestic Revolving Credit Commitment” shall mean, with respect to each Domestic
Revolving Credit Lender, the commitment of such Domestic Revolving Credit Lender
to make Domestic Revolving Loans and to acquire participations in Domestic L/C
Disbursements and Domestic Swingline Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such
Domestic Revolving Credit Lender assumed its Domestic Revolving Credit
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Domestic Revolving Credit Lender pursuant to
Section 9.04. The aggregate principal amount of the Domestic Revolving Credit
Commitments on the Closing Date is $300,000,000.
“Domestic Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of (a) the aggregate principal amount of all outstanding
Domestic Revolving Loans of such Lender at such time and (b) the aggregate
amount of such Lender’s Domestic L/C Exposure and Domestic Swingline Exposure at
such time.
“Domestic Revolving Credit Lender” shall mean a Lender with a Domestic Revolving
Credit Commitment or an outstanding Domestic Revolving Loan.
“Domestic Revolving Loans” shall mean the revolving loans made by the Domestic
Revolving Credit Lenders to Terex pursuant to clause (i) of Section 2.01(b).
Each Domestic Revolving Loan shall be denominated in dollars and shall be a
Eurocurrency Revolving Loan or an ABR Revolving Loan.




--------------------------------------------------------------------------------

14



“Domestic Subsidiary” shall mean a Subsidiary incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.
“Domestic Swingline Commitment” shall mean the commitment of the Domestic
Swingline Lender to make loans pursuant to Section 2.22.
“Domestic Swingline Exposure” shall mean at any time the aggregate principal
amount at such time of all outstanding Domestic Swingline Loans. The Domestic
Swingline Exposure of any Domestic Revolving Credit Lender at any time shall
equal its Pro Rata Percentage of the aggregate Domestic Swingline Exposure at
such time.
“Domestic Swingline Lender” shall mean Credit Suisse AG, acting through any of
its Affiliates or branches, in its capacity as lender of Domestic Swingline
Loans hereunder.
“Domestic Swingline Loan” shall mean any loan made by the Domestic Swingline
Lender pursuant to its Domestic Swingline Commitment.
“ECF Period” shall mean the period from July 1 to June 30 of each year,
commencing with the period commencing on July 1, 2015.
“environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, the workplace or as otherwise defined in any Environmental Law.
“Environmental Claim” shall mean any written notice of violation, claim, demand,
order, directive, cost recovery action or other cause of action by, or on behalf
of, any Governmental Authority or any person for damages, injunctive or
equitable relief, personal injury (including sickness, disease or death),
Remedial Action costs, tangible or intangible property damage, natural resource
damages, nuisance, pollution, any adverse effect on the environment caused by
any Hazardous Material, or for fines, penalties or restrictions, resulting from
or based upon (a) the existence, or the continuation of the existence, of a
Release (including sudden or non-sudden, accidental or non-accidental Releases),
(b) exposure to any Hazardous Material, (c) the presence, use, handling,
transportation, storage, treatment or disposal of any Hazardous Material or
(d) the violation or alleged violation of any Environmental Law or Environmental
Permit.
“Environmental Law” shall mean any and all applicable present and future
treaties, laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by or with any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the presence,
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.
“Environmental Permit” shall mean any permit, approval, authorization,
certificate, license, variance, filing or permission required by or from any
Governmental Authority pursuant to any Environmental Law.




--------------------------------------------------------------------------------

15



“Equipment Loans” shall have the meaning assigned to such term in
Section 6.04(r).
“Equipment Receivables” shall mean all rental fleet equipment, loans secured by
equipment, leases or rental agreements (whether now existing or arising in the
future) of Terex or any of the Restricted Subsidiaries, and any assets related
thereto including all instruments, chattel paper or general intangibles relating
thereto, all payments and other rights under insurance policies or warranties
related thereto, all disposition proceeds received upon sale thereof, all rights
under manufacturers’ repurchase programs or guaranteed depreciation programs
relating thereto, all credit enhancements related thereto, all leases, loans or
rental agreements related thereto, all collateral securing such assets, all
contracts and all guarantees or other obligations in respect of such assets,
proceeds of such assets and other assets which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions or similar transactions involving such assets.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Terex, is treated as a single employer under Section 414(b)
or (c) of the Code, or solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan; (b) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (c) the
failure to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived, under any Plan; (d) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence of any liability under Title IV of ERISA with respect
to the termination of any Plan or the withdrawal or partial withdrawal of Terex
or any of its ERISA Affiliates from any Plan or Multiemployer Plan; (f) the
receipt by Terex or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to the intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (g) the receipt by Terex or any ERISA
Affiliate of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (h) the occurrence
of a “prohibited transaction” with respect to which Terex or any of its
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) or with respect to which Terex or any such Subsidiary could otherwise
be liable; (i) any other event or condition with respect to a Plan or
Multiemployer Plan that could reasonably be expected to result in liability of
any Borrower; and (j) any Foreign Benefit Event.




--------------------------------------------------------------------------------

16



“EURIBO Rate” shall mean, with respect to any Eurocurrency Borrowing denominated
in Euro for any Interest Period, the rate per annum equal to the Banking
Federation of the European Union EURIBOR Rate (“BFEA EURIBOR”), as published by
Reuters (or another commercially available source providing quotations of BFEA
EURIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Target Days prior to the commencement
of such Interest Period, for deposits in Euro (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; provided
that if such rate is not available at such time for any reason, then the “EURIBO
Rate” for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Euro for delivery on the first day of such Interest Period in same day funds
and with a term equivalent to such Interest Period would be offered by the
Administrative Agent to major banks in the European interbank market at their
request at approximately 11:00 a.m., London time, two Target Days prior to the
commencement of such Interest Period. Notwithstanding the foregoing, except to
the extent otherwise provided in the applicable Incremental Assumption
Agreement, the “EURIBO Rate” in respect of any Interest Period applicable to any
Term Borrowings will be deemed to be 0.75% per annum if the EURIBO Rate for such
Interest Period calculated pursuant to the foregoing provisions would otherwise
be less than 0.75% per annum.
“Euro” or “€” shall mean the single currency of the European Union as
constituted by the Treaty on European Union as adopted as lawful currency by
certain member states under legislation of the European Union for European
Monetary Union.
“Euro Term Borrowing” shall mean a Borrowing comprised of Euro Term Loans.
“Euro Term Lender” shall mean a Lender with a Euro Term Loan Commitment or an
outstanding Euro Term Loan.
“Euro Term Loan Commitment” shall mean, with respect to each Euro Term Lender,
the commitment of such Euro Term Lender to make Euro Term Loans hereunder as set
forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
such Euro Term Lender assumed its Euro Term Loan Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Euro Term Lender pursuant to Section 9.04. The total amount of the Euro Term
Loan Commitments on the Closing Date is €200,000,000.
“Euro Term Loan Repayment Date” shall have the meaning assigned to such term in
clause (ii) of Section 2.11(a).
“Euro Term Loan Upfront Fees” shall have the meaning assigned to such term in
Section 2.05(f)(ii).
“Euro Term Loans” shall mean the Euro Term Loans made by the Euro Term Lenders
to Terex pursuant to clause (ii) of Section 2.01(a) of this Agreement.




--------------------------------------------------------------------------------

17



“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“European Borrower” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.
“Event of Default” shall have the meaning assigned to such term in Article VII.
“Excess Cash Flow” shall mean, for any ECF Period, the excess of (a) the sum,
without duplication, of (i) Consolidated EBITDA for such ECF Period,
(ii) extraordinary or non-recurring cash receipts of Terex and its Restricted
Subsidiaries, if any, during such ECF Period and not included in Consolidated
EBITDA and (iii) reductions to non-cash working capital of Terex and its
Restricted Subsidiaries for such ECF Period (i.e., the decrease, if any, in
Consolidated Current Assets minus Consolidated Current Liabilities from the
beginning to the end of such ECF Period), over (b) the sum, without duplication,
of (i) the amount of any cash income taxes payable by Terex and its Restricted
Subsidiaries with respect to such ECF Period, (ii) cash interest paid by Terex
and its Restricted Subsidiaries during such ECF Period, (iii) Consolidated
Capital Expenditures committed or made in cash during such ECF Period (and not
deducted from Excess Cash Flow in any prior year), (iv) scheduled principal
repayments of Indebtedness made by Terex and its Restricted Subsidiaries during
such ECF Period, (v) optional prepayments of the principal of Term Loans (other
than (i) Voluntary Prepayments and (ii) prepayments made pursuant to
Section 9.04(l)) and reductions of Revolving Credit Commitments during such ECF
Period, but only to the extent that such prepayments and reductions do not occur
in connection with a refinancing of all or any portion of the Loans,
(vi) extraordinary or non-recurring expenses and losses to the extent paid in
cash by Terex and its Restricted Subsidiaries, if any, during such ECF Period
and not included in Consolidated EBITDA and (vii) additions to non-cash working
capital for such ECF Period (i.e., the increase, if any, in Consolidated Current
Assets minus Consolidated Current Liabilities from the beginning to the end of
such ECF Period); provided that, to the extent otherwise included therein, the
Net Cash Proceeds of Asset Sales and the net cash proceeds of equity issuances
by Terex or any of its Subsidiaries shall be excluded from the calculation of
Excess Cash Flow.
“Exchange Rate” shall mean, on any day, with respect to any currency other than
dollars (for purposes of determining the Dollar Equivalent) or any Alternative
Currency (for purposes of determining the Alternative Currency Equivalent with
respect to such Alternative Currency), the rate at which such currency may be
exchanged into dollars or the applicable Alternative Currency, as the case may
be, as set forth at approximately 11:00 a.m., New York City time, on such date
on the applicable Bloomberg Key Cross Currency Rates Page. In the event that any
such rate does not appear on any Bloomberg Key Cross Currency Rates Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates selected by the Administrative Agent for
such purpose, or, at the discretion of the Administrative Agent, such Exchange
Rate shall instead be the arithmetic average of the spot rates of exchange of
the Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m., local time in such market, on such date for the purchase of dollars
or the applicable Alternative Currency, as the case may be, for




--------------------------------------------------------------------------------

18



delivery two Business Days later; provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any other reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.
“Excluded Subsidiary” shall mean each Subsidiary listed on Schedule 1.01(f).
“Excluded Swap Obligations” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to, or required to be withheld or deducted from a payment to, the
Administrative Agent, any Lender or an Issuing Bank: (i) income or franchise
Taxes imposed on the net income of the Administrative Agent, any Lender or an
Issuing Bank (or any Transferee), in each case (A) imposed by the jurisdiction
under the laws of which the Administrative Agent, such Lender or an Issuing Bank
(or Transferee) is organized or incorporated or the jurisdiction in which the
Administrative Agent’s, such Lender’s or an Issuing Bank’s (or Transferee’s)
principal executive office or applicable lending office is located or (B) that
are Other Connection Taxes, (ii) Taxes attributable to such recipient’s failure
to comply with Section 2.20(f), (iii) any taxes that a Loan Party is not
required to indemnify or pay any additional amounts pursuant to Section 2.20(g),
(iv) any taxes arising under FATCA, including any regulations or official
interpretations thereof, and (v) in relation to a Loan made to the European
Borrower, (A) any withholding tax if the relevant Lender is not an Irish
Qualifying Lender unless the reason that such Lender is not an Irish Qualifying
Lender is a change after the date on which it became a Lender in respect of such
Loan in (or in the interpretation, administration or application of) any law or
any Irish Tax Treaty or any published practice or published concession of any
relevant Governmental Authority in Ireland or (B) any withholding tax that is
imposed on payments of interest made to a Lender if at the time the payment
falls due the relevant Lender is an Irish Treaty Lender and the European
Borrower is able to demonstrate that such tax is required to be withheld as a
result of the failure of the relevant Lender to comply with its obligations
regarding cooperation in completing any necessary procedural formalities under
Section 2.20(k).
“Existing Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement dated as of August 5, 2011 (as amended, restated, supplemented or
otherwise modified prior to the date hereof), among the Borrowers, Terex Italia
S.R.L., as the Italian Borrower thereunder, the lenders party thereto and Credit
Suisse AG, as administrative agent and collateral agent.
“Existing Credit Agreement Refinancing” shall mean the payment in full of all
amounts due or outstanding under the Existing Credit Agreement, the termination
of the commitments thereunder and the release of all guarantees thereof and
security therefor.




--------------------------------------------------------------------------------

19



“Existing Letter of Credit” shall mean each letter of credit (a) issued under
the Existing Credit Agreement, (b) outstanding on the Closing Date and
(c) listed in Schedule 1.01(c).
“Existing Notes” shall mean, collectively, the Existing Senior Notes and the
Existing Senior Subordinated Notes.
“Existing Senior Notes” shall mean Terex’s 6-1/2% Senior Notes due April 1, 2020
and 6% Senior Notes due May 15, 2021, issued pursuant to the Existing Senior
Note Indenture.
“Existing Senior Notes Indenture” shall mean the indenture dated as of July 20,
2007, among Terex, the guarantors identified therein and HSBC Bank USA, National
Association, as trustee, as in effect on the Closing Date and as thereafter
amended from time to time in accordance with the requirements thereof and
hereof, pursuant to which the Existing Senior Notes were issued.
“Existing Senior Subordinated Notes” shall mean Terex’s 4% Convertible Senior
Subordinated Notes due June 1, 2015 issued pursuant to the Existing Subordinated
Note Indenture.
“Existing Subordinated Note Indenture” shall mean the indenture dated as of
July 20, 2007, among Terex, the guarantors identified therein and HSBC Bank USA,
National Association, as trustee, as in effect on the Closing Date and as
thereafter amended from time to time in accordance with the requirements thereof
and hereof, pursuant to which the Existing Senior Subordinated Notes were
issued.
“Facility Fee” shall have the meaning assigned to such term in Section 2.05(a).
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), the Treasury
Department’s regulations promulgated thereunder and the intergovernmental
agreements entered into pursuant thereto.
“FATCA Deduction” shall mean a deduction or withholding for a payment under this
Agreement required by FATCA.
“FCPA” shall have the meaning assigned to such term in Section 3.24(c).
“Federal Funds Effective Rate” shall have the meaning assigned to such term in
the definition of “Alternate Base Rate”.
“Fee Letter” shall mean the Fee Letter dated July 21, 2014, between Terex and
Credit Suisse Securities (USA) LLC.
“Fees” shall mean the Facility Fees, the Administrative Agent Fees, the
Australian Participation Fees, the Australian Fronting Fees, the L/C
Participation Fees, the Issuing Bank Fees and the Upfront Fees.
“Financial Covenant Default” shall have the meaning assigned to such term in
paragraph (d) of Article VII.




--------------------------------------------------------------------------------

20



“Financial Officer” of any person shall mean the chief financial officer, a Vice
President‑Finance, principal accounting officer, Treasurer or Controller of such
person and any other officer or similar official thereof responsible for
financial matters of such person (or any other person reasonably acceptable to
the Administrative Agent).
“Finsub” shall mean one or more bankruptcy-remote legal entities that are wholly
owned Unrestricted Subsidiaries of Terex organized solely for the purpose of
engaging in a Receivables Program.
“Floor Plan Guarantees” shall mean Guarantees (including but not limited to
repurchase or remarketing obligations) by Terex or a Restricted Subsidiary
incurred in the ordinary course of business consistent with past practice of
Indebtedness incurred by a franchise dealer, or other purchaser or lessor, for
the purchase of inventory manufactured or sold by Terex or a Restricted
Subsidiary, the proceeds of which Indebtedness is used solely to pay the
purchase price of such inventory to such franchise dealer or other purchaser or
lessor and any related reasonable fees and expenses (including financing fees);
provided, however, that (a) to the extent commercially practicable, the
Indebtedness so Guaranteed is secured by a perfected first priority Lien on such
inventory in favor of the holder of such Indebtedness and (b) if Terex or such
Restricted Subsidiary is required to make payment with respect to such
Guarantee, Terex or such Restricted Subsidiary will have the right to receive
either (i) title to such inventory, (ii) a valid assignment of a perfected first
priority Lien in such inventory or (iii) the net proceeds of any resale of such
inventory.
“Foreign Base Rate Loans” shall mean Loans (other than Australian Fronted Loans)
in any Alternative Currency the rate of interest applicable to which is based
upon the rate of interest per annum maintained by the Administrative Agent as
the rate of interest (in the absence of a Eurocurrency rate) determined by it
with the approval of a majority in interest of the Lenders participating in such
Loan to be the average rate charged to borrowers of similar quality as the
applicable Borrower of such Loans in such Alternative Currency. Notwithstanding
anything to the contrary contained herein, Loans may be made or maintained as
Foreign Base Rate Loans only to the extent specified in Section 2.02(f), 2.08 or
2.15.
“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan and (d) the incurrence of any liability in excess of $25,000,000 (or the
Dollar Equivalent thereof in another currency) by Terex or any of its
Subsidiaries under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable law and could reasonably be expected to
result in the incurrence of any liability by Terex or any of its Subsidiaries,
or the imposition on Terex or any of its Subsidiaries of any fine, excise tax or
penalty resulting from any noncompliance with any




--------------------------------------------------------------------------------

21



applicable law, in each case in excess of $25,000,000 (or the Dollar Equivalent
thereof in another currency).
“Foreign Pension Plan” shall mean any benefit plan which under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s applicable Pro
Rata Percentage of the outstanding L/C Disbursements with respect to Letters of
Credit issued by such Issuing Bank other than L/C Disbursements as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Credit Lenders or cash collateralized in accordance with the terms
hereof, (b) with respect to the Domestic Swingline Lender, such Defaulting
Lender’s applicable Pro Rata Percentage of outstanding applicable Domestic
Swingline Loans made by the Domestic Swingline Lender other than Domestic
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Domestic Revolving Credit Lenders, (c) with
respect to the Multicurrency Swingline Lender, such Defaulting Lender’s
applicable Pro Rata Percentage of outstanding applicable Multicurrency Swingline
Loans made by the Multicurrency Swingline Lender other than Multicurrency
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Multicurrency Revolving Credit Lenders, and
(d) with respect to the Australian Fronting Lender, such Defaulting Lender’s
applicable Pro Rata Percentage of the outstanding Australian Fronted Loans of
the Australian Fronting Lender as to which such Defaulting Lender’s
participation obligation has been reallocated to other Multicurrency Revolving
Credit Lenders.
“GAAP” shall mean generally accepted accounting principles in effect in the
United States applied on a consistent basis.
“Governmental Authority” shall mean the government of the United States of
America, the United Kingdom, Australia, Ireland, any other nation or any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(j).
“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the




--------------------------------------------------------------------------------

22



payment of such Indebtedness or (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness; provided, however,
that the term “Guarantee” shall not include (i) endorsements for collection or
deposit in the ordinary course of business and (ii) Floor Plan Guarantees except
to the extent that they appear as debt on the balance sheet of Terex and its
consolidated Restricted Subsidiaries.
“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, among Terex, the Subsidiaries
of Terex party thereto and the Collateral Agent for the benefit of the Secured
Parties.
“Guarantors” shall mean Terex and the Subsidiary Guarantors.
“Hazardous Materials” shall mean all explosive or radioactive materials,
substances or wastes, hazardous or toxic materials, substances or wastes,
pollutants, solid, liquid or gaseous wastes, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls (“PCBs”) or PCB‑containing materials or equipment, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
“Hedging Agreement” shall mean any Interest Rate Protection Agreement or any
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
“HMRC DT Treaty Passport Scheme” shall mean the HM Revenue & Customs double
taxation treaty passport scheme.
“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent and Terex, among Terex, the Administrative Agent and each Incremental Term
Lender and/or existing or additional Revolving Credit Lender party thereto.
“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.27, to make Incremental Term Loans to Terex.
“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Assumption
Agreement.
“Incremental Term Loan Repayment Date” shall mean each date regularly scheduled
for the payment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Assumption Agreement.
“Incremental Term Loans” shall mean term loans made by one or more Lenders to
Terex pursuant to Section 2.01(c). Incremental Term Loans may be made in the
form of additional Term




--------------------------------------------------------------------------------

23



Loans or, to the extent permitted by Section 2.27 and provided for in the
relevant Incremental Assumption Agreement, Other Term Loans.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances of any kind, (b) all
obligations of such person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such person upon which interest charges are
customarily paid, (d) all obligations of such person under conditional sale or
other title retention agreements relating to property or assets purchased by
such person, (e) all obligations of such person issued or assumed as the
deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such person
of Indebtedness of others, (h) all Capital Lease Obligations and Synthetic Lease
Obligations of such person, (i) all obligations of such person in respect of
interest rate protection agreements, foreign currency exchange agreements or
other interest or exchange rate hedging arrangements, (j) all obligations of
such person as an account party in respect of letters of credit and (k) all
obligations of such person as an account party in respect of bankers’
acceptances. The Indebtedness of any person shall include the Indebtedness of
any partnership in which such person is a general partner, to the extent such
Indebtedness is recourse to such person either expressly or by operation of law.
Notwithstanding the foregoing, obligations of Terex or any Restricted Subsidiary
in respect of the sale or purported sale of Retained Recourse Equipment Loans
shall only be included as Indebtedness to the extent of the Retained Recourse
Amount thereof.
“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.
“Ineligible Assignee” means Terex or any Affiliate of Terex (other than as
expressly contemplated by Section 9.04(l)).
“Information” shall have the meaning assigned to such term in Section 9.17.
“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period; provided that for each relevant period, to the extent otherwise
included therein, the amount of interest attributable to the portion of the
Existing Senior Subordinated Notes that was retired by Terex prior to the
Closing Date shall be deducted from Consolidated Interest Expense for such
relevant period.
“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day that would have been an Interest Payment
Date had successive Interest Periods of three months’ duration been applicable
to any Borrowing, and, in addition, the date of any prepayment of any
Eurocurrency Borrowing or Australian Fronted Fixed Rate Loan or conversion of
any such Borrowing or Loan to an ABR Borrowing or an Australian Fronted Base
Rate Loan, respectively.




--------------------------------------------------------------------------------

24



“Interest Period” shall mean (a) as to any Eurocurrency Borrowing (including any
Australian Fronted Fixed Rate Loan bearing interest by reference to the Adjusted
LIBO Rate), the period commencing on the date of such Borrowing and ending seven
days thereafter (provided that the Borrowers, collectively, shall not be
permitted to elect a seven-day interest period more than one time a month) or on
the numerically corresponding day (or, if there is no numerically corresponding
day, on the last day) in the calendar month that is 1, 2, 3 or 6 months
thereafter (or 12 months or less than a month, if agreed to by all applicable
Lenders) (and, in the case of an Alternative Currency Borrowing maturing or
required to be repaid in less than seven days, the date thereafter requested by
the applicable Borrower and agreed to by the Administrative Agent), as the
applicable Borrower may elect, (b) as to any ABR Borrowing or Borrowing bearing
interest by reference to the Australian Fronted Base Rate, the period commencing
on the date of such Borrowing and ending on the earliest of (i) the next
succeeding March 31, June 30, September 30 or December 31, and (ii) the
Revolving Credit Maturity Date or the Term Loan Maturity Date, as applicable,
and (c) as to any Australian Fronted Fixed Rate Loan bearing interest by
reference to the Bank Bill Rate, the period commencing on the date of such Loan
and ending on the date (more than 7 but not more than 92 days thereafter) as the
Australian Borrower may elect; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement or
similar agreement or arrangement entered into in the ordinary course of business
of any Borrower or any Restricted Subsidiary and not solely for speculation.
“Irish Qualifying Jurisdiction” means (a) a member state of the European Union
other than Ireland, (b) a jurisdiction with which Ireland has entered into an
Irish Tax Treaty that has the force of law, or (c) a jurisdiction with which
Ireland has entered into an Irish Tax Treaty where that treaty will (on
completion of necessary procedures) have the force of law.
“Irish Qualifying Lender” means a Lender which makes a loan to the European
Borrower and is beneficially entitled to interest payable to that Lender from
such Borrower and which is:
(a)    a bank which is licensed (pursuant to section 9 of the Central Bank Act
1971 of Ireland) to carry on banking business in Ireland and which is carrying
on a bona fide banking business in Ireland (for the purposes of section 246(3)
TCA) and whose Lending Office is located in Ireland;
(b)    an authorised credit institution (under the terms of Directive
2006/48/EC) which has duly established a branch in Ireland, having made all
necessary notifications to its home state competent authorities (as required
under Directive 2006/48/EC) in relation to its intention to carry on banking
business in Ireland, and such credit institution is recognised by the Irish tax
authorities as carrying on a bona fide banking business in Ireland (for the
purposes of section 246(3) TCA) and whose Lending Office is located in Ireland;




--------------------------------------------------------------------------------

25



(c)    a body corporate:
(i)    which, by virtue of the law of an Irish Qualifying Jurisdiction, is
resident in the Irish Qualifying Jurisdiction for the purposes of tax and that
jurisdiction imposes a tax that generally applies to interest receivable in that
jurisdiction by companies from sources outside that jurisdiction;
(ii)    which is a corporation which is incorporated in the United States and is
taxed in the United States on its worldwide income;
(iii)    which is a limited liability company organized in the United States
where (I) the ultimate recipients of the interest would themselves be Irish
Qualifying Lenders under sub-paragraphs (i), (ii) or (iv) of this paragraph (d),
and (II) business is conducted through the limited liability company for market
reasons and not for tax avoidance purposes; or
(iv)    where the interest:
(1)    is exempted from the charge to Irish income tax under an Irish Tax Treaty
in force on the date the interest is paid; or
(2)    would be exempted from the charge to Irish income tax if an Irish Tax
Treaty which has been signed but is not yet in force had the force of law on the
date the interest is paid,
except where, in respect of each of sub-paragraphs (i) to (iv), interest payable
to that body corporate in respect of an advance under a loan is paid in
connection with a trade or business which is carried on in Ireland by that body
corporate through a branch or agency;
(d)    a qualifying company (within the meaning of section 110 TCA) whose
Lending Office is located in Ireland;
(e)    an investment undertaking (within the meaning of section 739B TCA) whose
Lending Office is located in Ireland;
(f)    an Irish Treaty Lender;
(g)    a building society, within the meaning of Section 256(1) TCA, which is
carrying on a bona fide banking business in Ireland for the purposes of Section
246(3)(a) TCA and whose Lending Office is located in Ireland;
(h)    an exempt approved scheme within the meaning of Section 774 TCA and whose
Lending Office is located in Ireland; or
(i)    a body corporate:
(i)    which advances money in the ordinary course of a trade which includes the
lending of money and whose Lending Office is located in Ireland; and




--------------------------------------------------------------------------------

26



(ii)    where interest on an advance under this Agreement is taken into account
in computing the trading income of such body corporate; and
(iii)    which has made the appropriate notifications under Section 246(5)(a)
TCA to the Revenue Commissioners and the European Borrower; and
(iv)    has provided the European Borrower with its tax reference number (within
the meaning of Section 885 TCA).
“Irish Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to such Lender in respect of a Loan
made to the European Borrower is an Irish Qualifying Lender.
“Irish Tax Treaty” means a double taxation treaty into which Ireland has entered
which contains an article dealing with interest or income from debt claims.
“Irish Treaty Lender” means a Lender which:
(a)    is treated as a resident of an Irish Treaty State for the purposes of an
Irish Tax Treaty which makes provision for full exemption from tax imposed by
Ireland on interest or income from debt claims;
(b)    does not carry on a business in Ireland through a permanent establishment
with which that Lender’s participation in the Loan is effectively connected; and
(c)    fulfils any conditions of the Irish Tax Treaty which must be fulfilled
for residents of that Irish Treaty State to be paid interest without the
deduction of Irish tax (assuming the completion of any necessary procedural
formalities).
“Irish Treaty State” means a jurisdiction which has entered into an Irish Tax
Treaty with Ireland which has the force of law.
“Issuing Bank” shall mean, as the context may require, (a) any Lender that may
become an Issuing Bank pursuant to Section 2.23(i) or 2.26, with respect to
Letters of Credit issued by such Lender, and (b) with respect to each Existing
Letter of Credit, the Lender that issued such Existing Letter of Credit.
“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).
“ITA” shall mean the United Kingdom’s Income Tax Act 2007.
“Judgment Currency” shall have the meaning assigned to such term in
Section 9.16.
“JV Finco” shall mean a special purpose entity, in which Terex or a Restricted
Subsidiary owns an Equity Interest, with the balance owned by one or more
financial institutions, formed primarily for the purpose of financing purchases
by customers of Terex and the Restricted Subsidiaries of goods and services
offered by Terex and its Subsidiaries.




--------------------------------------------------------------------------------

27



“Latest Maturity Date” on any date shall mean the latest maturity date
applicable on such date to Term Loans (including Incremental Term Loans and
Other Term Loans).
“L/C Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.
“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit. An L/C Disbursement shall be a “Domestic L/C
Disbursement” if made in respect of a Domestic Letter of Credit and a
“Multicurrency L/C Disbursement” if made in respect of a Multicurrency Letter of
Credit.
“L/C Exposure” shall mean at any time the sum of (a) the Domestic L/C Exposure
and (b) the Multicurrency L/C Exposure.
“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
“Lead Arrangers” shall mean, collectively, Credit Suisse Securities (USA) LLC,
Goldman Sachs Bank USA, RBS Securities Inc. and Commerzbank Aktiengesellschaft,
in their capacities as co-lead arrangers and joint bookrunners.
“Lenders” shall mean (a) the financial institutions listed on Schedule 2.01
(other than any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Acceptance) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Acceptance or pursuant
to an Incremental Assumption Agreement. Unless the context clearly indicates
otherwise, the term “Lenders” shall include the Australian Fronting Lender and
the Swingline Lenders.
“Letter of Credit” shall mean (a) any letter of credit issued pursuant to
Section 2.23 and (b) any Existing Letter of Credit. A Letter of Credit shall be
a “Domestic Letter of Credit” if issued or deemed issued under the Domestic
Revolving Credit Commitments and shall be a “Multicurrency Letter of Credit” if
issued or deemed issued under the Multicurrency Revolving Credit Commitments.
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period denominated in a currency other than Euro, the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on the date which is two Business Days prior to or, with respect to Eurocurrency
Borrowings denominated in Pounds, at approximately 11:00 a.m. (London time) on
the same day as, the beginning of the relevant Interest Period (as specified in
the applicable Borrowing Request) by reference to the Intercontinental Exchange
Benchmark Administration Ltd. rates for deposits in dollars or the relevant
Alternative Currency, as applicable (as set forth by the Bloomberg Information
Service or any successor thereto or any other service selected by the
Administrative Agent which has been nominated by the Intercontinental Exchange
Benchmark Administration Ltd. (or any successor or substitute agency) as an
authorized information vendor for the purpose of displaying such rates), for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the interest rate per annum determined by




--------------------------------------------------------------------------------

28



the Administrative Agent to be the average of the rates per annum at which
deposits in dollars or the relevant Alternative Currency, as applicable, are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date which is two Business Days prior to or, with
respect to Eurocurrency Borrowings denominated in Pounds, at approximately 11:00
a.m. (London time) on the same day as, the beginning of such Interest Period.
Notwithstanding the foregoing, except to the extent otherwise provided in the
applicable Incremental Assumption Agreement, the “LIBO Rate” in respect of any
Interest Period applicable to any Term Borrowings will be deemed to be 0.75% per
annum if the LIBO Rate for such Interest Period calculated pursuant to the
foregoing provisions would otherwise be less than 0.75% per annum.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
“Loan Documents” shall mean this Agreement, the Security Documents, each
Borrowing Subsidiary Agreement, each Borrowing Subsidiary Termination and each
Incremental Assumption Agreement.
“Loan Modification Agreement” shall mean a loan modification agreement in form
and substance reasonably satisfactory to the Administrative Agent, Terex, each
applicable Borrower, each applicable Guarantor and one or more Accepting
Lenders.
“Loan Modification Offer” shall have the meaning assigned to such term in
Section 2.30(a).
“Loan Parties” shall mean the Borrowers and the Guarantors.
“Loans” shall mean the Revolving Loans, the Term Loans, the Australian Fronted
Loans and the Swingline Loans.
“Local Time” shall mean, in relation to any Borrowing by (a) Terex, New York
City time, (b) the U.K. Borrower or the European Borrower, London time, and
(c) the Australian Borrower, Melbourne time.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, prospects or condition, financial or otherwise, of
Terex and the Restricted Subsidiaries, taken as a whole, (b) material impairment
of the ability of the Loan Parties to perform their obligations under the Loan
Documents or (c) material impairment of the rights of, remedies of or benefits
available to the Lenders under any Loan Document.




--------------------------------------------------------------------------------

29



“Material Domestic Restricted Subsidiary” shall mean a Domestic Subsidiary that
is a Restricted Subsidiary and that either (a) is an obligor (by Guarantee or
otherwise) in respect of Indebtedness for borrowed money in an aggregate
principal amount in excess of $25,000,000 at any time outstanding or (b) as of
the last day of any fiscal quarter, satisfies either of the following tests:
(i)    such Subsidiary’s total tangible assets (after intercompany eliminations)
exceeds 3% of consolidated total tangible assets of Terex and its Subsidiaries;
or
(ii)    such Subsidiary’s revenue for the last twelve months ending as of the
last day of such fiscal quarter exceeds 3% of the revenue for the last twelve
months ending as of the last day of such fiscal quarter of Terex and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP;
provided, that, if on the last day of any fiscal quarter of Terex, Restricted
Domestic Subsidiaries that on such date are not otherwise Loan Parties shall in
the aggregate have either combined consolidated total tangible assets in excess
of 10% of the consolidated total tangible assets of Terex and its Subsidiaries
or combined consolidated revenues for the last twelve month period ending on
such date in excess of 10% of the consolidated revenues of Terex and its
Subsidiaries for such period, in each case on a consolidated basis in accordance
with GAAP, then Terex shall promptly cause one or more of such Subsidiaries to
become Loan Parties so that neither of such thresholds is exceeded.
Notwithstanding the foregoing, an Excluded Subsidiary shall not become a
Material Domestic Restricted Subsidiary pursuant to clause (a) of this
definition as a result of any obligations in respect of borrowed money existing
on the Closing Date.
“Material First Tier Foreign Subsidiary” shall mean (a) any Foreign Subsidiary
listed on Schedule 1.01(d) and (b) each other first tier Foreign Subsidiary of
Terex or a Subsidiary Guarantor which, as of the last day of any fiscal quarter,
satisfies either of the following tests:
(i)    such Foreign Subsidiary’s total tangible assets (after intercompany
eliminations) exceeds 3% of consolidated total tangible assets of Terex and its
Subsidiaries; or
(ii)    such Foreign Subsidiary’s revenue for the last twelve months ending as
of the last day of such fiscal quarter exceeds 3% of the revenue for the last
twelve months ending as of the last day of such fiscal quarter of Terex and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.
“Material Owned Real Property” shall mean real property located in the United
States of America which is owned by Terex or a Subsidiary Guarantor with a fair
market value in excess of $10,000,000.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.
“Mortgaged Properties” shall mean the Material Owned Real Properties with
respect to which a Mortgage is executed and delivered in accordance with
Section 5.11.




--------------------------------------------------------------------------------

30



“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents, modifications and other security documents delivered pursuant to
Section 5.11, each substantially in the form of Exhibit E.
“Multicurrency Contract Loan Commitment” shall mean the commitment of a
Revolving Credit Lender to make Multicurrency Contract Loans pursuant to Section
2.29.
“Multicurrency Contract Loan Exposure” shall mean, at any time, the aggregate
principal amount of all outstanding Multicurrency Contract Loans at such time.
“Multicurrency L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Multicurrency Letters of Credit denominated in
dollars at such time, (b) the Dollar Equivalent of the aggregate undrawn amount
of all outstanding Multicurrency Letters of Credit denominated in Alternative
Currencies at such time, (c) the aggregate principal amount of all L/C
Disbursements in respect of Multicurrency Letters of Credit denominated in
dollars that have not yet been reimbursed at such time and (d) the Dollar
Equivalent of the aggregate principal amount of all L/C Disbursements in respect
of Multicurrency Letters of Credit denominated in Alternative Currencies that
have not yet been reimbursed at such time. The Multicurrency L/C Exposure of any
Revolving Credit Lender at any time shall mean its Pro Rata Percentage of the
total Multicurrency L/C Exposure at such time.
“Multicurrency Revolving Credit Borrowing” shall mean a Borrowing comprised of
Multicurrency Revolving Loans.
“Multicurrency Revolving Credit Commitment” shall mean, with respect to each
Multicurrency Revolving Credit Lender, the commitment of such Multicurrency
Revolving Credit Lender to make Multicurrency Revolving Loans and to acquire
participations in Multicurrency L/C Disbursements and Australian Fronted Loans
hereunder as set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Multicurrency Revolving Credit Lender assumed its
Multicurrency Revolving Credit Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Multicurrency
Revolving Credit Lender pursuant to Section 9.04. The aggregate principal amount
of the Multicurrency Revolving Credit Commitments on the Closing Date is
$300,000,000.
“Multicurrency Revolving Credit Exposure” shall mean, with respect to any Lender
at any time, the sum of (a) the aggregate principal amount of all outstanding
Multicurrency Revolving Loans of such Lender at such time denominated in
dollars, (b) the Dollar Equivalent of the aggregate principal amount of all
outstanding Multicurrency Revolving Loans of such Lender that are Alternative
Currency Loans at such time and (c) the aggregate amount of such Lender’s
Multicurrency L/C Exposure, Multicurrency Swingline Exposure and Australian
Fronted Exposure at such time.
“Multicurrency Revolving Credit Lender” shall mean a Lender with a Multicurrency
Revolving Credit Commitment or an outstanding Multicurrency Revolving Loan.




--------------------------------------------------------------------------------

31



“Multicurrency Revolving Loans” shall mean the revolving loans made by the
Multicurrency Revolving Credit Lenders to any Borrower pursuant to clause (ii)
of Section 2.01(b). Multicurrency Revolving Loans may be denominated in dollars
or Alternative Currencies.
“Multicurrency Swingline Commitment” shall mean the commitment of the
Multicurrency Swingline Lender to make loans pursuant to Section 2.22.
“Multicurrency Swingline Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all outstanding Multicurrency Swingline Loans at
such time denominated in dollars and (b) the Dollar Equivalent of the aggregate
principal amount of all outstanding Multicurrency Swingline Loans that are
Alternative Currency Loans at such time. The Multicurrency Swingline Exposure of
any Multicurrency Revolving Credit Lender at any time shall equal its Pro Rata
Percentage of the aggregate Multicurrency Swingline Exposure at such time.
“Multicurrency Swingline Lender” shall mean any Lender (or its Affiliate)
designated as such by Terex with the consent of the Administrative Agent (which
shall not be unreasonably withheld or delayed) and such Lender, and its
successors and assigns, in its capacity as lender of Multicurrency Swingline
Loans hereunder.
“Multicurrency Swingline Loan” shall mean any loan made by the Multicurrency
Swingline Lender pursuant to its Multicurrency Swingline Commitment.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of non‑cash consideration initially received and including all
insurance settlements and condemnation awards in excess of $15,000,000 from any
single event or series of related events), net of (i) transaction expenses
(including reasonable broker’s fees or commissions, legal fees, accounting fees,
investment banking fees and other professional fees, transfer and similar taxes
and Terex’s good faith estimate of income taxes paid or payable in connection
with the receipt of such cash proceeds), (ii) amounts provided as a reserve, in
accordance with GAAP, including pursuant to any escrow arrangement, against any
liabilities under any indemnification obligations associated with such Asset
Sale (provided that, to the extent and at the time any such amounts are released
from such reserve, such amounts shall constitute Net Cash Proceeds), (iii) in
the case of insurance settlements and condemnation awards, amounts previously
paid by Terex and its Restricted Subsidiaries to replace or restore the affected
property, and (iv) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness for borrowed money which is secured by the
asset sold in such Asset Sale and is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided, however, that if (A) Terex shall deliver a certificate of a Financial
Officer to the Administrative Agent at the time of receipt thereof setting forth
Terex’s intent to reinvest such proceeds in productive assets of a kind then
used or usable in the business of Terex and its Restricted Subsidiaries within
300 days of receipt of such proceeds and (B) no Default or Event of Default
shall have occurred and shall be continuing at the time of such certificate or
at the proposed time of the application of such proceeds, such proceeds




--------------------------------------------------------------------------------

32



shall not constitute Net Cash Proceeds except to the extent not so used at the
end of such 300-day period, at which time such proceeds shall be deemed to be
Net Cash Proceeds, and (b) with respect to any issuance or disposition of
Indebtedness, the cash proceeds thereof, net of all taxes and customary fees,
commissions, costs and other expenses (including reasonable broker’s fees or
commissions, legal fees, accounting fees, investment banking fees and other
professional fees, and underwriter’s discounts and commissions) incurred in
connection therewith.
“New Lender” shall mean any Lender which becomes a party to this Agreement after
the date of this Agreement.
“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
“Non-U.S. Lender” shall mean any Lender that not a U.S. Person.
“North Atlantic Guarantee Agreement” shall mean the North Atlantic Guarantee
Agreement, substantially in the form of Exhibit F, among the U.K. Borrower, the
European Borrower and the Collateral Agent for the benefit of the Secured
Parties.
“Obligations” shall mean all obligations defined as “Obligations” in any of the
Security Documents. Notwithstanding the foregoing, the term “Obligations” as
used herein and in any other Loan Document shall exclude Excluded Swap
Obligations.
“OFAC” shall have the meaning assigned to such term in Section 3.24(a).
“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Term Loans” shall have the meaning assigned to such term in
Section 2.27(a).
“Participant Register” shall have the meaning assigned to such term in Section
9.04(f)(ii).
“Payment Location” shall mean an office, branch or other place of business of
any Borrower.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.
“Performance Letter of Credit” shall mean (a) each Letter of Credit listed on
Schedule 1.01(c) and identified as a “Performance Letter of Credit” and (b) each
Letter of Credit issued after the Closing Date if (i) the applicable Borrower
identifies such Letter of Credit at the time it requests




--------------------------------------------------------------------------------

33



the same as a Performance Letter of Credit and (ii) such Letter of Credit
requires payment by the Issuing Bank only in the event that the applicable
Borrower fails to perform a nonfinancial contractual obligation. In the event
the Administrative Agent reasonably determines that the Board or any other
relevant Governmental Authority would determine that a Letter of Credit
previously identified as a Performance Letter of Credit should be considered
instead as a financial standby letter of credit, then such a Letter of Credit
will cease to qualify as a Performance Letter of Credit from and after the date
of notice of such determination by the Administrative Agent to Terex.
“Permitted Acquisitions” shall mean acquisitions (in a single transaction or a
series of related transactions) of not less than 50.1% of the outstanding Equity
Interests of any corporation, partnership, a division of any corporation or any
similar business unit (or of all or substantially all the assets and business of
any of the foregoing) engaged in a Related Business, so long as Terex shall have
delivered to the Administrative Agent a certificate certifying that at the time
of and immediately after giving effect to such acquisition and the financing
therefor, no Default or Event of Default shall have occurred and be continuing.
“Permitted Amendments” shall have the meaning assigned to such term in
Section 2.30(b).
“Permitted Investments” shall mean:
(a)    direct obligations of the United States of America or by any of its
agencies or instrumentalities, in each case maturing within ten years from the
date of acquisition thereof;
(b)    direct obligations of any State of the United States of America (or any
political subdivision or public instrumentality thereof), domestic or foreign
corporations, or domestic or foreign commercial banking institutions having, at
such date of acquisition, a rating of at least “A” by S&P or “A2” by Moody’s, in
each case maturing within eighteen months from the date of acquisition thereof;
(c)    investments in commercial paper and variable rate notes maturing within
one year from the date of acquisition thereof and having, at such date of
acquisition, the highest short-term credit rating obtainable from S&P or from
Moody’s;
(d)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market, checking or demand deposit
accounts issued or offered by, (i) the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof or (ii) a commercial banking institution organized
and located in a country recognized by the United States of America, in each
case that has a combined capital and surplus and undivided profits of not less
than $250,000,000 (or the Dollar Equivalent thereof in another currency);
(e)    repurchase obligations with a term of not more than ninety days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (c) above;




--------------------------------------------------------------------------------

34



(f)    (i) investments in money market funds which invest substantially all
their assets in securities of the types described in clauses (a) through (e)
above or (ii) enhanced yield funds or European money market funds having, at
such date of acquisition, a rating of at least “A” by S&P or “A2” by Moody’s and
that are capable of being fully liquidated at their respective net asset values
at any time within ten Business Days; and
(g)    other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management.
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership, other
business entity or government, or any agency or political subdivision thereof.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 307 of ERISA, and in respect of which Terex or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
“Pounds” and “£” shall mean pounds sterling in lawful currency of the
United Kingdom.
“Prime Rate” shall have the meaning assigned to such term in the definition of
the term “Alternate Base Rate”.
“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Aggregate Domestic Revolving Credit Commitments or the
Aggregate Multicurrency Revolving Credit Commitments, as the case may be,
represented by such Lender’s Domestic Revolving Credit Commitment or
Multicurrency Revolving Credit Commitment.
“Program Receivables” shall mean all Trade Receivables and Equipment Receivables
originated and owned by Terex or any Restricted Subsidiary and sold pursuant to
a Receivables Program.
“Purchase Money Indebtedness” shall mean any Indebtedness of a person to any
seller or other person incurred to finance the acquisition (including in the
case of a Capital Lease Obligation or Synthetic Lease Obligation, the lease) of
any after acquired real or personal tangible property or assets related to the
business of Terex or its Restricted Subsidiaries and which is incurred
substantially concurrently with such acquisition and is secured only by the
assets so financed.
“Receivables Program” shall mean, collectively, (a) the sale of, or transfer of
interests in, Program Receivables to Finsub, directly or indirectly, in exchange
for consideration equal to the fair market value of such Program Receivables
(i.e., a “true sale”) and (b) the sale of, or transfer of interests in, such
Program Receivables by Finsub to special purpose trusts or other funding
vehicles which are not Affiliates of Terex; provided, in each case, that
recourse to Terex or any Restricted Subsidiary in connection with such
transactions is limited to the extent customary for similar transactions.




--------------------------------------------------------------------------------

35



“Refinancing Indebtedness” shall have the meaning assigned to such term in
Section 6.01(l).
“Register” shall have the meaning given such term in Section 9.04(d).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Business” shall mean any business that is the same, similar or
otherwise reasonably related, ancillary or complementary to the businesses of
Terex and its Restricted Subsidiaries on the Closing Date.
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the environment.
“Remedial Action” shall mean (a) “remedial action” as such term is defined in
CERCLA, 42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or in any other way address any Hazardous Material in the
environment; (ii) prevent the Release or threat of Release, or minimize the
further Release of any Hazardous Material so it does not migrate or endanger or
threaten to endanger public health, welfare or the environment; or (iii) perform
studies and investigations in connection with, or as a precondition to, (i) or
(ii) above.
“Repayment Dates” shall mean the Euro Term Loan Repayment Dates and the U.S.
Term Loan Repayment Dates. Unless the context shall otherwise require, the term
“Repayment Date” shall include any Incremental Term Loan Repayment Dates.
“Repricing Transaction” shall mean (a) any prepayment or repayment of any Term
Loans with the proceeds of, or any conversion of, any Term Loans into other bank
loans (including any additional loans made under this Agreement pursuant to
Section 2.27) for the purpose of prepaying, repaying or replacing all or any of
the Term Loans and having or resulting in an initial yield (calculated by the
Administrative Agent using the same methodology described in Section 2.27(b))
less than the yield (calculated by the Administrative Agent as aforesaid) of the
Loans being prepaid, repaid or replaced or (b) any amendment to this Agreement,
the purpose of which is to reduce the yield of all or any of the Term Loans.
“Required Lenders” shall mean, at any time, Lenders having outstanding Loans
(excluding Swingline Loans and Australian Fronted Loans), L/C Exposure,
Swingline Exposure, Australian Fronted Exposure and unused Revolving Credit
Commitments and Term Loan Commitments




--------------------------------------------------------------------------------

36



representing at least 51% of the sum of all Loans outstanding (excluding
Swingline Loans and Australian Fronted Loans), L/C Exposure, Swingline Exposure,
Australian Fronted Exposure and unused Revolving Credit Commitments and Term
Loan Commitments at such time; provided, however, that the Revolving Loans, L/C
Exposure, Swingline Exposure, Australian Fronted Exposure and unused Revolving
Credit Commitments of any Defaulting Lender shall be disregarded in the
determination of Required Lenders at any time, provided, further, that for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
the outstanding Contract Loans of the Lenders shall be included in their
respective Loans in determining the Required Lenders. Solely for purposes of
determining the Required Lenders on any date, any amounts denominated in an
Alternative Currency shall be translated into dollars at the Dollar Equivalent
in effect on the most recent Calculation Date.
“Required Revolving Credit Lenders” shall mean, at any time, Revolving Credit
Lenders having outstanding Revolving Loans (excluding Swingline Loans and
Australian Fronted Loans), L/C Exposure, Swingline Exposure, Australian Fronted
Exposure and unused Revolving Credit Commitments representing at least 51% of
the sum of all Revolving Loans outstanding (excluding Swingline Loans and
Australian Fronted Loans), L/C Exposure, Swingline Exposure, Australian Fronted
Exposure and unused Revolving Credit Commitments at such time; provided,
however, that the Revolving Loans, L/C Exposure, Swingline Exposure, Australian
Fronted Exposure and unused Revolving Credit Commitments of any Defaulting
Lender shall be disregarded in the determination of Required Revolving Credit
Lenders at any time. Solely for purposes of determining the Required Revolving
Credit Lenders on any date, any amounts denominated in an Alternative Currency
shall be translated into dollars at the Dollar Equivalent in effect on the most
recent Calculation Date.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement (or any other person reasonably acceptable to the
Administrative Agent).
“Restricted Subsidiary” shall mean (i) each direct or indirect Subsidiary of
Terex that is not an Unrestricted Subsidiary of Terex on the Closing Date and
(ii) each direct or indirect Subsidiary of Terex organized or acquired after the
Closing Date that has not been designated an Unrestricted Subsidiary in
accordance with the provisions of Section 6.13. A Restricted Subsidiary may be
referred to herein as a “Restricted Domestic Subsidiary” or as a “Restricted
Foreign Subsidiary”, as applicable.
“Retained Recourse Amount” shall have the meaning assigned to such term in the
definition of the term “Retained Recourse Equipment Loans”.
“Retained Recourse Equipment Loans” shall mean Equipment Loans sold by Terex or
a Restricted Subsidiary to a person that is not an Affiliate of Terex in a
transaction (a) that is not part of the Receivables Program and (b) in which the
purchaser of such Equipment Loans (or its successors or assigns) has recourse to
Terex or a Restricted Subsidiary for all or a portion of the payment of such
Equipment Loans (with the aggregate amount of such recourse being referred to
herein as the “Retained Recourse Amount”).




--------------------------------------------------------------------------------

37



“Revolving Credit Availability Period” shall mean the period commencing with the
Closing Date and ending on the Revolving Credit Maturity Date.
“Revolving Credit Borrowing” shall mean a Multicurrency Revolving Credit
Borrowing or a Domestic Revolving Credit Borrowing.
“Revolving Credit Commitment” shall mean a Multicurrency Revolving Credit
Commitment or a Domestic Revolving Credit Commitment.
“Revolving Credit Commitment Upfront Fees” shall have the meaning assigned to
such term in Section 2.05(f)(iii).
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of such Lender’s Domestic Revolving Credit Exposure and Multicurrency
Revolving Credit Exposure.
“Revolving Credit Lender” shall mean a Multicurrency Revolving Credit Lender or
a Domestic Revolving Credit Lender.
“Revolving Credit Maturity Date” shall mean the earlier of (i) August 13, 2019
and (ii) the date of termination in whole of the Revolving Credit Commitments
pursuant to Section 2.09 or Article VII.
“Revolving Loans” shall mean the Domestic Revolving Loans and the Multicurrency
Revolving Loans.
“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.
“Sale and Leaseback” shall have the meaning set forth in Section 6.03.
“Sanctions” shall have the meaning assigned to such term in Section 3.24(a).
“SEC” shall mean the Securities and Exchange Commission.
“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.
“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the North Atlantic Guarantee Agreement and each of the security
agreements, mortgages and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.11.
“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Debt that is secured by Liens incurred under Section 6.02(b), (k) or (o) (or
Section 6.02(l) if in respect of the foregoing) on such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters most recently ended on
or prior to such date; provided that to the extent any Permitted Acquisition or
Significant Asset Sale has occurred during the most recent period of four
consecutive




--------------------------------------------------------------------------------

38



fiscal quarters, Consolidated EBITDA shall be determined for such period of four
consecutive fiscal quarters on a pro forma basis for such occurrences in
accordance with Section 1.05.
“Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition by Terex or any Restricted Subsidiary to any person other than Terex
or a Restricted Subsidiary of all or substantially all of the assets of, or a
majority of the Equity Interests in, a person, or a division or line of business
or other business unit of a person if such person, division, line of business or
other business unit contributed (i) more than 7.5% of, (ii) a negative EBITDA
contribution of greater than 5% (on an absolute value basis) of or (iii) a
negative EBITDA contribution of greater than $8,500,000 to, the Consolidated
EBITDA of Terex and the Restricted Subsidiaries during the most recent period of
four consecutive fiscal quarters preceding the date of such transaction for
which financial statements are available.
“SPC” shall have the meaning assigned to such term in Section 9.04(j).
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by any Governmental Authority to which banks are subject for any
category of deposits or liabilities customarily used to fund loans or by
reference to which interest rates applicable to Loans are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board (and for purposes of Regulation D,
Eurocurrency Loans denominated in dollars shall be deemed to constitute
Eurocurrency Liabilities (as defined in Regulation D of the Board)). Loans shall
be deemed to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any other applicable law, rule or
regulation. Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held, or (b) that is, at the time any determination
is made, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
“Subsidiary” shall mean any subsidiary of Terex.
“Subsidiary Borrowers” shall mean any Restricted Subsidiary designated as such
by Terex in accordance with Section 9.22.
“Subsidiary Guarantors” shall mean each person listed on Schedule 1.01(b) and
each other person that becomes party to the Guarantee and Collateral Agreement
as a Guarantor, and the permitted successors and assigns of each such person.




--------------------------------------------------------------------------------

39



“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of § 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean a Domestic Swingline Commitment or a
Multicurrency Swingline Commitment.
“Swingline Exposure” shall mean at any time the sum of (a) the Domestic
Swingline Exposure and (b) the Multicurrency Swingline Exposure.
“Swingline Lender” shall mean (a) with respect to Domestic Swingline Commitments
and Domestic Swingline Loans, the Domestic Swingline Lender, and (b) with
respect to Multicurrency Swingline Commitments and Multicurrency Swingline
Loans, the Multicurrency Swingline Lender.
“Swingline Loans” shall mean the Domestic Swingline Loans and the Multicurrency
Swingline Loans.
“Swingline Multiple” shall mean $250,000, €250,000 or £250,000.
“Synthetic Lease” shall mean a lease of property or assets (other than
inventory) designed to permit the lessee (a) to claim depreciation on such
property or assets under U.S. tax law and (b) to treat such lease as an
operating lease or not to reflect the leased property or assets on the lessee’s
balance sheet under GAAP.
“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the sum of (a) the obligations of such person to pay rent or other amounts under
any Synthetic Lease which are attributable to principal and, without
duplication, (b) the amount of any purchase price payment under any Synthetic
Lease assuming the lessee exercises the option to purchase the leased property
at the end of the lease term.
“Target Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system is open for the settlement of
payments in Euro.
“Tax Credit” shall mean a credit against, relief or remission for, or repayment
of, any Taxes.
“Tax Deduction” shall mean a deduction or withholding from a payment under any
Loan Document for or on account of any Taxes, other than a FATCA Deduction.
“Tax Payment” shall mean either the increase in a payment made by the U.K.
Borrower to a Lender under Section 2.31(b) (Tax Gross‑Up) or a payment under
Section 2.31(c) (Tax Indemnity).
“Taxes” shall mean all current or future taxes, duties, levies, imposts,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“TCA” means the Taxes Consolidation Act 1997 (as amended) of Ireland.




--------------------------------------------------------------------------------

40



“Terex” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Term Borrowing” shall mean a Borrowing comprised of U.S. Term Loans or Euro
Term Loans.
“Term Loan Commitments” shall mean the U.S. Term Loan Commitments and the Euro
Term Loan Commitments. Unless the context shall otherwise require, after the
effectiveness of any Incremental Term Loan Commitment, the term “Term Loan
Commitment” shall include such Incremental Term Loan Commitment.
“Term Loan Maturity Date” shall mean August 13, 2021.
“Term Loans” shall mean the U.S. Term Loans and the Euro Term Loans. Unless the
context shall otherwise require, the term “Term Loans” shall include any
Incremental Term Loans and any Other Term Loans.
“Total Debt” shall mean, as of any date of determination, without duplication,
the aggregate principal amount of Indebtedness of Terex and its Restricted
Subsidiaries outstanding as of such date, determined on a consolidated basis
(other than Indebtedness of the type referred to in clauses (i) and (j) of the
definition of the term “Indebtedness”, except to the extent of any unreimbursed
drawings under Indebtedness of the type referred to in clause (j) of such
definition). For purposes of calculating the Consolidated Leverage Ratio on any
date, the amount of Total Debt on such date shall be reduced by the amount, if
any, that cash on the balance sheet of Terex and its consolidated Restricted
Subsidiaries on such date exceeds $5,000,000.
“Total Domestic Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Domestic Revolving Credit Commitments, as in effect at
such time.
“Total Multicurrency Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Multicurrency Revolving Credit Commitments, as in effect
at such time.
“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time.
“Trade Receivables” shall mean all trade receivables and related security
(including all related contract rights, collections, records, lockboxes and bank
accounts in the name of or transferred to the name of Finsub, goods, security
deposits, guarantees and other agreements or arrangements (including all Liens)
supporting or securing payment of the Program Receivables) originated and owned
by Terex or any Restricted Subsidiary and sold pursuant to the Receivables
Program.
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party and
the making of the borrowings hereunder, (b) the consummation of the Existing
Credit Agreement Refinancing and (c) the payment of related fees and expenses.




--------------------------------------------------------------------------------

41



“Transferee” shall mean any transferee or assignee, including a participation
holder, of the Administrative Agent, any Lender or any Issuing Bank.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined and the currency in which such Loan or the Loans
comprising such Borrowing is denominated. For purposes hereof, the term “Rate”
shall include the Adjusted LIBO Rate, the Alternate Base Rate and the rate with
respect to any Foreign Base Rate Loan, and currency shall include dollars and
any Alternative Currency permitted hereunder.
“U.K. Borrower” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.
“U.K. Non‑Bank Lender” shall mean:
(a)    a Lender (which falls within clause (a)(ii) of the definition of U.K.
Qualifying Lender) which is a party to this Agreement and which has provided a
U.K. Tax Confirmation to the Administrative Agent; and
(b)    an assignee which gives a U.K. Tax Confirmation in the Assignment and
Acceptance which it executes on becoming a party.
“U.K. Qualifying Lender” shall mean:
(a)    a Lender (other than a Lender within paragraph (b) below) which is
beneficially entitled to interest payable to that Lender in respect of a Loan
and is:
(i)    a Lender:
(A)    that is a bank (as defined for the purpose of section 879 of the ITA)
making a Loan; or
(B)    in respect of a Loan by a person that was a bank (as defined for the
purpose of section 879 of the ITA) at the time that such Loan was made,
and, in each case, which is within the charge to United Kingdom corporation tax
with respect to any payments of interest made in respect of that Loan or would
be within such charge as respects such payments apart from Section 18A of the
CTA; or
(ii)    a Lender which is:
(A)    a company resident in the United Kingdom for United Kingdom tax purposes;
(B)    a partnership, each member of which is:
(1)    a company so resident in the United Kingdom; or




--------------------------------------------------------------------------------

42



(2)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of Section 19 of
the CTA) the whole of any share of interest payable in respect of that Loan that
falls to it by reason of Part 17 of the CTA; or
(C)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that Loan in computing the chargeable
profits (within the meaning of Section 19 of the CTA) of that company; or
(iii)    a U.K. Treaty Lender; or
(b)    a building society (as defined for the purposes of section 880 of the
ITA) making a Loan.
“U.K. Tax Confirmation” shall mean a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender by the U.K. Borrower in
respect of a Loan is either:
(a)    a company resident in the United Kingdom for United Kingdom tax purposes;
or
(b)    a partnership each member of which is:
(i)    a company so resident in the United Kingdom; or
(ii)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of Section 19 of
the CTA) the whole of any share of interest payable in respect of that Loan that
falls to it by reason of Part 17 of the CTA; or
(c)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that Loan in computing the chargeable
profits (within the meaning of Section 19 of the CTA) of that company.
“U.K. Treaty Lender” shall mean a Lender which, on the date a payment of
interest falls due under this Agreement:
(a)    is treated as a resident of a U.K. Treaty State for the purposes of the
relevant Treaty; and
(b)    does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender Loan is effectively connected.




--------------------------------------------------------------------------------

43



“U.K. Treaty State” shall mean a jurisdiction having a double taxation agreement
(a “Treaty”) with the United Kingdom which makes provision for full exemption
from, or a full refund of, Taxes on interest imposed by the United Kingdom.
“Unrestricted Subsidiaries” shall mean, collectively, (a) each Subsidiary of
Terex listed on Schedule 1.01(e) and (b) any other Subsidiary of Terex that has
been designated as an Unrestricted Subsidiary by Terex pursuant to and in
compliance with Section 6.13. No Unrestricted Subsidiary may own any Equity
Interests of a Restricted Subsidiary.
“U.S. Base Rate” shall mean, for any day in the jurisdiction of any Subsidiary
Borrower, a rate per annum equal to the greater of (a) the Prime Rate and
(b) the rate of interest determined from time to time by the Administrative
Agent as its base rate in effect at its principal office in such jurisdiction
for determining interest rates on U.S.-denominated commercial loans made in such
jurisdiction.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.20.
“U.S. Term Borrowing” shall mean a Borrowing comprised of U.S. Term Loans.
“U.S. Term Lender” shall mean a Lender with a U.S. Term Loan Commitment or an
outstanding U.S. Term Loan.
“U.S. Term Loan Commitment” shall mean, with respect to each U.S. Term Lender,
the commitment of such U.S. Term Lender to make U.S. Term Loans hereunder as set
forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
such U.S. Term Lender assumed its U.S. Term Loan Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
U.S. Term Lender pursuant to Section 9.04. The total amount of the U.S. Term
Loan Commitments on the Closing Date is $230,000,000.
“U.S. Term Loan Repayment Date” shall have the meaning assigned to such term in
clause (i) of Section 2.11(a).
“U.S. Term Loan Upfront Fees” shall have the meaning assigned to such term in
Section 2.05(f)(i).
“U.S. Term Loans” shall mean (a) the U.S. Term Loans made by the U.S. Term
Lenders to Terex pursuant to clause (i) of Section 2.01(a) of this Agreement and
(b) the Converted U.S. Term Loans, if any. Each U.S. Term Loan shall be a
Eurocurrency Term Loan or an ABR Term Loan.
“Upfront Fees” shall mean, collectively, the U.S. Term Loan Upfront Fees, the
Euro Term Loan Upfront Fees and the Revolving Credit Commitment Upfront Fees.




--------------------------------------------------------------------------------

44



“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“VAT” shall mean:
(a)    any tax imposed in compliance with the European Council Directive of 28
November 2006 on the common system of value added tax; and
(b)    any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above or imposed elsewhere.
“Voluntary Prepayment” shall mean a prepayment of principal of Term Loans
pursuant to Section 2.12(a) in any ECF Period to the extent that such prepayment
reduces the scheduled installments of principal due in respect of Term Loans in
any subsequent ECF Period.
“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the equity or 100% of the ordinary voting power
or 100% of the general partnership interests are, at the time any determination
is being made, owned, controlled or held by such person or one or more wholly
owned subsidiaries of such person or by such person and one or more wholly owned
subsidiaries of such person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02.    Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, (a) any reference in this Agreement to any Loan Document shall
mean such Loan Document as amended, restated, supplemented or otherwise modified
from time to time, (b) any reference in this Agreement to any law or regulation
shall mean such law or regulation as amended, restated, supplemented or
otherwise modified from time to time, and (c) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if Terex notifies the Administrative Agent
that Terex wishes to amend any covenant in Article VI or any related definition
to eliminate the effect of any change in GAAP occurring after the date of this
Agreement on the operation of such covenant (or if the Administrative Agent
notifies Terex that the Required Lenders wish to amend Article VI or any related
definition for such purpose), then Terex’s compliance with such covenant shall
be determined on the basis of GAAP in effect immediately before the relevant
change in GAAP became effective, until either such notice is withdrawn or such




--------------------------------------------------------------------------------

45



covenant is amended in a manner satisfactory to Terex and the Required Lenders.
Notwithstanding anything to the contrary herein, all accounting and financial
terms used herein shall be construed, and all financial computations pursuant
hereto shall be made, without giving effect to any election under ASC 825 to
value any Indebtedness or other liabilities of any Loan Party at “fair value”,
as defined therein.
SECTION 1.03.    Exchange Rates. On each Calculation Date, the Administrative
Agent shall determine the Exchange Rate as of such Calculation Date to be used
for calculating relevant Dollar Equivalent and Alternative Currency Equivalent
amounts. The Exchange Rates so determined shall become effective on such
Calculation Date, shall remain effective until the next succeeding Calculation
Date and shall for all purposes of this Agreement (other than any provision
expressly requiring the use of a current Exchange Rate) be the Exchange Rates
employed in converting any amounts between the applicable currencies.
SECTION 1.04.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.05.    Pro Forma Calculations. With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition or
Significant Asset Sale occurs (and for purposes of determining whether an
acquisition is a Permitted Acquisition or would result in a Default or an Event
of Default), the Consolidated Leverage Ratio and Senior Secured Leverage Ratio
shall be calculated with respect to such period on a pro forma basis after
giving effect to such Permitted Acquisition or Significant Asset Sale
(including, without duplication, (a) all pro forma adjustments required by
Article 11 of Regulation S‑X under the Securities Act of 1933, as amended, and
(b) pro forma adjustments for cost savings (net of continuing associated
expenses) to the extent such cost savings have been realized or are reasonably
expected to be realized within 12 months following such Permitted Acquisition or
Significant Asset Sale, provided that all such adjustments shall be reasonably
acceptable to the Administrative Agent and shall be set forth in a reasonably
detailed certificate of a Financial Officer of Terex), using, for purposes of
making such calculations, the historical financial statements of Terex and the
Restricted Subsidiaries which shall be reformulated as if such Permitted
Acquisition or Significant Asset Sale, and any other Permitted Acquisitions or
Significant Asset Sales that have been consummated during the period, had been
consummated on the first day of such period.
ARTICLE II

The Credits
SECTION 2.01.    Commitments and Loans. (a) Subject to the terms and conditions
and relying upon the representations and warranties herein set forth, (i) each
U.S. Term Lender agrees, severally and not jointly, to make U.S. Term Loans to
Terex, in dollars, on the Closing Date, in accordance with the terms hereof, in
an aggregate principal amount not to exceed its U.S. Term




--------------------------------------------------------------------------------

46



Loan Commitment, and (ii) each Euro Term Lender agrees, severally and not
jointly, to make Euro Term Loans to the European Borrower, in Euro, on the
Closing Date, in accordance with the terms hereof, in an aggregate principal
amount not to exceed its Euro Term Loan Commitment.
(b)    Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, (i) each Domestic Revolving Credit Lender
agrees, severally and not jointly, to make Domestic Revolving Loans to Terex, in
dollars, at any time and from time to time during the Revolving Credit
Availability Period, and until the earlier of the Revolving Credit Maturity Date
and the termination of the Domestic Revolving Credit Commitment of such Domestic
Revolving Credit Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Domestic
Revolving Credit Lender’s Domestic Revolving Credit Exposure exceeding such
Domestic Revolving Credit Lender’s Domestic Revolving Credit Commitment, and
(ii) each Multicurrency Revolving Credit Lender agrees, severally and not
jointly, to make Multicurrency Revolving Loans to the Borrowers, at any time and
from time to time during the Revolving Credit Availability Period, and until the
earlier of the Revolving Credit Maturity Date and the termination of the
Multicurrency Revolving Credit Commitment of such Multicurrency Revolving Credit
Lender in accordance with the terms hereof, in dollars (in the case of each
Borrower), Euro and Pounds (in the case of Terex, the European Borrower and the
U.K. Borrower) and Australian Dollars (in the case of the Australian Borrower)
in an aggregate principal amount at any time outstanding that will not result in
such Multicurrency Revolving Credit Lender’s Multicurrency Revolving Credit
Exposure exceeding such Multicurrency Revolving Credit Lender’s Multicurrency
Revolving Credit Commitment; provided that the Australian Borrower shall not be
entitled to request any Borrowing pursuant to this Section 2.01(b), it being
agreed that the making of Australian Fronted Loans pursuant to Section 2.24
shall be the exclusive method for the funding of Loans to the Australian
Borrower.
(c)    Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, each Lender agrees, severally and not jointly,
if such Lender has so committed pursuant to Section 2.27, to make Incremental
Term Loans to one or more Borrowers, in an aggregate principal amount not to
exceed its Incremental Term Loan Commitment and otherwise on the terms and
subject to the conditions set forth in any Incremental Assumption Agreement to
which such Lender may become a party.
(d)    Within the limits set forth in paragraph (b) of this Section 2.01 and
subject to the terms, conditions and limitations set forth herein, the Borrowers
may borrow, pay or prepay and reborrow Revolving Loans. Amounts paid or prepaid
in respect of Term Loans may not be reborrowed.
SECTION 2.02.    Loans. (a) Each Loan (other than Australian Fronted Loans and
Swingline Loans) shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their applicable Term Loan Commitments
or Revolving Credit Commitments; provided, however, that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). Except for Loans deemed made pursuant to
Section 2.02(f), the




--------------------------------------------------------------------------------

47



Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum (except with respect to any Incremental Term Loan, to the
extent otherwise provided in the applicable Incremental Assumption Agreement) or
(ii) equal to the remaining available balance of the applicable Commitments.
(b)    Subject to Sections 2.08, 2.15 and 2.24, (i) each Dollar Borrowing made
by Terex shall be comprised entirely of ABR Loans or Eurocurrency Loans as Terex
may request pursuant to Section 2.03 and (ii) each Dollar Borrowing made by a
Subsidiary Borrower, and each Alternative Currency Borrowing, shall be comprised
entirely of Eurocurrency Loans. Each Lender may at its option make any Loan
(including any Alternative Currency Loan) by causing any domestic or foreign
branch or other Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided,
however, that no Borrower shall be entitled to request any Borrowing that, if
made, would result in more than 20 Eurocurrency Borrowings outstanding hereunder
at any time. For purposes of the foregoing, Borrowings having different Interest
Periods or denominated in different currencies, regardless of whether they
commence on the same date, shall be considered separate Borrowings.
(c)    Except with respect to Loans made pursuant to Section 2.02(f), each
Lender shall make each Dollar Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than
11:00 a.m., Local Time, and the Administrative Agent shall, promptly upon
receipt thereof, credit the amounts so received to an account as designated by
Terex in the applicable Borrowing Request or, if a Borrowing shall not occur on
such date because any condition precedent herein specified shall not have been
met, return the amounts so received to the respective Lenders. Each Lender shall
make each Alternative Currency Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
the jurisdiction of the applicable Alternative Currency as the Administrative
Agent may designate for such purposes not later than 11:00 a.m., Local Time, and
the Administrative Agent shall, promptly upon receipt thereof, credit the
amounts so received to an account as designated by the applicable Borrower in
the applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the applicable Borrower
severally agree to repay to the Administrative Agent forthwith on demand such




--------------------------------------------------------------------------------

48



corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of any Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, a rate determined by the Administrative Agent
to represent its cost of overnight or short‑term funds in the applicable
currency (which determination shall be conclusive absent manifest error). If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.
(e)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request any Interest Period with respect to any Eurocurrency
Borrowing or Australian Fronted Fixed Rate Loan that would end after the
Revolving Credit Maturity Date, the Term Loan Maturity Date or the Incremental
Term Loan Maturity Date, as the case may be.
(f)    If any Issuing Bank shall not have received from any Borrower the payment
required to be made by it pursuant to Section 2.23(e) within the time specified
in such Section, such Issuing Bank will promptly notify the Administrative Agent
of the L/C Disbursement and the Administrative Agent will promptly notify each
Domestic Revolving Credit Lender or Multicurrency Revolving Credit Lender, as
applicable, of such L/C Disbursement and its Pro Rata Percentage thereof. In the
case of Letters of Credit denominated in dollars, each applicable Revolving
Credit Lender shall pay by wire transfer of immediately available funds to the
Administrative Agent not later than 2:00 p.m., Local Time, on such date (or, if
such Revolving Credit Lender shall have received such notice later than 12:00
(noon), Local Time, on any day, not later than 10:00 a.m., Local Time, on the
immediately following Business Day), an amount in dollars equal to such Lender’s
Pro Rata Percentage of such L/C Disbursement (it being understood that such
amount shall be deemed to constitute an ABR Domestic Revolving Loan or
Multicurrency Revolving Loan, as applicable, of such Lender and such payment
shall be deemed to have reduced the L/C Exposure), and the Administrative Agent
will promptly pay to the applicable Issuing Bank amounts so received by it from
the Revolving Credit Lenders. In the case of Letters of Credit denominated in
Pounds or Euro, each Multicurrency Revolving Credit Lender shall pay by wire
transfer of immediately available funds to the Administrative Agent not later
than 2:00 p.m., Local Time, on the immediately following Business Day, an amount
in such Alternative Currency equal to such Lender’s Pro Rata Percentage of such
L/C Disbursement (it being understood that such amount shall be deemed to
constitute an Alternative Currency Revolving Loan of such Lender and such
payment shall be deemed to have reduced the Multicurrency L/C Exposure), and the
Administrative Agent will promptly pay to the applicable Issuing Bank amounts so
received by it from the Revolving Credit Lenders. In the case of Letters of
Credit denominated in any Alternative Currency other than Pounds or Euro, the
Administrative Agent shall notify each Multicurrency Revolving Credit Lender of
the Dollar Equivalent of the L/C Disbursement and of such Revolving Credit
Lender’s Pro Rata Percentage thereof, and each Revolving Credit Lender shall pay
by wire transfer of immediately available funds to the Administrative Agent not
later than 2:00 p.m., Local Time, on such date (or, if such Revolving Credit
Lender shall have received such notice later than 12:00 (noon), Local Time, on
any day, not later than 10:00 a.m., Local Time, on the immediately following
Business Day), an amount in dollars equal to such Lender’s Pro Rata Percentage
of the Dollar Equivalent of such L/C Disbursement (it being understood that such
amount shall be deemed




--------------------------------------------------------------------------------

49



to constitute an ABR Multicurrency Revolving Loan of such Lender and such
payment shall be deemed to have reduced the Multicurrency L/C Exposure), and the
Administrative Agent will promptly pay to the applicable Issuing Bank amounts so
received by it from the Revolving Credit Lenders. The Administrative Agent will
promptly pay to the applicable Issuing Bank any amounts received by it from any
Borrower pursuant to Section 2.23(e) prior to the time that any Revolving Credit
Lender makes any payment pursuant to this paragraph (f); any such amounts
received by the Administrative Agent thereafter will be promptly remitted by the
Administrative Agent to the Revolving Credit Lenders that shall have made such
payments and to the applicable Issuing Bank, as their interests may appear. If
any Revolving Credit Lender shall not have made its Pro Rata Percentage of such
L/C Disbursement available to the Administrative Agent as provided above, such
Lender and the applicable Borrower severally agree to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with this paragraph to but excluding the date such amount is
paid, to the Administrative Agent for the account of the applicable Issuing Bank
at (i) in the case of any Borrower, a rate per annum equal to the interest rate
applicable to Revolving Loans pursuant to Section 2.06(a), and (ii) in the case
of such Lender, for the first such day, a rate determined by the Administrative
Agent to represent its cost of overnight funds in the applicable currency, and
for each day thereafter, (A) if such L/C Disbursement is denominated in dollars,
the Alternate Base Rate, and (B) if such L/C Disbursement is denominated in an
Alternative Currency, the applicable Foreign Base Rate.
SECTION 2.03.    Borrowing Procedure. In order to request a Borrowing (other
than a Swingline Loan, an Australian Fronted Loan or a deemed Borrowing pursuant
to Section 2.02(f), as to which this Section 2.03 shall not apply), the
applicable Borrower shall hand deliver or fax to the Administrative Agent a duly
completed Borrowing Request (or telephone the Administrative Agent, promptly
confirmed with a written and duly completed Borrowing Request) (a) in the case
of a Eurocurrency Borrowing (other than an Alternative Currency Borrowing), not
later than 12:00 (noon), Local Time, three Business Days before a proposed
Borrowing, (b) in the case of an Alternative Currency Borrowing, not later than
12:00 (noon), Local Time, three Business Days before the date of the proposed
Borrowing and (c) in the case of an ABR Borrowing, not later than 1:00 p.m., New
York City time, one Business Day before a proposed Borrowing. Each Borrowing
Request (including a telephonic Borrowing Request) shall be irrevocable, shall
be signed by or on behalf of such Borrower and shall specify the following
information: (i) whether such Borrowing is to be a U.S. Term Borrowing, a Euro
Term Borrowing, a Domestic Revolving Credit Borrowing or a Multicurrency
Revolving Credit Borrowing, (ii) if such Borrowing is to be a Multicurrency
Revolving Credit Borrowing, whether such Borrowing is to be a Dollar Borrowing
or an Alternative Currency Borrowing; (iii) if such Borrowing is to be
denominated in dollars, whether it is to be a Eurocurrency Borrowing or an ABR
Borrowing; (iv) the date of such Borrowing (which shall be a Business Day);
(v) the number and location of the account to which funds are to be disbursed
(which shall be an account that complies with the requirements of
Section 2.02(c)); (vi) the amount of such Borrowing; (vii) if such Borrowing is
to be an Alternative Currency Borrowing (other than a Euro Term Borrowing), the
Alternative Currency of such Borrowing; and (viii) if such Borrowing is to be a
Eurocurrency Borrowing, the initial Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election is made as to whether a Revolving
Credit Borrowing is to be a Domestic Revolving Credit Borrowing or a




--------------------------------------------------------------------------------

50



Multicurrency Revolving Credit Borrowing, then such Borrowing shall be deemed to
be a Domestic Revolving Credit Borrowing if denominated in dollars and a
Multicurrency Revolving Credit Borrowing if denominated in an Alternative
Currency. If no election as to the currency of a Borrowing is specified in any
such notice, then the requested Borrowing shall be denominated in dollars (other
than any requested Euro Term Borrowing, which shall be denominated in Euro). If
no election as to the Type of Borrowing is specified in any such notice, then
the requested Borrowing shall be an ABR Borrowing if denominated in dollars or a
Eurocurrency Borrowing if denominated in an Alternative Currency. If no Interest
Period with respect to any Eurocurrency Borrowing is specified in any such
notice, then such Borrower shall be deemed to have selected an Interest Period
of one month’s duration. The Administrative Agent shall promptly advise the
applicable Lenders of any notice given pursuant to this Section 2.03 (and the
contents thereof), of each Lender’s portion of the requested Borrowing and the
account to which Loans made in connection with the requested Borrowing are to be
wired.
SECTION 2.04.    Evidence of Debt; Repayment of Loans. (a) (i) Each Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender entitled thereto, on the Revolving Credit Maturity Date,
the then unpaid principal amount of each Revolving Loan and each Australian
Fronted Loan made to such Borrower, (ii) Terex hereby unconditionally promises
to pay to the Administrative Agent (A) for the account of the Domestic Swingline
Lender, the then unpaid principal amount of each Domestic Swingline Loan, on the
last day of the Interest Period applicable to such Loan or, if earlier, on the
Revolving Credit Maturity Date, (B) for the account of the Multicurrency
Swingline Lender, the then unpaid principal amount of each Multicurrency
Swingline Loan, on the last day of the Interest Period applicable to such Loan
or, if earlier, on the Revolving Credit Maturity Date, and (C) for the account
of each U.S. Term Lender entitled thereto, the principal amount of each U.S.
Term Loan of such U.S. Term Lender as provided in clause (i) of Section 2.11(a)
and (iii) the European Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Euro Term Lender entitled thereto,
the principal amount of each Euro Term Loan of such Euro Term Lender as provided
in clause (ii) of Section 2.11(a).
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
(c)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from each Borrower or any Guarantor and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain




--------------------------------------------------------------------------------

51



such accounts or any error therein shall not in any manner affect the
obligations of any Borrower to repay the Loans made to such Borrower in
accordance with their terms.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in substantially the form
set forth in Exhibit I-1, I-2, I-3 or I-4, as applicable, or otherwise in a form
and substance reasonably acceptable to the Administrative Agent and Terex.
Notwithstanding any other provision of this Agreement, in the event any Lender
shall request and receive a promissory note payable to such Lender and its
registered assigns, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.
SECTION 2.05.    Fees. (a) Terex agrees to pay to each Lender in dollars,
through the Administrative Agent, on the last Business Day of March, June,
September and December in each year and on each date on which any Revolving
Credit Commitment of such Lender shall expire or be terminated as provided
herein, a facility fee (a “Facility Fee”) equal to 0.50% per annum on the total
amount of the Revolving Credit Commitments of such Lender (but not the
Australian Fronting Commitments, the L/C Commitments, the Swingline Commitments
or the Contract Loan Commitments, none of which commitments shall, for the
avoidance of doubt, reduce the Revolving Credit Commitments of such Lender on
which the Facility Fee shall be paid) during the preceding quarter (or other
period commencing on the Closing Date or ending with the Revolving Credit
Maturity Date or ending with the date on which the Revolving Credit Commitments
of such Lender shall expire or be terminated); provided, however, that if any
Revolving Credit Exposure remains outstanding following any such expiration or
termination of the Revolving Credit Commitments, the Facility Fees with respect
to such Revolving Credit Exposure shall continue to accrue for so long as such
Revolving Credit Exposure remains outstanding and shall be payable on demand.
All Facility Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. The Facility Fee due to each Lender shall
commence to accrue on the Closing Date and shall cease to accrue on the date on
which the Revolving Credit Commitment of such Lender shall expire or be
terminated as provided herein and there is not any remaining Revolving Credit
Exposure.
(b)    Terex agrees to pay to the Administrative Agent in dollars, for its own
account, the administrative fees from time to time agreed to in writing by the
Borrowers and the Administrative Agent (the “Administrative Agent Fees”).
(c)    Terex agrees to pay (i) to each Domestic Revolving Credit Lender and each
Multicurrency Revolving Credit Lender, through the Administrative Agent, on the
last Business Day of March, June, September and December of each year and on the
date on which the Revolving Credit Commitment of such Lender shall be terminated
as provided herein, a fee (an “L/C Participation Fee”) calculated on such
Lender’s Pro Rata Percentage of the daily aggregate Domestic L/C Exposure and
Multicurrency L/C Exposure, respectively (excluding the portion thereof
attributable to unreimbursed L/C Disbursements) during the preceding quarter (or
shorter period commencing with the date on which any L/C Exposure arises
hereunder or ending with the




--------------------------------------------------------------------------------

52



Revolving Credit Maturity Date or ending with the date on which all Letters of
Credit have been canceled or have expired and the Revolving Credit Commitments
of all Lenders shall have been terminated) at a rate equal to (A) in the case of
Performance Letters of Credit, 50% of the Applicable Percentage from time to
time used to determine the interest rate on Revolving Credit Borrowings
comprised of Eurocurrency Loans pursuant to Section 2.06, and (B) in the case of
all other Letters of Credit, 100% of the Applicable Percentage from time to time
used to determine the interest rate on Revolving Credit Borrowings comprised of
Eurocurrency Loans pursuant to Section 2.06, and (ii) to each Issuing Bank with
respect to each Letter of Credit issued by it on the last Business Day of March,
June, September and December in each year and on each date on which any
Revolving Credit Commitment shall expire or be terminated as set forth herein a
fronting fee equal to 0.125% per annum (or such other percentage as may be
agreed upon by Terex and such Issuing Bank, with the consent of the
Administrative Agent, not to be unreasonably withheld or delayed) on the amount
of Letters of Credit issued by such Issuing Bank and outstanding during the
preceding quarter (or other period commencing on the date on which any L/C
Exposure arises hereunder or ending with the Revolving Credit Maturity Date or
ending with the date on which the Revolving Credit Commitments shall expire or
be terminated) (the “Issuing Bank Fees”). All L/C Participation Fees and Issuing
Bank Fees shall be computed on the basis of the actual number of days elapsed in
a year of 360 days and shall be payable in dollars.
(d)    Except as provided in Section 2.24(e), the Australian Fronting Lender
agrees to pay to each Multicurrency Revolving Credit Lender (other than a
Defaulting Lender), through the Administrative Agent, on each Interest Payment
Date with respect to each Australian Fronted Loan made by the Australian
Fronting Lender, a fee (an “Australian Participation Fee”) equal to such
Multicurrency Revolving Credit Lender’s Pro Rata Percentage (as adjusted
pursuant to Section 2.28(a)(iv), if any Defaulting Lender exists) of the
Applicable Percentage received by the Australian Fronting Lender from or on
behalf of the Australian Borrower on such Interest Payment Date in respect of
such Australian Fronted Loan. All Australian Participation Fees shall be payable
in the currency in which they were received by the Australian Fronting Lender
and only to the extent received by the Australian Fronting Lender.
(e)    The Australian Borrower agrees to pay to the Australian Fronting Lender
on the last Business Day of March, June, September and December in each year and
on each date on which the Australian Fronting Commitment of such Lender shall
expire or be terminated as set forth herein a fronting fee equal to 0.125% per
annum (or such other percentage as may be agreed upon by Terex and the
Australian Fronting Lender, with the consent of the Administrative Agent, not to
be unreasonably withheld or delayed) on the aggregate principal amount of
Australian Fronted Loans of such Lender outstanding during the preceding quarter
(or other period commencing on the date that any Australian Fronted Loan is made
hereunder or ending with the Revolving Credit Maturity Date or ending with the
date on which the Australian Fronting Commitment shall expire or be terminated)
(the “Australian Fronting Fees”). All Australian Fronting Fees in respect of
Australian Fronted Loans denominated in Australian Dollars shall be computed on
the basis of the actual number of days elapsed in a year of 365 days and shall
be payable in Australian Dollars. All Australian Fronting Fees in respect of
Australian Fronted Loans denominated in dollars shall be computed on the basis
of the actual number of days elapsed in a year of 360 days and shall be payable
in dollars.




--------------------------------------------------------------------------------

53



(f)    (i) Terex agrees to pay to each U.S. Term Lender, through the
Administrative Agent, on the Closing Date, an upfront fee (the “U.S. Term Loan
Upfront Fees”) equal to 0.25% of the U.S. Term Loan Commitment of such U.S. Term
Lender on such date; provided that each U.S. Term Lender may elect to effect its
U.S. Term Loan Upfront Fee in the form of original issue discount (by reducing
the amount of the U.S. Term Loan advanced by it in the amount of its U.S. Term
Loan Upfront Fee).
(ii)    The European Borrower agrees to pay to each Euro Term Lender, through
the Administrative Agent, on the Closing Date, an upfront fee (the “Euro Term
Loan Upfront Fees”) equal to 0.25% of the Euro Term Loan Commitment of such Euro
Term Lender on such date; provided that each Euro Term Lender may elect to
effect its Euro Term Loan Upfront Fee in the form of original issue discount (by
reducing the amount of the Euro Term Loan advanced by it in the amount of its
Euro Term Loan Upfront Fee).
(iii)    Terex agrees to pay to each Revolving Credit Lender, through the
Administrative Agent, on the Closing Date, an upfront fee (the “Revolving Credit
Commitment Upfront Fees”) equal to 0.50% of the Revolving Credit Commitment of
such Lender on such date.
(g)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the
applicable Issuing Bank and the Australian Fronting Fees shall be paid directly
to the Australian Fronting Lender. Once paid, none of the Fees shall be
refundable under any circumstances.
SECTION 2.06.    Interest on Loans. (a) Subject to the provisions of
Section 2.07, the Loans comprising each ABR Borrowing, including each Domestic
Swingline Loan, shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, when the
Alternate Base Rate is determined by reference to the Prime Rate or the U.S.
Base Rate and over a year of 360 days at all other times) at a rate per annum
equal to the sum of (i) the Alternate Base Rate and (ii) the Applicable
Percentage for such Loans in effect from time to time.
(b)    Subject to the provisions of Section 2.07, each Foreign Base Rate Loan,
including each Multicurrency Swingline Loan, shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days or, in
the case of Foreign Base Rate Loans denominated in Pounds, 365 or 366 days, as
the case may be) at a rate per annum equal to the sum of (i) the rate set forth
in the definition of the term “Foreign Base Rate Loans” and (ii) the Applicable
Percentage for ABR Revolving Loans in effect from time to time.
(c)    Subject to the provisions of Section 2.07, the Loans comprising each
Eurocurrency Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days or, in the case of Eurocurrency
Loans denominated in Pounds, 365 or 366 days, as the case may be) at a rate per
annum equal to the sum of (i) the Adjusted LIBO Rate for the Interest Period in
effect for such Borrowing and (ii) the Applicable Percentage for such Loans in
effect from time to time.




--------------------------------------------------------------------------------

54



(d)    Interest on each Loan shall be payable (i) on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement and
(ii) in the currency in which such Loan is denominated. The applicable Alternate
Base Rate or Adjusted LIBO Rate for each Interest Period or day within an
Interest Period, as the case may be, shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
SECTION 2.07.    Default Interest. If any Borrower shall default in the payment
of the principal of or interest on any Loan made to such Borrower or any other
amount becoming due from such Borrower hereunder, by acceleration or otherwise,
or under any other Loan Document, such Borrower shall on demand from time to
time pay interest, to the extent permitted by law, on such defaulted amount to
but excluding the date of actual payment (after as well as before judgment)
(a) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to Section 2.06 plus 2%, (b) in the case of reimbursement
obligations with respect to L/C Disbursements owing in dollars, the rate
applicable to ABR Revolving Loans plus 2%, (c) in the case of reimbursement
obligations with respect to L/C Disbursements owing in Alternative Currencies,
the rate applicable to Foreign Base Rate Loans that are Revolving Credit Loans
for the Applicable Alternative Currency plus 2% and (d) in the case of any
interest payable on any Loan or reimbursement obligation with respect to any L/C
Disbursement, any Facility Fee or other amount payable hereunder, at a rate per
annum equal to the rate applicable to ABR Loans (or, in the case of interest,
fees or amounts owing on account of obligations denominated in Alternative
Currencies, Foreign Base Rate Loans) that are U.S. Term Loans, Euro Term Loans
or Revolving Loans, as applicable, plus 2% (or, in the case of fees,
reimbursements or any such other amounts that do not relate to Term Loans or the
Revolving Credit Exposure, the Alternate Base Rate plus 3.00%).
SECTION 2.08.    Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurocurrency Borrowing the Administrative Agent shall have
determined that (a) deposits in the principal amounts of the Loans comprising
such Borrowing are not generally available in the relevant market, or (b) the
rates at which such deposits are being offered will not adequately and fairly
reflect the cost to any Lender of making or maintaining its Eurocurrency Loan
during such Interest Period, or (c) reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the EURIBO Rate, the Administrative Agent
shall, as soon as practicable thereafter, give written or fax notice explaining
such determination to the applicable Borrower and the Lenders. In the event of
any such determination, until the Administrative Agent shall have advised such
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, any request by such Borrower for a Eurocurrency Borrowing
denominated in dollars pursuant to Section 2.03 or 2.10 shall be deemed to be a
request for an ABR Borrowing. Each determination by the Administrative Agent
hereunder shall be conclusive absent manifest error and any request by such
Borrower for a Eurocurrency Borrowing denominated in any Alternative Currency
pursuant to Section 2.03 or 2.10 shall be deemed to be a request for a Foreign
Base Rate Loan.
SECTION 2.09.    Termination and Reduction of Commitments. (a) The Term Loan
Commitments (other than any Incremental Term Loan Commitments) shall
automatically terminate upon the making of the Term Loans on the Closing Date.
Any Revolving Credit Commitments, the Swingline Commitments and the Australian
Fronting Commitments shall




--------------------------------------------------------------------------------

55



automatically terminate on the Revolving Credit Maturity Date. Any L/C
Commitment shall automatically terminate on the earlier to occur of (i) the
termination of the Revolving Credit Commitments and (ii) the date that is five
Business Days prior to the Revolving Credit Maturity Date. Any Incremental Term
Loan Commitment shall terminate as provided in the applicable Incremental
Assumption Agreement.
(b)    Upon at least three Business Days’ prior irrevocable written or fax
notice to the Administrative Agent, Terex may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the U.S. Term Loan
Commitments, the Euro Term Loan Commitments, the Domestic Revolving Credit
Commitments or the Multicurrency Revolving Credit Commitments; provided,
however, that (i) each partial reduction of the Euro Term Loan Commitments shall
be in an integral multiple of €1,000,000 and in a minimum amount of €5,000,000,
(ii) each partial reduction of the U.S. Term Loan Commitments, the Domestic
Revolving Credit Commitments or the Multicurrency Revolving Credit Commitments
shall be in an integral multiple of $1,000,000 and in a minimum amount of
$5,000,000, (iii) the Total Domestic Revolving Credit Commitment shall not be
reduced to an amount that is less than the sum of (x) the Aggregate Domestic
Revolving Credit Exposure at the time and (y) the Domestic Contract Loan
Exposure at such time and (iv) the Total Multicurrency Revolving Credit
Commitment shall not be reduced to an amount that is less than the sum of
(x) the Aggregate Multicurrency Revolving Credit Exposure at the time and
(y) the Multicurrency Contract Loan Exposure at such time. Notwithstanding
anything to the contrary contained in this Section 2.09(b), a termination notice
of the U.S. Term Loan Commitments, the Euro Term Loan Commitments, the Domestic
Revolving Credit Commitments or the Multicurrency Revolving Credit Commitments
delivered by Terex may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by Terex (by written or fax notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
(c)    Each reduction in the Term Loan Commitments or the Revolving Credit
Commitments of a Class hereunder shall be made ratably among the Lenders in
accordance with their applicable Commitments. Terex shall pay to the
Administrative Agent for the account of the applicable Lenders, on the date of
each termination or reduction of any Revolving Credit Commitments, the Facility
Fees on the amount of the Revolving Credit Commitments so terminated or reduced,
accrued to but excluding the date of such termination or reduction.
SECTION 2.10.    Conversion and Continuation of Borrowings. Each Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 1:00 p.m., New York City time, one Business Day prior
to conversion, to convert any Eurocurrency Borrowing denominated in dollars into
an ABR Borrowing, (b) not later than 12:00 (noon), Local Time, three Business
Days prior to conversion or continuation, to convert any ABR Borrowing into a
Eurocurrency Borrowing denominated in dollars or to continue any Eurocurrency
Borrowing as a Eurocurrency Borrowing in the same currency for an additional
Interest Period, and (c) not later than 12:00 (noon), Local Time, three Business
Days prior to conversion, to convert the Interest Period with respect to any
Eurocurrency Borrowing to another permissible Interest Period, subject in each
case to the following:




--------------------------------------------------------------------------------

56



(i)    each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;
(ii)    if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
(iii)    each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurocurrency Loan (or portion thereof) being converted shall be paid by
such Borrower at the time of conversion;
(iv)    if any Eurocurrency Borrowing is converted at a time other than the end
of the Interest Period applicable thereto, such Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;
(v)    any portion of a Borrowing (other than an Alternative Currency Borrowing)
maturing or required to be repaid in less than 14 days may not be converted into
or continued as a Eurocurrency Borrowing;
(vi)    any portion of a Eurocurrency Borrowing denominated in dollars that
cannot be converted into or continued as a Eurocurrency Borrowing by reason of
the immediately preceding clause shall be automatically converted at the end of
the Interest Period in effect for such Borrowing into an ABR Borrowing, and any
portion of an Alternative Currency Borrowing required to be repaid in less than
14 days may be converted, with the consent of the Administrative Agent (which
shall not be unreasonably withheld), to an Interest Period ending on the date
that such Borrowing is required to be repaid;
(vii)    no Interest Period may be selected for any Eurocurrency Term Borrowing
that would end later than a Repayment Date, occurring on or after the first day
of such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurocurrency Term Borrowings with Interest Periods
ending on or prior to such Repayment Date and (B) the ABR Term Borrowings would
not be at least equal to the principal amount of Term Borrowings to be paid on
such Repayment Date; and
(viii)    upon notice to any Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, (A) no outstanding Dollar Borrowing may be
converted into, or continued as, a Eurocurrency Borrowing, (B) unless repaid,
each Eurocurrency Borrowing denominated in dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (C) no
Interest Period in excess of one month may be selected for any Alternative
Currency Borrowing.




--------------------------------------------------------------------------------

57



Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the applicable Borrower requests be converted or continued, (ii) whether such
Borrowing is to be converted to or continued as a Eurocurrency Borrowing or an
ABR Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Eurocurrency Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurocurrency Borrowing, such
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing. If such Borrower shall not have given notice in accordance
with this Section 2.10 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
(i) in the case of a Dollar Borrowing, automatically be continued as an ABR
Borrowing and (ii) in the case of an Alternative Currency Borrowing,
automatically be continued into a new Interest Period of one month’s duration.
Notwithstanding any contrary provisions herein, the currency of an outstanding
Borrowing may not be changed in connection with any conversion or continuation
of such Borrowing.
SECTION 2.11.    Repayment of Term Borrowings. (a) (i) Terex shall pay to the
Administrative Agent, for the account of the U.S. Term Lenders, on the last
Business Day of each March, June, September and December of each year (each such
date being called a “U.S. Term Loan Repayment Date”), commencing on the last
Business Day of December 2014, a principal amount of the U.S. Term Loans (as
adjusted from time to time pursuant to Sections 2.12(b), 2.13(e), 2.27(d) and
9.04(l)) equal to 0.25% of the aggregate principal amount of the U.S. Term Loans
outstanding on the Closing Date, with the balance payable on the Term Loan
Maturity Date, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.
(ii)    The European Borrower shall pay to the Administrative Agent, for the
account of the Euro Term Lenders, on the last Business Day of each March, June,
September and December of each year (each such date being called a “Euro Term
Loan Repayment Date”), commencing on the last Business Day of December 2014, a
principal amount of the Euro Term Loans (as adjusted from time to time pursuant
to Sections 2.12(b), 2.13(e), 2.27(d) and 9.04(l)) equal to 0.25% of the
aggregate principal amount of the Euro Term Loans outstanding on the Closing
Date, with the balance payable on the Term Loan Maturity Date, together in each
case with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment.
(b)    To the extent not previously paid, all Term Loans shall be due and
payable on the Term Loan Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.
(c)    Terex shall pay to the Administrative Agent, for the account of the
Lenders, on each Incremental Term Loan Repayment Date, a principal amount of the
Other Term Loans (as




--------------------------------------------------------------------------------

58



adjusted from time to time pursuant to Sections 2.12(b) and 2.13(e)) equal to
the amount set forth in the applicable Incremental Assumption Agreement,
together in each case with accrued and unpaid interest on the principal amount
to be paid to, but excluding, the date of such payment.
(d)    All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.
SECTION 2.12.    Prepayment. (a) Each Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, upon prior
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) to the Administrative Agent (i) in the case of a prepayment of a
Eurocurrency Borrowing, given before 12:00 (noon), Local Time, three Business
Days before such prepayment and (ii) in the case of a prepayment of ABR Loans or
Foreign Base Rate Loans, given before 1:00 p.m. Local Time, one Business Day
before such prepayment; provided, however, that each partial prepayment shall be
in an amount that is an integral multiple of the Borrowing Multiple and not less
than the Borrowing Minimum.
(b)    Optional prepayments of Term Loans shall be allocated among the U.S. Term
Loans, the Euro Term Loans and Other Term Loans (if any) as specified by the
applicable Term Borrower and applied (A) first, against the remaining scheduled
installments of principal due in respect of the U.S. Term Loans, the Euro Term
Loans and Other Term Loans (if any) under Sections 2.11(a)(i), 2.11(a)(ii) and
2.11(c), respectively, in the next twelve months in the order of maturity and
(B) second, pro rata against such remaining scheduled installments of principal.
(c)    Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the applicable Borrower to prepay such Borrowing by
the amount stated therein on the date stated therein. All prepayments under this
Section 2.12 shall be subject to Section 2.16 but, except as provided in
Section 2.12(d), otherwise without premium or penalty. All prepayments under
this Section 2.12 shall be accompanied by accrued interest on the principal
amount being prepaid to but excluding the date of payment.
(d)    Notwithstanding the foregoing, in the event that, prior to the six-month
anniversary of the Closing Date, (i) a Borrower refinances or makes any
prepayment of Term Loans in connection with any Repricing Transaction, (ii) this
Agreement is amended or otherwise modified to effect a Repricing Transaction or
(iii) a Lender is required to assign all or any part of its Term Loans as a
result of its failure to consent to an amendment or other modification of this
Agreement that would constitute a Repricing Transaction, then in each case the
applicable Borrower shall pay to the Administrative Agent, for the ratable
account of each applicable Lender, a payment of 1.00% of the aggregate principal
amount of the Term Loans so subject to such amendment or modification, or so
prepaid, refinanced or assigned, as the case may be.
SECTION 2.13.    Mandatory Prepayments. (a) In the event of any termination of
all the Domestic Revolving Credit Commitments or Multicurrency Revolving Credit
Commitments, (i) each Borrower shall repay or prepay (A) all its outstanding
Domestic Revolving Credit Borrowings or Multicurrency Revolving Credit
Borrowings, as applicable, (B) all its outstanding Multicurrency Swingline Loans
(in the case of a termination of the Multicurrency Revolving Credit




--------------------------------------------------------------------------------

59



Commitments), and (C) all outstanding Australian Fronted Loans made to such
Borrower (in the case of a termination of the Multicurrency Revolving Credit
Commitments) and (ii) Terex shall repay or prepay all outstanding Domestic
Swingline Loans (in the case of a termination of the Domestic Revolving Credit
Commitments), in each case on the date of any such termination. In the event of
any partial reduction of the Domestic Revolving Credit Commitments or
Multicurrency Revolving Credit Commitments, then at or prior to the effective
date of such reduction, the Administrative Agent shall notify the Borrowers and
the applicable Revolving Credit Lenders of the Aggregate Domestic Revolving
Credit Exposure or Aggregate Multicurrency Revolving Credit Exposure, as
applicable, after giving effect thereto. If at any time, as a result of such a
partial reduction or termination, as a result of fluctuations in exchange rates
or otherwise, (x) the Aggregate Domestic Revolving Credit Exposure plus the
Domestic Contract Loan Exposure would exceed the Total Domestic Revolving Credit
Commitment, (y) the Aggregate Multicurrency Revolving Credit Exposure plus the
Multicurrency Contract Loan Exposure would exceed the Total Multicurrency
Revolving Credit Commitment or (z) the Australian Fronted Exposure of the
Australian Fronting Lender would exceed its Australian Fronting Commitment, then
the Borrowers shall (1) on the date of such reduction or termination of
Revolving Credit Commitments or (2) within three Business Day following notice
from the Administrative Agent of any such fluctuation in exchange rate or
otherwise, repay or prepay Revolving Credit Borrowings, Swingline Loans or
Australian Fronted Loans (or a combination thereof) in an amount sufficient to
eliminate such excess.
(b)    Not later than the third Business Day following the receipt of Net Cash
Proceeds in respect of any Asset Sale (other than (i) any Asset Sale the Net
Cash Proceeds of which are not greater than $15,000,000 from any single event or
series of related events and (ii) Asset Sales the aggregate Net Cash Proceeds of
which are not greater than $50,000,000 in any fiscal year of Terex), in each
case except to the extent that the proceeds would otherwise be required to be
used to make an offer to repurchase Existing Senior Subordinated Notes, the
outstanding Term Loans shall be prepaid in accordance with Section 2.13(f) in an
aggregate principal amount equal to 100% of such Net Cash Proceeds.
(c)    In the event that Terex or any Restricted Subsidiary shall receive Net
Cash Proceeds from the issuance or incurrence of any Indebtedness for money
borrowed (other than Indebtedness for money borrowed permitted pursuant to
Section 6.01), then, substantially simultaneously with (and in any event not
later than the third Business Day next following) the receipt of such Net Cash
Proceeds, 100% of such Net Cash Proceeds shall be used, at Terex’s option, (i)
to prepay outstanding Term Loans in accordance with Section 2.13(f), and/or (ii)
to prepay outstanding Revolving Loans, without reducing the Revolving Credit
Commitments, in an aggregate principal amount equal to 100% of such Net Cash
Proceeds.
(d)    No later than 60 days after the end of each ECF Period, outstanding Term
Loans shall be prepaid in accordance with Section 2.13(f) in an aggregate
principal amount equal to 50% of Excess Cash Flow for the ECF Period then ended
minus Voluntary Prepayments during such ECF Period; provided, however, that no
such prepayment shall be required for an ECF Period if the Senior Secured
Leverage Ratio as of the end of such ECF Period was less than 2.75 to 1.00.




--------------------------------------------------------------------------------

60



(e)    In the event that there shall occur any Casualty or Condemnation and,
pursuant to the applicable Mortgage, the Casualty Proceeds or Condemnation
Proceeds, as the case may be, are required to be used to prepay the Term Loans,
then the outstanding Term Loans shall be prepaid in accordance with
Section 2.13(f) in an aggregate principal amount equal to 100% of such Casualty
Proceeds or Condemnation Proceeds, as the case may be.
(f)    Each prepayment of outstanding Term Loans required to be made pursuant to
any paragraph of this Section 2.13 shall be allocated pro rata between the U.S.
Term Loans, the Euro Term Loans and the Other Term Loans (if any) and applied
(i) first against the remaining scheduled installments of principal due in
respect of U.S. Term Loans, Euro Term Loans and Other Term Loans (if any) under
Sections 2.11(a)(i), 2.11(a)(ii) and 2.11(c), respectively, in the next twelve
months in the order of maturity and (ii) second, pro rata against such remaining
scheduled installments of principal. Each prepayment of Revolving Loans required
to be made pursuant to paragraph (c) above shall be allocated between the
Domestic Revolving Loans and the Multicurrency Revolving Loans as determined by
Terex.
(g)    Terex shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of Terex setting forth in reasonable detail the calculation of
the amount of such prepayment and (ii) to the extent practicable, at least three
Business Days’ prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date, the Type of each Loan being
prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.13 shall be subject
to Section 2.16, but shall otherwise be without premium or penalty.
(h)    To the extent possible consistent with Section 2.13(f), amounts to be
applied pursuant to this Section 2.13 to the prepayment of Term Loans and
Revolving Loans shall be applied, as applicable, first to prepay outstanding ABR
Term Loans and ABR Revolving Loans. Any amounts remaining after each such
application shall, at the option of the applicable Borrower, be applied to
prepay Eurocurrency Term Loans or Eurocurrency Revolving Loans, as the case may
be, immediately and/or shall be deposited in the Prepayment Account (as defined
below). The Administrative Agent shall apply any cash deposited in the
Prepayment Account (i) allocable to Term Loans to ratably prepay Euro Term Loans
and Eurocurrency U.S. Term Loans and (ii) allocable to Revolving Loans to prepay
Eurocurrency Revolving Loans, in each case on the last day of their respective
Interest Periods (or, at the direction of such Borrower, on any earlier date)
until all outstanding Term Loans or Revolving Loans, as the case may be, have
been prepaid or until all the allocable cash on deposit with respect to such
Loans has been exhausted. For purposes of this Agreement, the term “Prepayment
Account” shall mean an account established by such Borrower with the
Administrative Agent and over which the Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal for
application in accordance with this paragraph (h). The Administrative Agent
will, at the request of such Borrower, invest amounts on deposit in the
Prepayment Account in Permitted Investments that mature prior to the last day of
the applicable Interest Periods of the Eurocurrency Term Borrowings or
Eurocurrency Revolving Borrowings to be prepaid, as the case may be; provided,
however, that (A) the Administrative Agent shall not be required to make any
investment that, in its sole judgment, would




--------------------------------------------------------------------------------

61



require or cause the Administrative Agent to be in, or would result in any,
violation of any law, statute, rule or regulation and (B) the Administrative
Agent shall have no obligation to invest amounts on deposit in the Prepayment
Account if a Default or Event of Default shall have occurred and be continuing.
Such Borrower shall indemnify the Administrative Agent for any losses relating
to the investments so that the amount available to prepay Eurocurrency
Borrowings on the last day of the applicable Interest Period is not less than
the amount that would have been available had no investments been made pursuant
thereto. Other than any interest earned on such investments (which shall be for
the account of the applicable Borrower, to the extent not necessary for the
prepayment of Eurocurrency Loans in accordance with this Section 2.13), the
Prepayment Account shall not bear interest. Interest or profits, if any, on such
investments shall be deposited in the Prepayment Account and reinvested and
disbursed as specified above. If the maturity of the Loans has been accelerated
pursuant to Article VII, the Administrative Agent may, in its sole discretion,
apply all amounts on deposit in the Prepayment Account to satisfy any of the
Obligations. Each Borrower hereby grants to the Administrative Agent, for its
benefit and the benefit of the Secured Parties, a security interest in its
Prepayment Account to secure the Obligations. This paragraph (h) shall not be
construed to alter the application required by Section 2.13(f).
SECTION 2.14.    Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall change the basis of taxation of payments to the Administrative Agent, any
Lender or any Issuing Bank of the principal of or interest on any Eurocurrency
Loan or Australian Fronted Fixed Rate Loan made by such Lender or any Fees or
other amounts payable under any Loan Document (other than changes in respect of
Indemnified Taxes, Taxes described in clauses (ii), (iii) and (iv) of the
definition of Excluded Taxes and Connection Income Taxes), or shall impose,
modify or deem applicable any reserve, special deposit, liquidity or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or any Issuing Bank (except any such reserve requirement
which is reflected in the Adjusted LIBO Rate, the EURIBO Rate or the Bank Bill
Rate, as the case may be) or shall impose on such Lender or such Issuing Bank or
the London interbank market (or other relevant interbank market) any other
condition affecting this Agreement or Eurocurrency Loans or Australian Fronted
Fixed Rate Loans made by such Lender or any Letter of Credit or participation
therein, and the result of any of the foregoing shall be to increase the cost to
such Lender or such Issuing Bank of making or maintaining any Eurocurrency Loan
or Australian Fronted Fixed Rate Loan or increase the cost to any Lender of
issuing or maintaining any Letter of Credit or purchasing or maintaining a
participation therein or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise) by an amount deemed by such Lender or such Issuing Bank to be
material, then the Borrowers will pay to such Lender or such Issuing Bank, as
the case may be, upon demand such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank shall have determined that any Change
in Law (including any regarding liquidity or capital adequacy) has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made or
participations in Letters of Credit purchased by such Lender pursuant hereto or
the Letters




--------------------------------------------------------------------------------

62



of Credit issued by such Issuing Bank pursuant hereto to a level below that
which such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to liquidity
or capital adequacy) by an amount deemed by such Lender or such Issuing Bank to
be material, then from time to time the Borrowers shall pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrowers and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or such Issuing Bank the amount shown as due on
any such certificate delivered by it within 10 days after its receipt of the
same.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation. The
protection of this Section shall be available to each Lender and each Issuing
Bank regardless of any possible contention of the invalidity or inapplicability
of the law, rule, regulation, agreement, guideline or other change or condition
that shall have occurred or been imposed.
SECTION 2.15.    Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurocurrency Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurocurrency Loan, then, by written
notice to the Borrowers and to the Administrative Agent:
(i)    such Lender may declare that Eurocurrency Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans and Foreign Base Rate
Loans will not thereafter (for such duration) be converted into Eurocurrency
Loans, whereupon any request for a Eurocurrency Borrowing (or to convert an ABR
Borrowing or a Foreign Base Rate Loan to a Eurocurrency Borrowing or to continue
a Eurocurrency Borrowing for an additional Interest Period) shall, as to such
Lender only, be deemed a request for an ABR Loan (in the case of Dollar Loans)
or Foreign Base Rate Loans (in the case of Alternative Currency Loans) (or a
request to continue an ABR Loan or a Foreign Base Rate Loan as such for an
additional Interest Period or to convert a Eurocurrency Loan into an ABR Loan or
a Foreign Base Rate Loan, as the case may be), unless such declaration shall be
subsequently withdrawn; and
(ii)    such Lender may require that all outstanding Eurocurrency Loans made by
it be converted to ABR Loans (in the case of Dollar Loans) or Foreign Base Rate
Loans (in the case of Alternative Currency Loans) in which event all such
Eurocurrency Loans shall




--------------------------------------------------------------------------------

63



be automatically converted to such ABR Loans or Foreign Base Rate Loans as of
the effective date of such notice as provided in paragraph (b) below.
(iii)    In the event any Lender shall exercise its rights under (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurocurrency Loans that would have been made by such
Lender or the converted Eurocurrency Loans of such Lender shall instead be
applied to repay the ABR Loans made by such Lender in lieu of, or resulting from
the conversion of, such Eurocurrency Loans.
(b)    For purposes of this Section 2.15, a notice to Terex by any Lender shall
be effective as to each Eurocurrency Loan made by such Lender, if lawful, on the
last day of the Interest Period currently applicable to such Eurocurrency Loan;
in all other cases such notice shall be effective on the date of receipt by
Terex.
SECTION 2.16.    Indemnity. Each Borrower shall indemnify each Lender against
any loss or expense, including any break-funding cost or any loss sustained in
converting between any Alternative Currency and dollars, as the case may be,
that such Lender may sustain or incur as a consequence of (a) any event, other
than a default by such Lender in the performance of its obligations hereunder,
which results in (i) such Lender receiving or being deemed to receive any amount
on account of the principal of any Eurocurrency Loan or Australian Fronted Fixed
Rate Loan prior to the end of the Interest Period in effect therefor, (ii) the
conversion of any (A) Eurocurrency Loan to an ABR Loan or Foreign Base Rate Loan
or (B) any Australian Fronted Fixed Rate Loan to an Australian Fronted Base Rate
Loan or (C) Interest Period with respect to any Eurocurrency Loan or Australian
Fronted Fixed Rate Loan, in each case other than on the last day of the Interest
Period in effect therefor, or (iii) any Eurocurrency Loan or Australian Fronted
Fixed Rate Loan to be made by such Lender (including any Eurocurrency Loan or
Australian Fronted Fixed Rate Loan to be made pursuant to a conversion or
continuation under Section 2.10) not being made after notice of such Loan shall
have been given by the applicable Borrower hereunder (any of the events referred
to in this clause (a) being called a “Breakage Event”) or (b) any default in the
making of any payment or prepayment required to be made hereunder. In the case
of any Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurocurrency Loan or Australian Fronted Fixed Rate Loan that is the subject of
such Breakage Event for the period from the date of such Breakage Event to the
last day of the Interest Period in effect (or that would have been in effect)
for such Loan over (ii) the amount of interest likely to be realized by such
Lender in redeploying the funds released or not utilized by reason of such
Breakage Event for such period. A certificate of any Lender setting forth any
amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16, together with a reasonably detailed calculation thereof, shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error.
SECTION 2.17.    Pro Rata Treatment. Subject to Section 2.30 and except as
provided below in this Section 2.17 with respect to Swingline Loans and as
required under Section 2.15 or 2.29, each Borrowing, each payment or prepayment
of principal of any Borrowing, each payment of interest on the Loans, each
payment of the Facility Fees, each reduction of the Term Loan Commitments, the
Domestic Revolving Credit Commitments or the Multicurrency




--------------------------------------------------------------------------------

64



Revolving Credit Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
For purposes of determining the available Domestic Revolving Credit Commitments
of the Lenders at any time, each outstanding Domestic Swingline Loan and
Domestic Contract Loan shall be deemed to have utilized the Domestic Revolving
Credit Commitments of the Lenders (including those Lenders which shall not have
made Domestic Swingline Loans or Domestic Contract Loans) pro rata in accordance
with such respective Domestic Revolving Credit Commitments. For purposes of
determining the available Multicurrency Revolving Credit Commitments of the
Lenders at any time, each outstanding Multicurrency Swingline Loan,
Multicurrency Contract Loan and Australian Fronted Loan shall be deemed to have
utilized the Multicurrency Revolving Credit Commitments of the Lenders
(including those Lenders which shall not have made Multicurrency Swingline
Loans, Multicurrency Contract Loans or Australian Fronted Loans) pro rata in
accordance with such Multicurrency Revolving Credit Commitments. Each Lender
agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder, the Administrative Agent may, in its discretion, round each Lender’s
percentage of such Borrowing to the next higher or lower whole dollar or
applicable Alternative Currency amount.
SECTION 2.18.    Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
any Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any of
its Loans or participations in L/C Disbursements, Swingline Loans or Australian
Fronted Loans as a result of which the unpaid principal portion of its Loans and
participations in L/C Disbursements, Swingline Loans and Australian Fronted
Loans and accrued interest thereon shall be proportionately less than the unpaid
portion of the Loans and participations in L/C Disbursements, Swingline Loans
and Australian Fronted Loans and accrued interest thereon of any other Lender,
it shall be deemed simultaneously to have purchased from such other Lender at
face value, and shall promptly pay to such other Lender the purchase price for,
a participation in the Loans and participations in L/C Disbursements, Swingline
Loans and Australian Fronted Loans, as the case may be, and interest thereon of
such other Lender, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of the principal of
and accrued interest on their respective Loans and participations in L/C
Disbursements, Swingline Loans and Australian Fronted Loans; provided, however,
that (a) if any such purchase or purchases or adjustments shall be made pursuant
to this Section 2.18 and the payment giving rise thereto shall thereafter be
recovered, such purchase or purchases or adjustments shall be rescinded to the
extent of such recovery and the purchase price or prices or adjustment restored
without interest, and (b) the provisions of this Section 2.18 shall not be
construed to apply to any payment made by any Loan Party pursuant to and in
accordance with the express terms of this Agreement (including any payment
received pursuant to Section 2.15). Each Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan or L/C Disbursement deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by




--------------------------------------------------------------------------------

65



such Borrower to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to such Borrower in the amount of such participation.
SECTION 2.19.    Payments. (a) Each Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document from a Payment
Location in the United States or the jurisdiction of any Alternative Currency
prior to (i) 1:00 p.m., Local Time, on the date when due, in the case of any
amount payable in dollars, and (ii) 12:00 (noon), Local Time, on the date when
due, in the case of any amount payable in any Alternative Currency, in each
case, in immediately available funds, without setoff, defense or counterclaim.
Each such payment (other than (i) Issuing Bank Fees, which shall be paid
directly to applicable Issuing Bank, (ii) principal of and interest on Swingline
Loans, which shall be paid directly to the applicable Swingline Lender except as
otherwise provided in Section 2.22(e) and (iii) Australian Fronting Fees, which
shall be paid directly to the Australian Fronting Lender except as otherwise
provided in Section 2.24(e)) shall be made to such account as shall from time to
time be specified in a writing delivered to Terex and each Borrower by the
Administrative Agent. Except as provided in Section 2.24 with respect to
defaulted Australian Fronted Loans, all Alternative Currency Loans hereunder
shall be denominated and made, and all payments hereunder or under any other
Loan Document in respect thereof (whether of principal, interest, fees or
otherwise) shall be made, in such Alternative Currency. All Dollar Loans
hereunder shall be denominated and made, and all payments of principal and
interest, Fees or otherwise hereunder or under any other Loan Document in
respect thereof shall be made, in dollars, except as otherwise expressly
provided herein. Unless otherwise agreed by the applicable Borrower and each
Lender to receive any such payment, all other amounts due hereunder or under any
other Loan Document shall be payable in dollars.
(b)    Whenever any payment (including principal of or interest on any Borrowing
or any Fees or other amounts) hereunder or under any other Loan Document shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest or Fees, if
applicable.
SECTION 2.20.    Taxes. (a) Any and all payments by or on behalf of any Borrower
(other than the U.K. Borrower) or any Guarantor (or, with respect to payments by
the Australian Fronting Lender of the Australian Participation Fee (or any other
payments in connection with the Australian Fronted Loans), the Australian
Fronting Lender) hereunder and under any other Loan Document shall be made, in
accordance with Section 2.19, free and clear of and without deduction for any
Taxes imposed by any Governmental Authority in the United States, the
jurisdiction of any Alternative Currency or the jurisdiction of any Payment
Location, and all liabilities with respect thereto, except as required by
applicable law. If any Borrower (other than the U.K. Borrower) or any Guarantor
shall be required under applicable law to deduct any Taxes from or in respect of
any sum payable hereunder or under any other Loan Document to the Administrative
Agent, any Lender or an Issuing Bank (or any Transferee), (i) if such Taxes are
Indemnified Taxes, the sum payable shall be increased by the amount (an
“additional amount”) necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.20) the Administrative Agent, such Lender or such Issuing Bank (or
Transferee), as the case may be,




--------------------------------------------------------------------------------

66



shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower or such Loan Party shall make such
deductions and (iii) such Borrower or such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law. If the Australian Fronting Lender shall be required to deduct any Taxes
from or in respect of the Australian Participation Fee (or any other payments in
connection with the Australian Fronted Loans), Terex or the Australian Borrower
shall pay to the applicable Revolving Credit Lender the “additional amount”
referred to in the preceding sentence.
(b)    In addition, each Borrower (other than the U.K. Borrower) agrees to pay
to the relevant Governmental Authority in accordance with applicable law any
current or future stamp, documentary, excise, transfer, sales, property or
similar Taxes, charges or levies (including mortgage recording Taxes and similar
fees) that arise from any payment made hereunder or under any other Loan
Document or from the execution, delivery, enforcement or registration of, or
otherwise with respect to, this Agreement or any other Loan Document imposed by
any Governmental Authority in the United States, the jurisdiction of any
Alternative Currency or the jurisdiction of any Payment Location (“Other
Taxes”).
(c)    Each Loan Party (other than the U.K. Borrower) will indemnify the
Administrative Agent, each Lender and each Issuing Bank (or Transferee) for the
full amount of Indemnified Taxes and Other Taxes attributable to it (including
Indemnified Taxes and other Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by the Administrative Agent,
such Lender or such Issuing Bank (or Transferee), as the case may be, and any
liability (including penalties, interest and expenses (including reasonable
attorney’s fees and expenses)) arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability prepared by the Administrative Agent, a Lender or
an Issuing Bank (or Transferee), or the Administrative Agent on its behalf,
absent manifest error, shall be final, conclusive and binding for all purposes.
Such indemnification shall be made within 30 days after the date the
Administrative Agent, any Lender or an Issuing Bank (or Transferee), as the case
may be, makes written demand therefor.
(d)    Each Lender shall severally indemnify the Administrative Agent, within 30
days after demand therefor, for (i) any Indemnified Taxes and Other Taxes
attributable to such Lender (but only to the extent that the Loan Parties have
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(f)(ii) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes and any Taxes described in Section 2.20(g) attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the




--------------------------------------------------------------------------------

67



Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
(e)    As soon as practicable after the date of any payment of Indemnified Taxes
or Other Taxes by any Borrower (other than the U.K. Borrower) or any other Loan
Party to the relevant Governmental Authority, such Borrower or such other Loan
Party will deliver to the Administrative Agent, at its address referred to in
Section 9.01, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing payment thereof.
(f)    (i) Each Lender (or Transferee) that is entitled to an exemption from, or
reduction of, withholding Tax under the law of the jurisdiction (other than the
United Kingdom) in which any Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments by such Borrower under this
Agreement and the other Loan Documents shall deliver to such Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by such Borrower as will permit such payments to be
made without withholding or at a reduced rate. In addition, any Lender, if
reasonably requested by any Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Each Lender shall
deliver such documentation promptly upon the obsolescence or invalidity of any
documentation previously delivered by such Lender. Notwithstanding any other
provision of this Section 2.20(f), a Lender shall not be required to deliver any
documentation pursuant to this Section 2.20(f) that such Lender is not legally
able to deliver.
(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person holding a Loan or Commitment extended to
such Borrower shall deliver to such Borrower and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of such Borrower
or the Administrative Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;
(B)    any Non-U.S. Lender holding a Loan or Commitment extended to such
Borrower shall, to the extent it is legally entitled to do so, deliver to such
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent),
whichever of the following is applicable:
(1)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to




--------------------------------------------------------------------------------

68



payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(4)    to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Non-U.S. Lender is a partnership and one or more direct or
indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit K-4 on behalf of each such direct and
indirect partner; and
(C)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(g)    No Loan Party shall be required to indemnify any Non-U.S. Lender or to
pay any additional amounts to any Non-U.S. Lender, in respect of United States
Federal withholding Tax pursuant to paragraph (a) or (c) above to the extent
that (i) the obligation to withhold amounts




--------------------------------------------------------------------------------

69



with respect to United States Federal withholding Tax existed and would apply to
payments made to such Non-U.S. Lender on the date such Non-U.S. Lender became a
party to this Agreement (or, in the case of a Transferee that is a participation
holder, on the date such participation holder became a Transferee hereunder) or,
with respect to payments to a new lending office, the date such Non-U.S. Lender
designated such new lending office with respect to a Loan; provided, however,
that this paragraph (g) shall not apply (A) to any Transferee or new lending
office that becomes a Transferee or new lending office as a result of an
assignment, participation, transfer or designation made at the request of any
Borrower and (B) to the extent the indemnity payment or additional amounts any
Transferee, or any Lender (or Transferee), acting through a new lending office,
would be entitled to receive (without regard to this paragraph (g)) do not
exceed the indemnity payment or additional amounts that the person making the
assignment, participation or transfer to such Transferee, or Lender (or
Transferee) making the designation of such new lending office, would have been
entitled to receive in the absence of such assignment, participation, transfer
or designation or (ii) the obligation to pay such additional amounts would not
have arisen but for a failure by such Non‑U.S. Lender to comply with the
provisions of paragraph (f) above. In addition and notwithstanding anything to
the contrary in this Section 2.20 (except with respect to Australian Fronted
Loans and payments related thereto), no amount shall be required to be paid to
any person under this Section 2.20 with respect to a Tax to the extent that such
Tax would have been required to have been paid under any treaty, law, rule,
regulation, order, directive or guideline in effect on the date such Lender
becomes a party to this Agreement.
(h)    If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the applicable Loan Party or Administrative Agent (such
applicable party a “Withholding Agent”), at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(h), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(i)    Nothing contained in this Section 2.20 shall require any Lender or an
Issuing Bank (or any Transferee) or the Administrative Agent to make available
any of its Tax returns (or any other information that it deems to be
confidential or proprietary).
(j)    Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(k)    Notwithstanding anything to the contrary above, a Lender which makes a
Loan to the European Borrower and which is an Irish Qualifying Lender, within
paragraph (c), (d),




--------------------------------------------------------------------------------

70



(e), (h) or (i) of that definition, shall deliver to the European Borrower an
Irish Tax Confirmation. An Irish Qualifying Lender which becomes a party
hereunder on the Closing Date shall deliver an Irish Tax Confirmation to the
European Borrower in connection with its delivery of its signature page to this
Agreement. If, following an assignment, or transfer or a participation (in the
latter case, in circumstances where the Participant wishes, in accordance with
Section 9.04(f) to be entitled to the benefits of Section 3.01 of a Lender’s
rights or obligations hereunder), an Irish Qualifying Lender becomes a party
hereunder or becomes a Participant after the day on which this Agreement is
entered into, such Lender or Participant shall deliver to the European Borrower
an Irish Tax Confirmation to Terex and the European Borrower on or prior to
becoming a party hereunder. An Irish Qualifying Lender, within paragraph (c),
(d), (e), (h) or (i) of that definition, shall promptly notify the
Administrative Agent, Terex and the European Borrower if there is any change in
the position from that set out in any Irish Tax Confirmation. An Irish Treaty
Lender and the European Borrower shall cooperate in completing any procedural
formalities necessary for the European Borrower to obtain authorization to make
such payment without a deduction for or on account of Irish income tax.
If the European Borrower pays an additional amount and the relevant Lender
determines, in its sole discretion exercised in good faith, that (a) a Tax
Credit is attributable to an increased payment of which that additional amount
forms part or that additional amount or to a Tax Deduction in consequence of
which that additional amount was required and (b) that Lender has obtained and
utilized that Tax Credit, the Lender shall pay an amount to the European
Borrower which it determines, in its sole discretion exercised in good faith,
will leave it (after that payment) in the same after-Tax position as it would
have been in had the additional amount not been required to be made by the
European Borrower.
(i)    All amounts expressed in a Loan Document to be payable by any party to
any Lender which (in whole or in part) constitute the consideration for a supply
or supplies for VAT purposes shall be deemed to be exclusive of any VAT which is
chargeable on such supply or supplies, and accordingly, subject to subsection
(ii) below, if VAT is or becomes chargeable on any supply made by any Lender to
any party under a Loan Document, on provision of a valid VAT invoice, by the
Lender to the party, that party shall pay to the Lender (in addition to and at
the same time as paying the consideration for such supply) an amount equal to
the amount of such VAT.
(ii)    If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan Document, and any
party other than the Recipient (the “Subject Party”) is required by the terms of
any Loan Document to pay an amount equal to the consideration for such supply to
the Supplier (rather than being required to reimburse or indemnify the Recipient
in respect of that consideration), such Subject Party shall also pay to the
Supplier (in addition to and at the same time as paying such amount) an amount
equal to the amount of such VAT (where the Supplier is the person required to
account to the relevant tax authority for the VAT). The Recipient will promptly
pay to the Subject Party an amount equal to any credit or repayment obtained by
the Recipient from the relevant tax authority which the Recipient reasonably
determines is in respect of such VAT. Where the Recipient is the person required
to account to the relevant




--------------------------------------------------------------------------------

71



tax authority for the VAT the Subject Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.
(iii)    Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense, that party shall reimburse or indemnify (as the
case may be) such Lender for the full amount of such cost or expense, including
such part thereof as represents VAT, save to the extent that such Lender
reasonably determines that it is entitled to credit or repayment in respect of
such VAT from the relevant tax authority.
(iv)    Any reference in this Section 2.20(k) to any party shall, at any time
when such party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
group member notified by the relevant tax authority in accordance with Section
15(1)(a) of the Value-Added Tax Consolidation Act 2010, of Ireland (“VATCA”) as
being the member responsible for complying with the provisions of VATCA in
respect of the group.
(v)    In relation to any supply made by a Lender to any party under a Loan
Document, if reasonably requested by such Lender, that party must promptly
provide such Lender with details of that party's VAT registration and such other
information as is reasonably requested in connection with such Lender's VAT
reporting requirements in relation to such supply.
(l)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including by the payment of additional amounts
pursuant to this Section 2.20, it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out of pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (l) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (l), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (l) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
SECTION 2.21.    Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or an Issuing Bank delivers a
certificate requesting




--------------------------------------------------------------------------------

72



compensation pursuant to Section 2.14, (ii) any Lender or an Issuing Bank
delivers a notice described in Section 2.15, (iii) any Borrower is required to
pay any additional amount to any Lender or an Issuing Bank or any Governmental
Authority on account of any Lender or an Issuing Bank pursuant to Section 2.20,
(iv) any Lender refuses to consent to a proposed amendment, waiver, consent or
other modification of this Agreement or any other Loan Documents which has been
approved by the Required Lenders or Required Revolving Credit Lenders, as
applicable, and which additionally requires the consent of such Lender for
approval pursuant to Section 9.08(b) or (v) any Lender becomes a Defaulting
Lender, any Borrower may, at its sole expense and effort (including with respect
to the processing and recordation fee referred to in Section 9.04(b)), upon
notice to such Lender or such Issuing Bank and the Administrative Agent, require
such Lender or such Issuing Bank to transfer and assign, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 2.14 or Section 2.20) and obligations under this Agreement (or, in the
case of clause (iv) above, at the option of such Borrower, either all its
interests, rights and obligations under this Agreement or all its interests,
rights and obligations with respect to the Class of Loans or Commitments that is
the subject of the related consent, amendment, waiver or other modification) to
an assignee (other than any Ineligible Assignee) that shall assume such assigned
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority having
jurisdiction, (B) such Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Credit Commitment is being
assigned, of the Issuing Banks and the applicable Swingline Lender), which
consent shall not unreasonably be withheld, and (C) such Borrower or such
assignee shall have paid to the affected Lender or Issuing Bank in immediately
available funds (and in the currency or currencies in which payment would be
required if all amounts were to be paid by such Borrower) an amount equal to the
sum of the principal of and interest accrued to the date of such payment on the
outstanding Loans or L/C Disbursements of such Lender or such Issuing Bank,
respectively, plus all Fees and other amounts accrued for the account of such
Lender or such Issuing Bank hereunder (including any amounts under Section 2.14
and Section 2.16), in each case with respect to the Loans or Commitments subject
to such assignment; provided, further, that, if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s or such
Issuing Bank’s claim for compensation under Section 2.14 or notice under
Section 2.15 or the amounts paid pursuant to Section 2.20, as the case may be,
cease to cause such Lender or such Issuing Bank to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital,
or cease to have the consequences specified in Section 2.15, or cease to result
in amounts being payable under Section 2.20, as the case may be (including as a
result of any action taken by such Lender or such Issuing Bank pursuant to
paragraph (b) below), or if such Lender or such Issuing Bank shall waive its
right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification, as the case may be, then such Lender or such
Issuing Bank shall not thereafter be required to make any such transfer and
assignment hereunder.
(b)    If (i) any Lender or an Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or an Issuing Bank delivers a notice described in
Section 2.15 or




--------------------------------------------------------------------------------

73



(iii) any Borrower is required to pay any additional amount to any Lender or an
Issuing Bank or any Governmental Authority on account of any Lender or an
Issuing Bank, pursuant to Section 2.20, then such Lender or such Issuing Bank
shall use reasonable efforts (which shall not require such Lender or such
Issuing Bank to incur an unreimbursed loss or unreimbursed cost or expense or
otherwise take any action inconsistent with its internal policies or legal or
regulatory restrictions or suffer any disadvantage or burden deemed by it to be
significant) (A) to file any certificate or document reasonably requested in
writing by such Borrower or (B) to assign its rights and delegate and transfer
its obligations hereunder to another of its offices, branches or Affiliates, if
such filing or assignment would materially reduce its claims for compensation
under Section 2.14 or enable it to withdraw its notice pursuant to Section 2.15
or would materially reduce amounts payable pursuant to Section 2.20, as the case
may be, in the future. Terex hereby agrees to pay all reasonable costs and
expenses incurred by any Lender or any Issuing Bank in connection with any such
filing or assignment, delegation and transfer.
SECTION 2.22.    Swingline Loans. (a) Swingline Commitment. Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, (x) the Domestic Swingline Lender agrees to make loans, in dollars, to
Terex at any time and from time to time during the Revolving Credit Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of all Domestic Swingline Exposure
exceeding $50,000,000 in the aggregate or (ii) the Aggregate Domestic Revolving
Credit Exposure, after giving effect to any Domestic Swingline Loan, exceeding
the Total Domestic Revolving Credit Commitment and (y) the Multicurrency
Swingline Lender agrees to make loans, in dollars, Euro and Pounds, to Terex,
the European Borrower and the U.K. Borrower at any time and from time to time
during the Revolving Credit Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of all Multicurrency Swingline Exposure exceeding $50,000,000
in the aggregate or (ii) the Aggregate Multicurrency Revolving Credit Exposure,
after giving effect to any Multicurrency Swingline Loan, exceeding the Total
Multicurrency Revolving Credit Commitment. Each Swingline Loan shall be in a
principal amount that is an integral multiple of the Swingline Multiple. The
Swingline Commitments may be terminated or reduced from time to time as provided
herein. Within the foregoing limits, Terex may borrow, pay or prepay and
reborrow Swingline Loans hereunder, subject to the terms, conditions and
limitations set forth herein.
(b)    Swingline Loans. The applicable Borrower shall notify the applicable
Swingline Lender, with a copy to the Administrative Agent, by fax, or by
telephone (confirmed by fax), not later than 2:00 p.m., Local Time, on the day
of a proposed Swingline Loan. Such notice shall be delivered on a Business Day,
shall be irrevocable and shall refer to this Agreement and shall specify the
requested date (which shall be a Business Day) and amount of such Swingline
Loan.
(c)    Prepayment. The applicable Borrower shall have the right at any time and
from time to time to prepay any Swingline Loan, in whole or in part, upon giving
written or fax notice (or telephone notice promptly confirmed by written, or fax
notice) to the applicable Swingline Lender and to the Administrative Agent
before 1:00 p.m., Local Time, on the date of prepayment at such Swingline
Lender’s address for notices specified on Schedule 2.01. All principal payments




--------------------------------------------------------------------------------

74



of Swingline Loans shall be accompanied by accrued interest on the principal
amount being repaid to the date of payment.
(d)    Interest. Each Domestic Swingline Loan shall be an ABR Loan and, subject
to the provisions of Section 2.07, shall bear interest as provided in
Section 2.06(a) as if it were an ABR Revolving Loan. Each Multicurrency
Swingline Loan shall be a Foreign Base Rate Loan and, subject to the provisions
of Section 2.07, shall bear interest as provided in Section 2.06(b).
(e)    Participations. If the applicable Borrower does not fully repay a
Swingline Loan on or prior to the last day of the Interest Period with respect
thereto, the applicable Swingline Lender shall notify the Administrative Agent
thereof by 2:00 p.m., New York City time (by fax or by telephone, confirmed in
writing), and the Administrative Agent shall promptly notify each Multicurrency
Revolving Credit Lender or Domestic Revolving Credit Lender, as the case may be,
thereof (by fax or by telephone, confirmed in writing) and of its Pro Rata
Percentage of such Swingline Loan. Upon such notice but without any further
action, such Swingline Lender hereby agrees to grant to each Domestic Revolving
Credit Lender or Multicurrency Revolving Credit Lender, as the case may be, and
each Domestic Revolving Credit Lender and each Multicurrency Revolving Credit
Lender hereby agrees to acquire from the applicable Swingline Lender, a
participation in such defaulted Swingline Loan equal to such Revolving Credit
Lender’s Pro Rata Percentage of the aggregate principal amount of such defaulted
Swingline Loan. In furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the applicable
Swingline Lender, such Revolving Credit Lender’s Pro Rata Percentage of each
Domestic Swingline Loan or Multicurrency Swingline Loan, as the case may be,
that is not repaid on the last day of the Interest Period with respect thereto.
Each Revolving Credit Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Credit Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(c) with respect
to Loans made by such Revolving Credit Lender (and Section 2.02(c) shall apply,
mutatis mutandis, to the payment obligations of the Revolving Credit Lenders)
and the Administrative Agent shall promptly pay to the applicable Swingline
Lender the amounts so received by it from the applicable Revolving Credit
Lenders. The Administrative Agent shall notify the applicable Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the applicable Swingline Lender. Any amounts
received by the applicable Swingline Lender from the applicable Borrower (or
other party on behalf of such Borrower) in respect of a Swingline Loan after
receipt by such Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Credit Lenders that shall have made their
payments pursuant to this paragraph and to the applicable Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not




--------------------------------------------------------------------------------

75



relieve the applicable Borrower (or other party liable for obligations of such
Borrower) of any default in the payment thereof.
SECTION 2.23.    Letters of Credit. (a) Subject to the terms and conditions set
forth herein, (i) each of the Existing Letters of Credit shall, upon the Closing
Date and without any further action on the part of the applicable Issuing Bank
or any other person, be deemed for all purposes to have been issued by the
applicable Issuing Bank as either a Domestic Letter of Credit or a Multicurrency
Letter of Credit hereunder, as set forth in Schedule 1.01(c), and (ii) any
Borrower may request the issuance of a Letter of Credit for its own account, in
a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time while the Revolving Credit
Commitments remain in effect. This Section shall not be construed to impose an
obligation upon an Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the applicable Borrower shall hand deliver
or fax to the applicable Issuing Bank and the Administrative Agent (three
Business Days in advance of the requested date of issuance, amendment, renewal
or extension, or such shorter period as the applicable Borrower, the
Administrative Agent and the applicable Issuing Bank shall agree) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, specifying whether such Letter of
Credit is to be a Domestic Letter of Credit or a Multicurrency Letter of Credit,
the date of issuance, amendment, renewal or extension, the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) below), the
amount and currency (which must be dollars in the case of a Domestic Letter of
Credit or an Alternative Currency in the case of a Multicurrency Letter of
Credit) of such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare such Letter
of Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if, and upon issuance, amendment, renewal or extension of each Letter of Credit
the applicable Borrower shall be deemed to represent and warrant that, after
giving effect to such issuance, amendment, renewal or extension (A) the sum of
the L/C Exposure and the Additional L/C Exposure shall not exceed $400,000,000,
(B) the sum of the Aggregate Domestic Revolving Credit Exposure and the Domestic
Contract Loan Exposure shall not exceed the Total Domestic Revolving Credit
Commitment and (C) the sum of the Aggregate Multicurrency Revolving Credit
Exposure and the Multicurrency Contract Loan Exposure shall not exceed the Total
Multicurrency Revolving Credit Commitment.
(c)    Expiration Date. Each Letter of Credit shall expire at the close of
business on the earlier of the date that is two years after the date of the
issuance of such Letter of Credit and the date that is five Business Days prior
to the Revolving Credit Maturity Date, unless such Letter of Credit expires by
its terms on an earlier date; provided, that a Letter of Credit may, upon the
request of the applicable Borrower, include a provision whereby such Letter of
Credit shall be renewed automatically for additional consecutive periods of 24
months or less (but not beyond the date that is five Business Days prior to the
Revolving Credit Maturity Date) unless the applicable Issuing Bank notifies the
beneficiary thereof at least 30 days prior to the then-applicable expiration
date that such Letter of Credit will not be renewed.




--------------------------------------------------------------------------------

76



(d)    Participations. By the issuance of a Letter of Credit (or, in the case of
the Existing Letters of Credit, deemed issuance on the Closing Date) and without
any further action on the part of such Issuing Bank or the Lenders, the
applicable Issuing Bank hereby grants to each Domestic Revolving Credit Lender
(with respect to each Domestic Letter of Credit) and to each Multicurrency
Revolving Credit Lender (with respect to each Multicurrency Letter of Credit),
and each such Lender hereby acquires from the applicable Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit. In consideration
and in furtherance of the foregoing, each such Revolving Credit Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Pro Rata Percentage of
each L/C Disbursement made by such Issuing Bank and not reimbursed by the
applicable Borrower (or, if applicable, another party pursuant to its
obligations under any other Loan Document) in respect of such Letter of Credit
forthwith on the date due as provided in Section 2.02(f) and in the same
currency as such L/C Disbursement. Each Domestic Revolving Credit Lender and
each Multicurrency Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Domestic Letters of Credit and Multicurrency Letters of Credit, respectively, is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default or the fact that, as a result of fluctuations in exchange rates, such
Revolving Credit Lender’s Revolving Credit Exposure at any time might exceed its
Revolving Credit Commitment at such time (in which case Section 2.13(a) would
apply), and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.
(e)    Reimbursement. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit denominated in dollars, the applicable Borrower
shall pay to the Administrative Agent an amount equal to such L/C Disbursement
on the Business Day that such Borrower shall have received notice from the
applicable Issuing Bank that payment of such draft will be made, or, if such
Borrower shall have received such notice later than 10:00 a.m., New York City
time, on the immediately following Business Day. If an Issuing Bank shall make
any L/C Disbursement in respect of a Letter of Credit denominated in any
Alternative Currency, the applicable Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement on the Business Day that such
Borrower shall have received notice from the applicable Issuing Bank that
payment of such draft will be made, or, if such Borrower shall have received
such notice later than 10:00 a.m., London time, on any Business Day, not later
than 10:00 a.m., London time, on the immediately following Business Day.
(f)    Obligations Absolute. Each Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
(i)    any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;




--------------------------------------------------------------------------------

77



(ii)    any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Loan Document;
(iii)    the existence of any claim, setoff, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, such
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the applicable
Issuing Bank, the Administrative Agent or any Lender or any other person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreement or transaction;
(iv)    any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v)    payment by an Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit; and
(vi)    any other act or omission to act or delay of any kind of an Issuing
Bank, the Lenders, the Administrative Agent or any other person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of any Borrower’s obligations hereunder.
Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of each Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of an Issuing Bank. However, the foregoing shall not be
construed to excuse an Issuing Bank from liability to any Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by each Borrower to the extent permitted by applicable
law) suffered by any Borrower that are caused by an Issuing Bank’s gross
negligence or wilful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof; it
is understood that an Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation and, in
making any payment under any Letter of Credit (i) an Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of an Issuing Bank.
(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment




--------------------------------------------------------------------------------

78



under a Letter of Credit. Such Issuing Bank shall as promptly as possible give
telephonic notification, confirmed by fax, to the Administrative Agent and the
applicable Borrower of such demand for payment and whether such Issuing Bank has
made or will make an L/C Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve any Borrower of its
obligation to reimburse such Issuing Bank and the Revolving Credit Lenders with
respect to any such L/C Disbursement. The Administrative Agent shall promptly
give each Revolving Credit Lender notice thereof.
(h)    Interim Interest. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the applicable Borrower shall
reimburse such L/C Disbursement in full on such date, the unpaid amount thereof
shall bear interest for the account of such Issuing Bank, for each day from and
including the date of such L/C Disbursement, to but excluding the earlier of the
date of payment by such Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.02(f), at the rate per annum that would
apply to such amount if such amount were (i) in the case of a Dollar Loan, an
ABR Revolving Loan and (ii) in the case of an Alternative Currency Loan, a
Eurocurrency Revolving Loan with an Interest Period of one month’s duration.
(i)    Resignation or Removal of an Issuing Bank. An Issuing Bank may resign at
any time by giving 180 days’ prior written notice to the Administrative Agent,
the Lenders and Terex, and may be removed at any time by Terex by notice to such
Issuing Bank, the Administrative Agent and the Lenders. Subject to the next
succeeding paragraph, upon the acceptance of any appointment as an Issuing Bank
hereunder by a Lender that shall agree to serve as a successor Issuing Bank,
such successor shall succeed to and become vested with all the interests, rights
and obligations of the retiring Issuing Bank and the retiring Issuing Bank shall
be discharged from its obligations to issue additional Letters of Credit
hereunder. At the time such removal or resignation shall become effective, Terex
shall pay all accrued and unpaid fees pursuant to Section 2.05(c)(ii). The
acceptance of any appointment as an Issuing Bank hereunder by a successor Lender
shall be evidenced by an agreement entered into by such successor, in a form
satisfactory to the Borrowers and the Administrative Agent, and, from and after
the effective date of such agreement, (i) such successor Lender shall have all
the rights and obligations of the previous Issuing Bank under this Agreement and
the other Loan Documents and (ii) references herein and in the other Loan
Documents to the term “Issuing Bank” shall be deemed to refer to such successor
or to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the resignation or removal of an
Issuing Bank hereunder, the retiring Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents with respect to Letters of
Credit issued by it prior to such resignation or removal, but shall not be
required to issue additional Letters of Credit.
(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing or (ii) to the extent and so long as on any Calculation Date (and
after giving effect to any prepayment of Borrowings on such Calculation Date)
the Aggregate Domestic Revolving Credit Exposure exceeds the Total Domestic
Revolving Credit Commitment or the Aggregate Multicurrency Revolving Credit
Exposure exceeds the Total Multicurrency Revolving Credit Commitment, the
Borrowers shall, on the Business Day after Terex receives notice from the




--------------------------------------------------------------------------------

79



Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Collateral Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash in the currency
determined by the Collateral Agent equal to the L/C Exposure as of such date.
Such deposit shall be held by the Collateral Agent as collateral for the payment
and performance of the Obligations. The Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits in
Permitted Investments, which investments shall be made at the option and sole
discretion of the Collateral Agent, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall (i) automatically be applied by the
Administrative Agent to reimburse any Issuing Bank for L/C Disbursements for
which it has not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrowers for the L/C Exposure at such time and
(iii) if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Credit Lenders holding participations in outstanding
Letters of Credit representing greater than 50% of the aggregate undrawn amount
of all outstanding Letters of Credit), be applied to satisfy the Obligations. If
any Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower within three Business
Days after all Events of Default have been cured or waived. If any Borrower is
required to provide an amount of cash collateral pursuant to clause (ii) of the
first sentence of this paragraph (j), such amount shall be returned to such
Borrower from time to time to the extent that the amount of such cash collateral
held by the Collateral Agent exceeds the excess, if any, of (A) the sum of the
Aggregate Domestic Revolving Credit Exposure and the Aggregate Multicurrency
Revolving Credit Exposure over (B) the Total Revolving Credit Commitment so long
as no Event of Default shall have occurred and be continuing.
SECTION 2.24.    Australian Fronted Loans. (a) Subject to the terms and
conditions and relying upon the representations and warranties herein set forth,
(i) the Australian Fronting Lender agrees to make loans to the Australian
Borrower in dollars and Australian Dollars at any time and from time to time on
and after the Closing Date and until the earlier of the Revolving Credit
Maturity Date and the termination of the Australian Fronting Commitment of the
Australian Fronting Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in (A) the Dollar
Equivalent of the aggregate principal amount of the Australian Fronting Lender’s
Australian Fronted Loans exceeding its Australian Fronting Commitment or (B) the
sum of the Aggregate Multicurrency Revolving Credit Exposure and the
Multicurrency Contract Loan Exposure, after giving effect to any Australian
Fronted Loan, exceeding the Total Multicurrency Revolving Credit Commitment.
Each Australian Fronted Loan shall be in a principal amount that is an integral
multiple of the Alternative Currency Equivalent of $100,000 and not less than
$2,500,000. The Australian Fronting Commitments may be terminated or reduced
from time to time as provided herein. Within the foregoing limits, the
Australian Borrower may borrow, pay or prepay and reborrow Australian Fronted
Loans hereunder, subject to the terms, conditions and limitations set forth
herein.




--------------------------------------------------------------------------------

80



(b)    Request for Australian Fronted Loans. The Australian Borrower shall
notify the Australian Fronting Lender, with a copy to the Administrative Agent,
by fax, or by telephone (confirmed by fax), not later than 10:00 a.m., Local
Time, three Business Days before the date of a proposed Australian Fronted Loan.
Such notice shall be delivered on a Business Day, shall be irrevocable and shall
refer to this Agreement, shall specify the requested date (which shall be a
Business Day) and amount of such Australian Fronted Loan (which shall be
expressed in dollars), shall specify whether such Australian Fronted Loan is to
be denominated in dollars or Australian Dollars, shall specify whether such
Australian Fronted Loan is to be an Australian Fronted Base Rate Loan (which
shall be available solely if such Australian Fronted Loan is denominated in
Australian Dollars) or an Australian Fronted Fixed Rate Loan and, if such Loan
is to be an Australian Fronted Fixed Rate Loan, the Interest Period therefor
(which shall comply with the definition of the term “Bank Bill Rate” or
“Adjusted LIBO Rate”, as applicable). If no Rate is selected with respect to any
Australian Fronted Loan, the applicable Borrower shall be deemed to have
selected an Australian Fronted Base Rate Loan (provided such Australian Fronted
Loan is denominated in Australian Dollars). If no currency is selected with
respect to any Australian Fronted Loan, the applicable Borrower shall be deemed
to have selected an Australian Fronted Loan denominated in Australian Dollars.
The Australian Borrower shall not be permitted to select an Australian Fronted
Base Rate Loan for any Australian Fronted Loan denominated in dollars.
(c)    Prepayment. The Australian Borrower shall have the right at any time from
time to time to prepay any Australian Fronted Loan, in whole or in part, upon
giving written or fax notice (or telephone notice promptly confirmed by written,
or fax notice) to the Australian Fronting Lender and to the Administrative Agent
before 12:00 (noon), Local Time, two Business Days before the date of prepayment
at the Australian Fronting Lender’s address for notices specified on
Schedule 2.01. All principal payments of Australian Fronted Loans shall be
accompanied by accrued interest on the principal amount being repaid to the date
of payment. All prepayments of Australian Fronted Loans shall be subject to
Section 2.16 but otherwise without premium or penalty.
(d)    Interest. Subject to the provisions of Section 2.07, each Australian
Fronted Base Rate Loan shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 days) at a rate per annum equal to the
Australian Fronted Base Rate with respect to such Australian Fronted Loan plus
the Applicable Percentage with respect to such Loan. Subject to the provisions
of Section 2.07, each Australian Fronted Fixed Rate Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of,
(i) in the case of a Loan in Australian Dollars, 365 days, or (ii) in the case
of a Loan in dollars, 360 days) at a rate per annum equal to the Bank Bill Rate
or the Adjusted LIBO Rate, as applicable, for the Interest Period in effect for
such Loan plus the Applicable Percentage with respect to such Loan. Interest on
each Australian Fronted Loan shall be payable on the Interest Payment Date with
respect thereto. The Australian Fronting Lender shall notify the Australian
Borrower and the Administrative Agent of the Australian Fronted Base Rate or the
Bank Bill Rate or the Adjusted LIBO Rate, as applicable, applicable to any
Australian Fronted Loans promptly following each determination thereof.
(e)    Participations. If the Australian Borrower shall default in the payment
of principal of or interest on any Australian Fronted Loan when and as the same
shall become due and payable, whether at the due date thereof or by acceleration
or otherwise, then the Australian Fronting




--------------------------------------------------------------------------------

81



Lender shall promptly notify the Administrative Agent thereof and, upon notice
from the Administrative Agent or the Australian Fronting Lender to the
Australian Borrower, the principal amount of all Australian Fronted Loans to the
Australian Borrower, together with all accrued and unpaid interest thereon,
shall be converted to Dollar Loans and obligations to pay interest in dollars,
respectively, at the Exchange Rate prevailing on the date of such default, and
the Administrative Agent shall promptly notify each Multicurrency Revolving
Credit Lender of such default (by fax or by telephone, confirmed in writing) and
of its Pro Rata Percentage in dollars of such Australian Fronted Loan. Upon such
notice but without any further action, the Australian Fronting Lender hereby
agrees to grant to each Multicurrency Revolving Credit Lender, and each
Multicurrency Revolving Credit Lender hereby agrees to acquire from the
Australian Fronting Lender, a participation in such defaulted Australian Fronted
Loan equal to such Multicurrency Revolving Credit Lender’s Pro Rata Percentage
in dollars of the aggregate principal amount of such defaulted Australian
Fronted Loan. In furtherance of the foregoing, each Multicurrency Revolving
Credit Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Australian Fronting Lender, such Lender’s Pro Rata Percentage of each such
defaulted Australian Fronted Loan. Each Multicurrency Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations in
Australian Fronted Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Multicurrency Revolving Credit Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds in the same manner as provided in Section 2.02(c)
with respect to Loans made by such Lender (and Section 2.02(c) shall apply,
mutatis mutandis, to the payment obligations of the Lenders) and the
Administrative Agent shall promptly pay to the Australian Fronting Lender the
amounts so received by it from the Multicurrency Revolving Credit Lenders. The
Administrative Agent shall notify the Australian Borrower of any participations
in any Australian Fronted Loan acquired pursuant to this paragraph and
thereafter payments in respect of such Australian Fronted Loan shall be made in
dollars and to the Administrative Agent and not to the Australian Fronting
Lender. Any amounts received by the Australian Fronting Lender from the
Australian Borrower (or other party on behalf of such Borrower) in respect of an
Australian Fronted Loan after receipt by the Australian Fronting Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Australian
Fronting Lender, as their interests may appear. The purchase of participations
in an Australian Fronted Loan pursuant to this paragraph shall not relieve the
Australian Borrower (or other party liable for obligations of such Borrower) of
any default in the payment thereof.
(f)    Termination and Reduction of Australian Fronting Commitments. Upon
written or fax notice to the Australian Fronting Lender and to the
Administrative Agent, Terex may at any time permanently terminate, or from time
to time in part permanently reduce, the Australian Fronting Commitment of the
Australian Fronting Lender; provided, however, that the Australian Fronting
Commitment of the Australian Fronting Lender shall not be reduced to an amount
that is less than the Australian Fronted Loans of the Australian Fronting Lender
at such time.




--------------------------------------------------------------------------------

82



SECTION 2.25.    Reporting Requirements of the Australian Fronting Lender and
Issuing Banks. (a) Within two Business Days following the last day of each
calendar month, the Australian Fronting Lender shall deliver to the
Administrative Agent (and the Administrative Agent shall make available to any
Lender upon request) a statement showing the average daily principal amount of
the Australian Fronted Loans outstanding in each currency during the calendar
month most recently ended.
(b)    Within two Business Days following the last day of each calendar month,
each Issuing Bank shall deliver to the Administrative Agent (and the
Administrative Agent shall make available to any Lender upon request) a report
detailing all activity during the preceding month with respect to any Letters of
Credit issued by such Issuing Bank, including the face amount, the account
party, the beneficiary and the expiration date of such Letters of Credit and any
other information with respect thereto as may be requested by the Administrative
Agent.
SECTION 2.26.    Additional Issuing Banks. The Borrowers may, at any time and
from time to time with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld) and such Lender, designate one or more
additional Lenders to act as an Issuing Bank under the terms of this Agreement,
in each case, subject to terms and conditions agreed to by the Borrowers, the
Administrative Agent and such Lender. Any Lender designated as an issuing bank
pursuant to this Section 2.26 shall be deemed to be an “Issuing Bank” (in
addition to being a Lender) in respect of Letters of Credit issued or to be
issued by such Lender and, with respect to such Letters of Credit, such term
shall thereafter apply to the Issuing Bank and such Lender.
SECTION 2.27.    Incremental Commitments. (a) The Borrowers may, from time to
time, by written notice to the Administrative Agent, request Incremental Term
Loan Commitments, additional Domestic Revolving Credit Commitments and/or
additional Multicurrency Revolving Credit Commitments, as applicable, from one
or more Incremental Term Lenders or persons who will become Domestic Revolving
Credit Lenders and/or Multicurrency Revolving Credit Lenders (which may include
any existing Lender willing to provide the same, in their own discretion);
provided that at the time of the incurrence of such Incremental Term Loan
Commitments, additional Domestic Revolving Credit Commitments and/or additional
Multicurrency Revolving Credit Commitments and immediately after giving effect
thereto and to the use of the proceeds thereof (assuming the full utilization
thereof), (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (B) the Senior Secured Leverage Ratio
shall be less than or equal to 2.50 to 1.00; provided further that each such
person, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld and
shall be given or withheld within three Business Days and, if withheld, the
reason therefor shall be specified in writing promptly thereafter). Such notice
shall set forth (i) the amount of the Incremental Term Loan Commitments,
additional Domestic Revolving Credit Commitments and/or additional Multicurrency
Revolving Credit Commitments being requested (which shall be in minimum
increments of $1,000,000 and a minimum amount of $5,000,000 (or, in minimum
increments of €1,000,000 and a minimum amount of €5,000,000, in respect of
commitments to make additional Euro Term Loans)), (ii) the date on which such
Incremental Term Loan Commitments, additional Domestic Revolving Credit




--------------------------------------------------------------------------------

83



Commitments and/or additional Multicurrency Revolving Credit Commitments are
requested to become effective (which shall not be less than 10 Business Days nor
more than 60 calendar days after the date of such notice, unless otherwise
agreed to by the Administrative Agent) and (iii) in the case of Incremental Term
Loan Commitments, whether such Incremental Term Loan Commitments are to be U.S.
Term Loan Commitments, Euro Term Loan Commitments or commitments to make term
loans with terms different from the U.S. Term Loans or Euro Term Loans (“Other
Term Loans”). For the avoidance of doubt, Incremental Term Loan Commitments may
be denominated, and Incremental Term Loans may be made, in dollars, Pounds,
Australian Dollars or Euro. Any Incremental Term Loans denominated in Australian
Dollars, Pounds or Euro shall be Other Term Loans (unless they are denominated
in Euro and represent commitments to make Term Loans having the same terms as
the Euro Term Loans).
(b)    Terex and each Incremental Term Lender, additional Domestic Revolving
Credit Lender and/or additional Multicurrency Revolving Credit Lender shall
execute and deliver to the Administrative Agent an Incremental Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Commitment of such Lender. Each Incremental
Assumption Agreement in respect of Incremental Term Loan Commitments shall
specify the terms of the Incremental Term Loans to be made thereunder; provided
that, until the date that is 18 months after the Closing Date, without the prior
written consent of Lenders holding at least 51% in interest of the outstanding
Loans and Commitments of any Class of Term Loans, (i) if the initial yield on
any Other Term Loans (as determined by the Administrative Agent to be equal to
the sum of (A) the Adjusted LIBOR margins on the Other Term Loans (which shall
be increased by the amount that any “LIBOR floor” applicable to such Other Term
Loans on the date such Other Term Loans are made would exceed the Adjusted LIBO
Rate (without giving effect to the last sentence of the definition of the term
“LIBO Rate”) for a three-month Interest Period commencing on such date) plus (B)
if the Other Term Loans are initially made at a discount or the lenders making
the same receive a fee (other than routine amendment fees) from Terex or any of
its Subsidiaries for doing so (the amount of such discount or fee, expressed as
a percentage of the Other Term Loans, being referred to herein as “OID”), the
amount of such OID divided by the lesser of (x) the average life to maturity of
such Other Term Loans or (y) four) exceeds by more than 50 basis points (the
amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”) the Applicable Percentage then in effect for Eurocurrency
Term Loans of any Class (which shall be increased by the amount that any “LIBOR
floor” applicable to the Eurocurrency Term Loans of such Class would exceed the
Adjusted LIBO Rate (without giving effect to the last sentence of the definition
of the term “LIBO Rate”) for a three-month Interest Period commencing on such
date) plus one-quarter of the amount of OID, if any, initially paid in respect
of such Term Loans of such Class, then each Applicable Percentage for each
adversely affected Class of Term Loans shall automatically be increased by the
Yield Differential, effective upon the making of the Other Term Loans, (ii) the
final maturity date of any Other Term Loans shall be no earlier than the final
maturity date of any other Class of Term Loans and (iii) the average life to
maturity of any Other Term Loans shall be no shorter than the average life to
maturity of any other Class of Term Loans. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental




--------------------------------------------------------------------------------

84



Term Loan Commitments, additional Domestic Revolving Credit Commitments and/or
additional Multicurrency Revolving Credit Commitments evidenced thereby and any
increase to the Applicable Percentages required by the foregoing provisions of
this paragraph. Any such deemed amendment may be memorialized in writing by the
Administrative Agent with Terex’s consent (not to be unreasonably withheld) and
furnished to the other parties hereto.
(c)    Notwithstanding the foregoing, no Incremental Term Loan Commitment,
additional Domestic Revolving Credit Commitments or additional Multicurrency
Revolving Credit Commitments shall become effective under this Section 2.27
unless (i) on the date of such effectiveness, the conditions set forth in
paragraphs (b) and (c) of Section 4.02 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of Terex, and (ii) the Administrative Agent
shall have received (with sufficient copies for each of the Incremental Term
Lenders, additional Domestic Revolving Credit Lenders and/or additional
Multicurrency Revolving Credit Lenders) closing certificates and documentation
reasonably specified by the Administrative Agent.
(d)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of outstanding U.S. Term Loans or Euro Term Loans, as
applicable, on a pro rata basis and that following the establishment of any
additional Revolving Credit Commitments of a Class, the outstanding Revolving
Loans of such Class are held by the Revolving Credit Lenders of such Class in
accordance with their new applicable Pro Rata Percentages. This may be
accomplished at the discretion of the Administrative Agent by requiring each
outstanding Eurocurrency Borrowing of the affected Class (other than any Euro
Term Borrowing) to be converted into an ABR Borrowing on the date of each
Incremental Term Loan or additional Revolving Credit Commitment, or by
allocating a portion of each Incremental Term Loan to each outstanding
Eurocurrency Term Borrowing of the same Class on a pro rata basis, even though
as a result thereof such Incremental Term Loan may effectively have a shorter
Interest Period than the Term Loans included in the Borrowing of which they are
a part (and notwithstanding any other provision of this Agreement that would
prohibit such an initial Interest Period), or requiring a prepayment and
reborrowing of Revolving Loans of the affected Class. Any conversion or
prepayment made pursuant to the preceding sentence shall be subject to Section
2.16 (it being understood that, the Administrative Agent shall consult with
Terex regarding the foregoing and, to the extent practicable, will attempt to
pursue options that minimize breakage costs). In addition, to the extent any
Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments under Section 2.11(a)(i) or 2.11(a)(ii), as applicable, required to be
made after the making of such Incremental Term Loans shall be ratably increased
by the aggregate principal amount of such Incremental Term Loans.
SECTION 2.28.    Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:




--------------------------------------------------------------------------------

85



(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.06 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize, in
accordance with Section 2.23(j), the Issuing Banks’ Fronting Exposure with
respect to such Defaulting Lender; fourth, as the applicable Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the applicable Borrower, to be held in a deposit account and released pro rata
in order to (A) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (B) cash
collateralize, in accordance with Section 2.23(j), the Issuing Banks’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or the Swingline Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, Issuing Bank or Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to a Borrower as a result of any judgment of a
court of competent jurisdiction obtained by a Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Disbursements
and Swingline Loans are held by the applicable Revolving Credit Lenders pro rata
in accordance with their applicable Pro Rata Percentages without giving effect
to Section 2.28(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section
2.28(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.




--------------------------------------------------------------------------------

86



(iii)    (A) The Facility Fees otherwise payable to any Defaulting Lender in
respect of the unused portion of such Defaulting Lender’s Revolving Credit
Commitments shall not be payable for so long as, and with respect to the period
during which, such Lender is a Defaulting Lender.
(B)    Reserved.
(C)    Each Defaulting Lender shall be entitled to receive L/C Participation
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Percentage of the stated amount of Letters of
Credit for which it has provided cash collateral pursuant to Section 2.23(j).
(D)    With respect to any Facility Fee or L/C Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (C) above, the
applicable Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations, Swingline Loans or
Australian Fronted Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the Issuing Banks, the Swingline
Lenders and the Australian Fronting Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Bank’s, Swingline Lender’s or Australian Fronting Lender’s Fronting
Exposure to such Defaulting Lender and (z) not be required to pay the remaining
amount of any such fee.
(iv)    All or any part of such Defaulting Lender’s participation in L/C
Disbursements, Swingline Loans and Australian Fronted Loans shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective applicable
Pro Rata Percentages (calculated without regard to such Defaulting Lender’s
applicable Revolving Credit Commitment) but only to the extent that (A) the
conditions set forth in Section 4.02(b) and (c) are satisfied at the time of
such reallocation (and, unless the applicable Borrower shall have otherwise
notified the Administrative Agent at such time, the applicable Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time) and (B) such reallocation does not cause the Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
applicable Revolving Credit Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from such Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the applicable Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, (A) first, prepay
Swingline Loans of the applicable Class in an amount equal to the Swingline
Lenders’ Fronting Exposure with respect to such Class (after giving effect to
any reallocation that may be partially effected under clause (iv) above), (B)
second, prepay Australian Fronted Loans in an amount equal to the Australian
Fronting Lender’s Australian Fronted Exposure (after giving effect to any
reallocation that may be




--------------------------------------------------------------------------------

87



partially effected under clause (iv) above) and (C) third, cash collateralize,
in accordance with Section 2.23(j), the Issuing Banks’ Fronting Exposure (after
giving effect to any reallocation that may be partially effected under clause
(iv) above); provided, that, any cash, or portion thereof, as applicable,
provided by a Borrower as cash collateral under this clause (C) shall be
promptly released and returned to the applicable Borrower upon the cessation of
the circumstances giving rise to the obligation of such Borrower to provide such
cash collateral under this clause (C).
(b)    If each Borrower, the Administrative Agent, each Swingline Lender, the
Australian Fronting Lender and each Issuing Bank agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with their
applicable Revolving Credit Commitments (without giving effect to Section
2.28(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the applicable Borrower while that
Lender was a Defaulting Lender; provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender having been a Defaulting Lender.
(c)    So long as any Lender is a Defaulting Lender, (i) no Swingline Lender
shall be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan,
(ii) the Australian Fronting Lender shall not be required to fund any Australian
Fronted Loan unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Australian Fronted Loan and (iii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
SECTION 2.29.    Contract Loan Facilities. (a) Subject to the terms and
conditions set forth herein, at any time and from time to time during the
Revolving Credit Availability Period, any Borrower may enter into one or more
Contract Loan Facilities with a Revolving Credit Lender; provided that (i) the
sum of the Aggregate Revolving Credit Exposure and the Aggregate Contract Loan
Exposure at any time shall not exceed the Total Revolving Credit Commitment,
(ii) the sum of the Aggregate Domestic Revolving Credit Exposure and the
Aggregate Domestic Contract Loan Exposure at any time shall not exceed the Total
Domestic Revolving Credit Commitment, (iii) the sum of the Aggregate
Multicurrency Revolving Credit Exposure and the Aggregate Multicurrency Contract
Loan Exposure at any time shall not exceed the Total Multicurrency Revolving
Credit Commitment, and (iv) the sum of the Aggregate Domestic Contract Loan
Exposure and the Aggregate Multicurrency Contract Loan Exposure at any time
shall not exceed $200,000,000. A Revolving Credit Lender’s entry into a Contract
Loan Facility with a Borrower, or making of Contract Loans pursuant thereto,
shall not reduce availability under such Revolving Credit Lender’s




--------------------------------------------------------------------------------

88



Domestic Revolving Credit Commitments or Multicurrency Revolving Credit
Commitments, as applicable, hereunder, except to the extent expressly provided
in Section 2.17.
(b)    At least two Business Days prior to its entry into a Contract Loan
Facility with a Revolving Credit Lender, the applicable Borrower shall deliver
to the Administrative Agent written notice thereof, signed by or on behalf of
such Borrower, that specifies the following information: (i) the Revolving
Credit Lender counterparty to such Contract Loan Facility, (ii) the aggregate
principal amount of such Revolving Credit Lender’s Contract Loan Commitment
thereunder, (iii) whether the Contract Loan Commitments under such Contract Loan
Facility shall be Domestic Contract Loan Commitments or Multicurrency Contract
Loan Commitments, (iv) the interest rate applicable to the Contract Loans
thereunder and (v) the maturity date of such Contract Loan Facility; provided
that no Contract Loan shall mature on a date later than the Revolving Credit
Maturity Date. Not later than 12:00 (noon), Local Time, one Business Day prior
to making a borrowing under any Contract Loan Facility, the applicable Borrower
shall deliver to the Administrative Agent written notice thereof, signed by or
on behalf of such Borrower, that specifies (i) the amount of such borrowing and
(ii) the date of such borrowing and, unless notified by the applicable Borrower
prior to 9:00 a.m., Local Time, on the proposed date of such borrowing that the
request for such borrowing has been revoked or the requested Contract Loan
otherwise was not made by the Lender thereunder, the available Domestic
Revolving Credit Commitments or Multicurrency Revolving Credit Commitments, as
applicable, shall be deemed to have been used in an aggregate amount equal to
the amount of such requested borrowing. The Administrative Agent shall promptly
thereafter notify each Revolving Credit Lender of the amount by which its
Domestic Revolving Credit Commitments or Multicurrency Revolving Credit
Commitments, as applicable, shall be deemed utilized as a result of such
Contract Loan.
(c)    Upon receipt by the Administrative Agent from the applicable Borrower of
notice satisfactory to the Administrative Agent that an outstanding Contract
Loan has been repaid in full, the Domestic Revolving Credit Commitments or
Multicurrency Revolving Credit Commitments, as applicable, deemed utilized in
connection with the incurrence of such Contract Loan shall be deemed immediately
available (subject in all respects to the other requirements for availability
under this Agreement), and the Administrative Agent shall promptly thereafter
notify each Revolving Credit Lender of the applicable Class thereof; provided
that the failure of the Administrative Agent to so notify the Revolving Credit
Lenders of such availability shall not affect the applicable Borrower’s ability
to make use thereof in accordance with this Agreement.
SECTION 2.30.    Loan Modification Offers. (a) Terex may, by written notice to
the Administrative Agent from time to time, make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders of one or more Classes of Loans
and/or Commitments (each Class subject to such a Loan Modification Offer, an
“Affected Class”) to make one or more Permitted Amendments pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to Terex. Such notice shall set forth (i) the terms and conditions of
the requested Permitted Amendment(s) and (ii) the date on which such Permitted
Amendment(s) is requested to become effective (which shall not be less than five
Business Days nor more than 30 days after the date of such notice, unless
otherwise agreed to by the Administrative Agent). Permitted Amendments shall
become effective only with respect to the Loans or Commitments of the Lenders of
the Affected




--------------------------------------------------------------------------------

89



Class that accept the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans or Commitments of such Affected Class as to which such
Lender’s acceptance has been made.
(b)    Each applicable Borrower, each applicable Guarantor and each Accepting
Lender shall execute and deliver to the Administrative Agent a Loan Modification
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Loan Modification Agreement. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Permitted Amendment evidenced thereby and only with respect to the applicable
Loans of the Accepting Lenders of the Affected Class, including any amendments
necessary to treat the applicable Loans of the Accepting Lenders as a new
“Class” of Loans hereunder. Notwithstanding the foregoing, no Permitted
Amendment shall become effective under this Section 2.30 unless the
Administrative Agent, to the extent reasonably requested by the Administrative
Agent, shall have received legal opinions, board resolutions, officer’s and
secretary’s certificates and other documentation reasonably consistent with
those delivered on the Closing Date pursuant to Article IV.
“Permitted Amendments” shall mean any or all of the following: (i) an extension
of the final maturity date for the applicable Loans or Commitments of the
Accepting Lenders, (ii) a decrease in the amortization required for the
applicable Loans of the Accepting Lenders, (iii) a change in the Applicable
Percentage and/or other fees payable with respect to the applicable Loans or
Commitments of the Accepting Lenders, (iv) the inclusion of additional fees to
be payable to the Accepting Lenders, (v) such amendments to this Agreement and
the other Loan Documents as shall be appropriate, in the judgment of the
Administrative Agent and the Collateral Agent, to provide the rights and
benefits of this Agreement and the other Loan Documents to each new “Class” of
Loans resulting therefrom and (vi) such other amendments to this Agreement and
the other Loan Documents as shall be necessary or appropriate, in the judgment
of the Administrative Agent and the Collateral Agent or as otherwise may be
agreed upon by the parties to such Permitted Amendment, to obtain or give effect
to the foregoing Permitted Amendments.
SECTION 2.31.    United Kingdom Tax Matters.
(a)    U.K. Taxes. The provisions of this Section 2.31 shall only apply in
respect of the U.K. Borrower (as borrower or as guarantor).
(b)    Tax Gross‑Up.
(i)    The U.K. Borrower shall make all payments to be made by it under any Loan
Document without any Tax Deduction unless a Tax Deduction is required by law.
(ii)    The U.K. Borrower shall, promptly upon becoming aware that it must make
a Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Administrative Agent accordingly. Similarly, a Lender
shall promptly notify the




--------------------------------------------------------------------------------

90



Administrative Agent on becoming so aware in respect of a payment payable to
that Lender. If the Administrative Agent receives such notification from a
Lender, it shall promptly notify the U.K. Borrower.
(iii)    If a Tax Deduction is required by law to be made by the U.K. Borrower,
the amount of the payment due from the U.K. Borrower shall be increased to an
amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.
(iv)    A payment shall not be increased under clause (iii) above by reason of a
Tax Deduction on account of Taxes imposed by the United Kingdom if, on the date
on which the payment falls due:
(A)    The payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a U.K. Qualifying Lender but on that date the
relevant Lender is not or has ceased to be a U.K. Qualifying Lender, other than
as a result of any change after the date it became a Lender under this Agreement
in (or in the interpretation, administration, or application of) any law or
Treaty or any published practice or published concession of any relevant taxing
authority; or
(B)    the relevant Lender is a U.K. Qualifying Lender solely by virtue of
clause (a)(ii) of the definition of U.K. Qualifying Lender, and:
(1)    an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that Lender has received from the U.K. Borrower a certified copy of
that Direction;
(2)    the payment could have been made to the Lender without any Tax Deduction
if that Direction had not been made; or
(C)    the relevant Lender is a U.K. Qualifying Lender solely by virtue of
clause (a)(ii) of the definition of U.K. Qualifying Lender and:
(1)    the relevant Lender has not given a U.K. Tax Confirmation; and
(2)    the payment could have been made to the Lender without any U.K. Tax
Deduction if the Lender had given a U.K. Tax Confirmation, on the basis that the
U.K. Tax Confirmation would have enabled the U.K. Borrower to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the ITA; or
(D)    the relevant Lender is a U.K. Treaty Lender and the U.K. Borrower is able
to demonstrate that the payment could have been made to the Lender without




--------------------------------------------------------------------------------

91



the Tax Deduction had that Lender complied with its obligations under clause
(vii) below.
(v)    If the U.K. Borrower is required to make a Tax Deduction, it shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.
(vi)    Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the U.K. Borrower shall deliver
to the Administrative Agent for the benefit of the Lender entitled to the
payment a statement under section 975 of the ITA or other evidence reasonably
satisfactory to that Lender that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.
(vii)    Subject to Section 2.31(b)(viii) below, where the U.K. Borrower makes a
payment to which a U.K. Treaty Lender is entitled, that U.K. Treaty Lender and
the U.K. Borrower shall co‑operate in completing any procedural formalities
necessary for the U.K. Borrower to obtain authorization to make that payment
without a Tax Deduction.
(viii)    Nothing in Section 2.31(b)(vii) above shall require a U.K. Treaty
Lender to:
(A)    register under the HMRC DT Treaty Passport scheme;
(B)    apply the HMRC DT Treaty Passport scheme to any advance if it has so
registered; or
(C)    file Treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport Scheme to apply to this Agreement in
accordance with Section 2.31(b)(xi) or Section 2.31(b)(xii) below and the U.K.
Borrower has not complied with its obligations under Section 2.31(xiii) below.
(ix)    A U.K. Non‑Bank Lender which becomes a party on the day on which this
Agreement is entered into gives a U.K. Tax Confirmation to the U.K. Borrower by
entering into this Agreement.
(x)    A U.K. Non‑Bank Lender shall promptly notify the U.K. Borrower and the
Administrative Agent if there is any change in the position from that set out in
the U.K. Tax Confirmation.
(xi)    A U.K. Treaty Lender which becomes a party on the day on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
include an indication to that effect (for the benefit of the Administrative
Agent and without liability to the U.K. Borrower) by including its scheme
reference number and its jurisdiction of tax residence below its name on its
signature page to this Agreement.




--------------------------------------------------------------------------------

92



(xii)    A U.K. Treaty Lender which is a New Lender that holds a passport under
the HMRC DT Treaty Passport Scheme, and which wishes that scheme to apply to
this Agreement, shall include an indication to that effect (for the benefit of
the Administrative Agent and without liability to the U.K. Borrower) by
including its scheme reference number and its jurisdiction of tax residence in
the Assignment and Acceptance which it executes on becoming a party to this
Agreement.
(xiii)    Where a Lender notifies Terex as described in Section 2.31(b)(xi) or
Section 2.31(b)(xii) above, the U.K. Borrower shall make a Borrower DTTP2
Filing.
(xiv)    If a Lender has not included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
Section 2.31(b)(xi) or Section 2.31(b)(xii) above, the U.K. Borrower shall not
file any form relating to the HMRC DT Treaty Passport scheme in respect of that
Lender’s Loans or its participation in any Loan.
(xv)    If a Lender assigns or transfers any of its rights or obligations under
the Loan Documents and as a result of circumstances existing at the date the
assignment, transfer occurs, the U.K. Borrower would be obliged to make a
payment to the transferee or the assignee under either Section 2.31(b) (Tax
Gross‑Up) or Section 2.31(c) (Tax Indemnity), then that transferee or assignee
is only entitled to receive payment under either Section 2.31(b) or Section
2.31(c) to the same extent as the transferring Lender would have been entitled
to receive payment if the assignment or transfer had not occurred. This
paragraph (xv) shall not apply:
(A)    in respect of an assignment or transfer made in the ordinary course of
the primary syndication of the Loans; or
(B)    in relation to Section 2.31(b) (Tax Gross‑Up), to a U.K. Treaty Lender
that has included a confirmation of its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (b)(xi) or (b)(xii)
of Section 2.31(b) if the U.K. Borrower has not made a Borrower DTTP Filing in
respect of that U.K. Treaty Lender.
(c)    Tax Indemnity.
(i)    The U.K. Borrower shall (within five Business Days of demand by the
Administrative Agent) pay to a Lender an amount equal to the loss, liability or
cost which that Lender determines will be or has been (directly or indirectly)
suffered for or on account of Tax by that Lender in respect of a Loan Document.
(ii)    Section 2.31(c)(i) above shall not apply:
(A)    with respect to any Tax assessed on a Lender:




--------------------------------------------------------------------------------

93



(1)    under the law of the jurisdiction in which that Lender is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Lender is
treated as resident for tax purposes; or
(2)    under the law of the jurisdiction in which that Lender’s lending office
is located in respect of amounts received or receivable in that jurisdiction,
if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Lender; or
(B)    to the extent a loss, liability or cost:
(1)    is compensated for by an increased payment under Section 2.31(b) (Tax
Gross‑Up);
(2)    would have been compensated for by an increased payment under Section
2.31(b) (Tax Gross‑Up) but was not so compensated solely because one of the
exclusions in Section 2.31(b)(iv) (Tax Gross‑Up) applied; or
(3)    relates to a FATCA Deduction required to be made by the U.K. Borrower or
the Administrative Agent.
(iii)    A Lender making, or intending to make a claim under Section 2.31(c)(i)
above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the U.K. Borrower.
(iv)    A Lender shall, on receiving a payment from the U.K. Borrower under
Section 2.31(c), notify the Administrative Agent.
(d)    Tax Credit. If the U.K. Borrower makes a Tax Payment and the relevant
Lender determines that (1) a Tax Credit is attributable either to an increased
payment of which that Tax Payment forms part, to that Tax Payment or to a Tax
Deduction in consequence of which that Tax Payment was required; and (2) that
Lender has obtained and utilized that Tax Credit, the Lender shall pay an amount
to the U.K. Borrower which that Lender reasonably determines will leave it
(after that payment) in the same after‑Tax position as it would have been in had
the Tax Payment not been required to be made by the U.K. Borrower.
(e)    Lender Status Confirmation. Each Lender shall indicate, below its name on
its signature page to this Agreement, and each New Lender shall indicate, in the
Assignment and Acceptance which it executes on becoming a party, and in each
case for the benefit of the Administrative Agent and without liability to the
U.K. Borrower, which of the following categories it falls within:
(i)    not a U.K. Qualifying Lender;




--------------------------------------------------------------------------------

94



(ii)    a U.K. Qualifying Lender (other than a U.K. Treaty Lender); or
(iii)    a U.K. Treaty Lender.
If a Lender or a New Lender fails to indicate its status in accordance with this
Section 2.31(e), then such Lender or New Lender (as applicable) shall be treated
for the purposes of this Agreement (including by the U.K. Borrower) as if it is
not a U.K. Qualifying Lender until such time as it notifies the Administrative
Agent which category of U.K. Qualifying Lender applies (and the Administrative
Agent, upon receipt of such notification, shall inform the U.K. Borrower). For
the avoidance of doubt, an Assignment and Acceptance shall not be invalidated by
any failure of a New Lender to comply with this Section 2.31(e).
(f)    Stamp Taxes. The U.K. Borrower shall pay and, within three Business Days
of demand, indemnify each Lender against any cost, loss or liability that Lender
incurs in relation to all stamp duty, registration and other similar Taxes
payable in respect of any Loan Document.
(g)    Value Added Tax.
(i)    All amounts expressed in a Loan Document to be payable by any party to
any Lender which (in whole or in part) constitute the consideration for a supply
or supplies for VAT purposes shall be deemed to be exclusive of any VAT which is
chargeable on such supply or supplies, and accordingly, subject to subsection
(ii) below, if VAT is or becomes chargeable on any supply made by any Lender to
any party under a Loan Document, on provision of a valid VAT invoice, by the
Lender to the party, that party shall pay to the Lender (in addition to and at
the same time as paying the consideration for such supply) an amount equal to
the amount of such VAT.
(ii)    If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan Document, and any
party other than the Recipient (the “Subject Party”) is required by the terms of
any Loan Document to pay an amount equal to the consideration for such supply to
the Supplier (rather than being required to reimburse or indemnify the Recipient
in respect of that consideration), such Party shall also pay to the Supplier (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT (where the Supplier is the person required to account to the
relevant tax authority for the VAT). The Recipient will promptly pay to the
Subject Party an amount equal to any credit or repayment obtained by the
Recipient from the relevant tax authority which the Recipient reasonably
determines is in respect of such VAT. Where the Recipient is the person required
to account to the relevant tax authority for the VAT the Subject Party must
promptly, following demand from the Recipient, pay to the Recipient an amount
equal to the VAT chargeable on that supply but only to the extent that the
Recipient reasonably determines that it is not entitled to credit or repayment
from the relevant tax authority in respect of that VAT.
(iii)    Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense, that party shall reimburse or indemnify (as the
case may be) such Lender for the full amount of such cost or expense, including
such part thereof as




--------------------------------------------------------------------------------

95



represents VAT, save to the extent that such Lender reasonably determines that
it is entitled to credit or repayment in respect of such VAT from the relevant
tax authority.
(iv)    Any reference in this Section 2.31(g) to any party shall, at any time
when such party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the United Kingdom Value Added Tax Act
1994 or in any analogous legislation enacted in any jurisdiction other than the
United Kingdom).
(h)    FATCA Deduction.
(i) The U.K. Borrower may make any FATCA Deduction it is required to make by
FATCA, and any payment required in connection with that FATCA Deduction, and the
U.K. Borrower shall not be required to increase any payment in respect of which
it makes such a FATCA Deduction or otherwise compensate the recipient of the
payment for that FATCA Deduction.
(ii) The U.K. Borrower shall promptly, upon becoming aware that it must make a
FATCA Deduction (or that there is any change in the rate or the basis of such
FATCA Deduction), notify the party to whom it is making the payment and, in
addition, shall notify the Administrative Agent and the Administrative Agent
shall notify the Lenders.
ARTICLE III

Representations and Warranties
Each Borrower represents and warrants to the Administrative Agent, the
Collateral Agent, each of the Issuing Banks and each of the Lenders that:
SECTION 3.01.    Organization; Powers. Terex and each of the Subsidiaries
(including each Borrower) (a) is a corporation, partnership, limited liability
company or other entity, duly incorporated or formed, as the case may be,
validly existing and in good standing (other than with respect to any Subsidiary
organized in Australia or Ireland, it being understood that Australia and
Ireland do not have a concept of good standing) under the laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure to qualify could not reasonably be expected
to result in a Material Adverse Effect, and (d) has the power and authority to
execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated hereby to which it is or
will be a party and, in the case of each Borrower, to borrow hereunder. Each
Borrower (other than Terex) is a wholly owned Subsidiary.
SECTION 3.02.    Authorization. Each of the Transactions will, at the time it
occurs, (a) have been duly authorized by all requisite organizational action and
(b) not (i) violate (A) any




--------------------------------------------------------------------------------

96



provision of law, statute, rule or regulation, (B) the certificate or articles
of incorporation or other constitutive documents or by-laws of such Loan Party,
(C) any order of any Governmental Authority applicable to any Loan Party or
(D) any provision of any indenture, agreement or other instrument to which Terex
or any Restricted Subsidiary is a party or by which any of them or any of their
property is or may be bound, (ii) result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, or give rise to any right
to accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such indenture, agreement or other instrument, except, in
the case of each of clause (i)(A), (i)(D) and (ii), where such violation, breach
or default could not reasonably be expected to result in a Material Adverse
Effect or (iii) result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by Terex or
any Subsidiary Guarantor (other than any Lien created hereunder or under the
Security Documents).
SECTION 3.03.    Enforceability. This Agreement has been duly executed and
delivered by Terex and constitutes, and each other Loan Document has either been
duly executed and delivered by each Loan Party thereto and constitutes or, when
executed and delivered by each Loan Party thereto, will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.04.    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements, (b) recordation of the
Mortgages and the Guarantee and Collateral Agreement (or short form security
agreements in form and substance satisfactory to the Administrative Agent and
Terex) with respect to Perfection Intellectual Property, (c) the filing of this
Agreement and the North Atlantic Guarantee Agreement at the Irish Companies
Registration Office within 21 days of their execution and (d) such as have been
made or obtained and are in full force and effect, except where the failure to
obtain the same could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.05.    Financial Statements. Terex has heretofore furnished to the
Lenders its consolidated and consolidating balance sheets and statements of
income and changes in financial condition as of and for each of the fiscal years
ended December 31, 2011, December 31, 2012 and December 31, 2013, audited by and
accompanied by the opinion of PricewaterhouseCoopers LLP, independent public
accountants. Such financial statements present fairly in all material respects
the financial condition and results of operations and cash flows of Terex and
its consolidated Subsidiaries as of such dates and for such periods. Such
balance sheets and the notes thereto disclose all material liabilities, direct
or contingent, of Terex and its consolidated Subsidiaries as of the dates
thereof required to be reflected in accordance with GAAP. Such financial
statements were prepared in accordance with GAAP applied on a consistent basis.
SECTION 3.06.    No Material Adverse Change. There has been no material adverse
change in the business, assets, operations, prospects, condition, financial or
otherwise, or




--------------------------------------------------------------------------------

97



material agreements of Terex and its Restricted Subsidiaries, taken as a whole,
since December 31, 2013.
SECTION 3.07.    Title to Properties; Possession Under Leases. (a) Each of Terex
and its Restricted Subsidiaries has fee title to, or valid leasehold interests
in, all its material properties and assets (including all Mortgaged Property),
except for defects in title that do not interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes. All such material properties and assets are free and
clear of Liens, other than Liens expressly permitted by Section 6.02.
(b)    Each of Terex and its Restricted Subsidiaries has complied in all
material respects with all obligations under all material leases to which it is
a party and all such leases are in full force and effect. Each of Terex and its
Restricted Subsidiaries enjoys peaceful and undisturbed possession under all
such material leases.
(c)    No Borrower has received any written notice of, nor has any knowledge of,
any pending or contemplated condemnation proceeding affecting the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation.
(d)    Neither Terex nor any of its Restricted Subsidiaries is obligated under
any right of first refusal, option or other contractual right to sell, assign or
otherwise dispose of any Mortgaged Property or any interest therein.
SECTION 3.08.    Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of Terex therein.
The Equity Interests or other ownership interests so indicated on Schedule 3.08
are fully paid and non-assessable and are owned by Terex, directly or indirectly
through its Subsidiaries, free and clear of all Liens, except for Liens created
under the Security Documents.
SECTION 3.09.    Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are not any actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of any Borrower, threatened against or affecting Terex or any of its
Subsidiaries or any business, property or rights of any such person (i) that
involve any Loan Document or (ii) as to which there is a reasonable probability
of an adverse determination and that, if adversely determined in the ordinary
course of such action, suit or proceeding, at the time of such determination,
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
(b)    None of Terex or any of its Subsidiaries or any of their respective
material properties or assets is in violation of, nor will the continued
operation of their material properties and assets as currently conducted
violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Mortgaged Property, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.




--------------------------------------------------------------------------------

98



(c)    Certificates of occupancy and permits are in effect for each Mortgaged
Property as currently constructed, except where the failure to have the same
could not reasonably be expected to result in a Material Adverse Effect.
(d)    No exchange control law or regulation materially restricts any Borrower
from complying with its obligations in respect of any Alternative Currency Loan
or Letter of Credit or any other Loan Party with respect to its obligations
under any Loan Document.
SECTION 3.10.    Agreements. (a) Neither Terex nor any of its Subsidiaries is a
party to any agreement or instrument or subject to any corporate restriction
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.
(b)    Neither Terex nor any of its Subsidiaries is in default in any manner
under any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default could reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.11.    Federal Reserve Regulations. (a) Neither Terex nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.
(b)    No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.
SECTION 3.12.    Investment Company Act. Neither Terex nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.13.    Use of Proceeds. The proceeds of (a) the Term Loans, together
with a portion of the Revolving Loans and cash on hand at the Borrowers, will be
used on the Closing Date solely to consummate the Existing Credit Agreement
Refinancing and pay fees and expenses incurred in connection with the foregoing,
and (b) the Revolving Loans will be used by the applicable Borrower solely (i)
on the Closing Date, as set forth in clause (a) above, and (ii) from time to
time after the Closing Date, for working capital needs and other general
corporate purposes (including the making of dividends and other distributions in
respect of its Equity Interests, the repurchase of Equity Interests in Terex,
the repayment or other retirement of Indebtedness and the financing of Permitted
Acquisitions, in each case, to the extent permitted hereunder).
SECTION 3.14.    Tax Returns. Each of Terex and its Subsidiaries has filed or
caused to be filed all Federal and material state, local and non-U.S. Tax
returns required to have been filed by it and has paid or caused to be paid all
Taxes shown as due on such Tax returns and all assessments received by it (in
each case giving effect to applicable extensions), except Taxes




--------------------------------------------------------------------------------

99



that are being contested in good faith by appropriate proceedings and for which
Terex or such Subsidiary, as applicable, shall have set aside on its books
reserves in accordance with GAAP.
SECTION 3.15.    No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of any Borrower in
writing to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, such Borrower represents only that it
acted in good faith and utilized assumptions believed by it to be reasonable and
due care in the preparation of such information, report, financial statement,
exhibit or schedule.
SECTION 3.16.    Employee Benefit Plans. (a) Each of Terex and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect. The present
value of all benefit liabilities under each Plan (based on those assumptions
used to fund such Plan) did not, as of December 31, 2013, exceed the fair market
value of the assets of each Plan, and the present value of all benefit
liabilities of all underfunded Plans (based on those assumptions used to fund
each such Plan) did not, as of December 31, 2013, exceed the fair market value
of the assets of all such underfunded Plans, in each case, by an amount that
could reasonably be expected to result in a Material Adverse Effect.
(b)    Each Foreign Pension Plan is in compliance in all material respects with
all requirements of law applicable thereto and the respective requirements of
the governing documents for such plan except to the extent such non-compliance
could not reasonably be expected to result in a Material Adverse Effect. With
respect to each Foreign Pension Plan, none of Terex, its Affiliates or any of
its directors, officers, employees or agents has engaged in a transaction which
would subject Terex or any of its Subsidiaries, directly or indirectly, to a tax
or civil penalty which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. With respect to each Foreign
Pension Plan, reserves have been established in the financial statements
furnished to Lenders in respect of any unfunded liabilities in accordance with
applicable law and prudent business practice or, where required, in accordance
with ordinary accounting practices in the jurisdiction in which such Foreign
Pension Plan is maintained. The aggregate unfunded liabilities with respect to
such Foreign Pension Plans could not reasonably be expected to result in a
Material Adverse Effect; the present value of the aggregate accumulated benefit
liabilities of all such Foreign Pension Plans (based on those assumptions used
to fund each such Foreign Pension Plan) did not, as of December 31, 2013, exceed
the fair market value of the assets of all such Foreign Pension Plans, by an
amount that could reasonably be expected to result in a Material Adverse Effect.
There are no actions, suits or claims (other than routine claims for benefits)
pending or threatened against




--------------------------------------------------------------------------------

100



Terex or any of its Affiliates with respect to any Foreign Pension Plan which
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
SECTION 3.17.    Environmental Matters. Except as set forth in Schedule 3.17:
(a)    The properties owned, leased or operated by each of Terex and its
Subsidiaries (the “Properties”) do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute, or constituted a violation of,
(ii) require Remedial Action under, or (iii) could give rise to liability under,
Environmental Laws, which violations, Remedial Actions and liabilities, in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
(b)    The Properties and all operations of each of Terex and its Subsidiaries
are in compliance in all material respects, and in the last five years have been
in compliance, with all Environmental Laws, and all necessary Environmental
Permits have been obtained and are in effect, except to the extent that such
non-compliance or failure to obtain any necessary permits, in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect;
(c)    There have been no Releases or threatened Releases at, from, under or
proximate to the Properties or otherwise in connection with the current or
former operations of Terex or its Subsidiaries, which Releases or threatened
Releases, in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;
(d)    Neither Terex nor any of its Subsidiaries has received any notice of an
Environmental Claim in connection with the Properties or the current or former
operations of Terex or such Subsidiaries or with regard to any person whose
liabilities for environmental matters Terex or such Subsidiaries has retained or
assumed, in whole or in part, contractually, by operation of law or otherwise,
which, in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, nor do Terex or its Subsidiaries have reason to believe that any
such notice will be received or is being threatened; and
(e)    Hazardous Materials have not been transported from the Properties, nor
have Hazardous Materials been generated, treated, stored or disposed of at, on
or under any of the Properties in a manner that could give rise to liability
under any Environmental Law, nor have Terex or its Subsidiaries retained or
assumed any liability, contractually, by operation of law or otherwise, with
respect to the generation, treatment, storage or disposal of Hazardous
Materials, which liabilities, in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.18.    Insurance. Schedule 3.18 sets forth a true, complete and
correct description of all material insurance maintained by Terex or any of its
Restricted Subsidiaries as of the Closing Date. As of such date, such insurance
is in full force and effect and all premiums have been duly paid. Each of Terex
and its Restricted Subsidiaries has insurance in such amounts and covering such
risks and liabilities as are in accordance with normal industry practice.
SECTION 3.19.    Security Documents. (a) The Guarantee and Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security




--------------------------------------------------------------------------------

101



interest in the Collateral (as defined in the Guarantee and Collateral
Agreement) and the proceeds thereof and (i) when the Pledged Stock (other than
Uncertificated Foreign Securities, Uncertificated Limited Liability Company
Interests and Uncertificated Partnership Interests) and the Pledged Debt
Securities (as each such term is defined in the Guarantee and Collateral
Agreement) are delivered to the Collateral Agent together with the proper
endorsements, the Lien created under Guarantee and Collateral Agreement shall
constitute a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Pledged Stock and
Pledged Debt Securities to the extent that the laws of the United States or any
state thereof govern the creation and perfection of any such security interest,
in each case prior and superior in right to any other person, and (ii) when
financing statements in appropriate form are filed in the offices specified on
Schedule 3.19(a) and all applicable filing fees have been paid, the Lien created
under the Guarantee and Collateral Agreement will constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in the Collateral (other than Intellectual Property, as defined in the
Guarantee and Collateral Agreement) to the extent such security interest may be
perfected by the filing of a UCC financing statement, in each case prior and
superior in right to any other person, other than with respect to Liens
expressly permitted by Section 6.02 which by operation of law or contract would
have priority over the Liens securing the Obligations and with respect to
Collateral consisting of Investment Property (as defined in the UCC).
(b)    With respect to the Intellectual Property (as defined in the Guarantee
and Collateral Agreement) in which Terex, the Subsidiary Guarantors and the
Collateral Agent have agreed that the Collateral Agent may record the Guarantee
and Collateral Agreement (or a short-form security agreement in form and
substance reasonably satisfactory to Terex and the Collateral Agent) with the
United States Patent and Trademark Office (the “Perfection Intellectual
Property”), upon the execution and delivery of the Guarantee and Collateral
Agreement and the recordation of the Guarantee and Collateral Agreement (or such
short-form security agreement) with the United States Patent and Trademark
Office and the payment of all applicable fees, together with the financing
statements in appropriate form filed in the offices specified on
Schedule 3.19(a), the Lien created under the Guarantee and Collateral Agreement
in the Perfection Intellectual Property shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Perfection Intellectual Property to the extent that a security interest
may be perfected by filing in the United States and its territories and
possessions, in each case prior and superior in right to any other person.
(c)    The Mortgages, upon the execution and delivery thereof by the parties
thereto, will create in favor of the Collateral Agent, subject to the exceptions
listed in each insurance policy covering such Mortgage, for the ratable benefit
of the Secured Parties, a legal, valid and enforceable Lien on all of the Loan
Parties’ right, title and interest in and to the Mortgaged Property thereunder
and the proceeds thereof, and when the Mortgages referred to in Section 3.04(b)
are recorded in the offices specified in Schedule 3.19(c) and all applicable
fees have been paid, the Mortgages will constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Mortgaged Property and the proceeds thereof, in each case prior and
superior in right to any other person, other than with respect to the rights of
persons pursuant to Liens expressly permitted by Section 6.02 which by operation
of law or contract would have priority over the Liens securing the Obligations.




--------------------------------------------------------------------------------

102



SECTION 3.20.    Location of Material Owned Real Property. Schedule 3.20 lists
completely and correctly as of the Closing Date all Material Owned Real Property
and the addresses thereof. Terex and the Subsidiary Guarantors own in fee all
the real property set forth on Schedule 3.20.
SECTION 3.21.    Labor Matters. Except as set forth on Schedule 3.21, as of the
Closing Date, there are no strikes, lockouts or slowdowns against Terex or any
of its Restricted Subsidiaries pending or, to the knowledge of any Borrower,
threatened. The hours worked by and payments made to employees of Terex and its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
such matters, which violations, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. All payments due
from Terex or any of its Restricted Subsidiaries, or for which any claim may be
made against Terex or any such Restricted Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of Terex or such Restricted Subsidiary. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which Terex or any of its Restricted Subsidiaries is
bound on the Closing Date.
SECTION 3.22.    Solvency. Immediately after the consummation of the
Transactions and immediately following the making of each Loan and after giving
effect to the application of the proceeds of such Loans, (a) the fair value of
the assets of the Loan Parties, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Loan Parties will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.
SECTION 3.23.    Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” under and as defined in the Existing Senior Subordinated Notes and
the Existing Subordinated Note Indenture.
SECTION 3.24.    Anti-Terrorism Laws. (a) (i) None of the Borrowers, any of
their respective subsidiaries or any of their respective directors or officers
nor, to the knowledge of the Borrowers, any agent, employee or Affiliate of any
of the foregoing is (A) a Person on the list of “Specially Designated Nationals
and Blocked Persons”, (B) the subject of any sanctions administered by the
Office of Foreign Assets Control of the United States Treasury Department
(“OFAC”), the U.S. State Department, the European Union, Her Majesty’s Treasury
or other relevant sanctions authority that prohibits all or substantially all
imports and exports between the United States of America and another country
(currently Cuba, Iran, North Korea, Sudan and Syria) (collectively, “Sanctions”)
or (C) located in any country or territory that is the subject of Sanctions
except to the extent such presence is permitted pursuant to applicable law; and
(ii) the Borrowers




--------------------------------------------------------------------------------

103



will not directly or, to their knowledge, indirectly, use the proceeds of the
Loans or any Contract Loans or otherwise make available such proceeds to any
person, or request the issuance of any Letter of Credit, for the purpose of
financing the activities of any person, in any country or territory, that is
subject to any Sanctions or for any other purpose or in any other manner that
will result in a violation of Sanctions by any person (including any person
participating in the Loans, whether as underwriter, advisor, investor or
otherwise).
(b)    Each Loan Party and its subsidiaries is in compliance, in all material
respects, with (i) the Trading with the Enemy Act and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V) and any other enabling legislation or executive order relating
thereto, (ii) the USA PATRIOT Act and (iii) the applicable anti-terrorism laws,
rules and regulations of jurisdictions where the Borrowers and their Affiliates
conduct business from time to time.
(c)    No part of the proceeds of any Loan or any Letter of Credit will be used,
directly or, to the knowledge of the Borrowers, indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the U.S. Foreign Corrupt Practices Act of 1977
(“FCPA”) or the laws, rules and regulations of any jurisdiction applicable to
the Borrowers and their Affiliates from time to time relating to bribery or
corruption.
SECTION 3.25.    Tax Residence. The U.K. Borrower represents and warrants to the
Administrative Agent, the Collateral Agent, each of the Issuing Banks and each
of the Lenders that it is resident for tax purposes solely in the United
Kingdom.
ARTICLE IV

Conditions
SECTION 4.01.    Initial Credit Event. The obligation of each Lender to make
Loans (including Swingline Loans and Australian Fronted Loans) hereunder, and
the obligation of each Issuing Bank to issue, amend, extend or renew any Letter
of Credit hereunder on the Closing Date is subject to the satisfaction of the
following conditions:
(a)    The Administrative Agent shall have received counterparts of this
Agreement that, when taken together, bear the signatures of each Borrower and
each Lender.
(b)    The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of Terex, confirming that the conditions set forth in paragraphs (b) and
(c) of Section 4.02 shall be satisfied.
(c)    Terex shall have paid, when and as due (or, in the case of amounts due on
the Closing Date, shall substantially contemporaneously with the making of the
Loans to be made on the Closing Date, pay), all fees that under the terms hereof
or of the Fee Letter are due and payable on or prior to such date, as well as
the reasonable fees, disbursements and other charges of




--------------------------------------------------------------------------------

104



counsel to the Administrative Agent in connection with the Transactions (to the
extent that reasonably detailed statements therefor have been delivered to Terex
at least two Business Days in advance of the Closing Date).
(d)    The Security Documents set forth in Schedule 4.01(d) shall have been duly
executed by each Loan Party that is to be a party thereto and shall be in full
force and effect. The Collateral Agent on behalf of the Secured Parties shall
have a security interest in the Collateral of the type and the priority
described in each such Security Document; provided that, to the extent any
Collateral of the type set forth on Schedule 5.11 (including the creation or
perfection of any security in respect thereof) required pursuant to this
paragraph (d) is not or cannot be provided or perfected on or prior to the
Closing Date after the use by Terex of commercially reasonable efforts to do so
(other than the grant and perfection of security interests in assets located in
any state of the United States or the District of Columbia with respect to which
a lien may be perfected by the filing of a financing statement under the Uniform
Commercial Code or the delivery of a certificated security), then the provision
and/or perfection of a security interest in any such Collateral shall not
constitute a condition precedent to the availability of the Loans on the Closing
Date (but shall be required to be provided as promptly as practicable after the
Closing Date and in any event within the period specified therefor in Schedule
5.11 or such later date as may be reasonably agreed by the Administrative Agent
and Terex).
(e)    With respect to any Loan Party organized in the United States, the
Administrative Agent shall have received a Perfection Certificate with respect
to such Loan Party dated the Closing Date and duly executed by a Responsible
Officer of Terex, and shall have received the results of a search of the Uniform
Commercial Code filings (or equivalent filings) made with respect to the Loan
Parties in the states (or other jurisdictions) of formation of such persons, in
each case as indicated on such Perfection Certificate, together with copies of
the financing statements (or similar documents) disclosed by such search, and
accompanied by evidence satisfactory to the Administrative Agent that the Liens
indicated in any such financing statement (or similar document) would be
permitted under Section 6.02 or have been or will be contemporaneously released
or terminated.
(f)    [Reserved]
(g)    The Existing Credit Agreement (and each related loan document) and all
commitments thereunder shall have been terminated, all obligations thereunder
shall have been paid in full and all documentation necessary to release or
terminate, as applicable, security interests and guarantees in respect thereof
shall have been delivered to the Administrative Agent or its counsel.
(h)    The Administrative Agent shall have received a certificate from a
Financial Officer of Terex, in the form of Exhibit H and in substance reasonably
satisfactory to the Administrative Agent, certifying that Terex and the other
Loan Parties on a consolidated basis after giving effect to the Transactions and
the other transactions contemplated hereunder to occur on the Closing Date, are
solvent.
(i)    The Administrative Agent shall have received (i) a certificate as to the
good standing of each Loan Party as of a recent date, from the Secretary of
State of the State (or comparably




--------------------------------------------------------------------------------

105



entity) of the state (or comparable jurisdiction) of its organization (or, in
the case of a Subsidiary Borrower, if such jurisdiction does not issue such
certificates, a comparable document or the results of searches of official
registries demonstrating good standing or lack of insolvency proceedings against
such Loan Party, as available); (ii) a certificate of the Secretary, Assistant
Secretary or Director, as applicable, of each Loan Party dated the Closing Date
and certifying (A) that attached thereto is a true and complete copy of (1) the
by-laws (or comparable organizational documents) and (2) the certificate or
articles of incorporation (or comparable organizational documents), including
all amendments thereto, certified as of a recent date by such Secretary of State
(or comparable entity) (or, in the case of a Subsidiary Borrower, if no such
certification is available, comparable certification or an extract of such
documents filed with any official registry, as available), in each case of such
Loan Party as in effect on the Closing Date and at all times since a date prior
to the date of the resolutions described in clause (B) below (or, if such
by-laws (or comparable documents) or certificate or articles of incorporation
(or comparable documents) have not been amended or modified since any delivery
thereof to the Administrative Agent on or following the Closing Date, certifying
that no such amendment or modification has occurred), (B) that attached thereto
is a true and complete copy of resolutions duly adopted by the Board of
Directors (or comparable governing body) of such Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which such Loan
Party is a party and, in the case of the Borrowers, the borrowings hereunder,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, and (C) as to the incumbency and specimen signature of
each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; and (iii) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above.
(j)    The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a favorable written opinion of (i) the General
Counsel of Terex, substantially to the effect set forth in Exhibit G-1,
(ii) Bryan Cave LLP, counsel for the Borrowers, substantially to the effect set
forth in Exhibit G-2, and (iii) local counsel for each of the Subsidiary
Borrowers, in each case (A) dated the Closing Date, (B) addressed to the Issuing
Bank, the Administrative Agent and the Lenders and (C) covering such matters as
the Administrative Agent shall reasonably request, and the Borrowers hereby
request such counsel to deliver such opinions.
(k)    The Lenders shall have received, at least five days prior to the Closing
Date, to the extent requested at least ten days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.
SECTION 4.02.    All Credit Events. The obligation of each Lender to make Loans
(including Swingline Loans and Australian Fronted Loans) hereunder, and the
obligation of each Issuing Bank to issue, amend, extend or renew any Letter of
Credit hereunder (each, a “Credit Event”) is subject to the occurrence of the
Closing Date and to the satisfaction of the following conditions on the date of
each Credit Event:




--------------------------------------------------------------------------------

106



(a)    The Administrative Agent shall have received a notice of such Credit
Event as required by Section 2.03 (or such notice shall have been deemed given
in accordance with Section 2.03) or, in the case of the issuance, amendment,
renewal or extension of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, renewal or extension of such Letter of Credit as required by
Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
applicable Swingline Lender and the Administrative Agent shall have received a
notice requesting such Swingline Loan as required by Section 2.22(b) or, in the
case of a Borrowing of an Australian Fronted Loan, the Australian Fronting
Lender and the Administrative Agent shall have received a notice requesting such
Australian Fronted Loan as required by Section 2.24(b).
(b)    The representations and warranties set forth in Article III hereof shall
be true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality, Material Adverse Effect
or words of similar import, in all respects) on and as of the date of such
Credit Event with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case they shall have been true and correct in all material
respects (or, in the case of any representations and warranties qualified by
materiality, Material Adverse Effect or words of similar import, in all
respects) as of such earlier date.
(c)    Each Borrower and each other Loan Party shall be in compliance in all
material respects with all the terms and provisions set forth herein and in each
other Loan Document on its part to be observed or performed, and at the time of
and immediately after such Credit Event, no Event of Default or Default shall
have occurred and be continuing.
Each Credit Event shall be deemed to constitute a representation and warranty by
each Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.02.
ARTICLE V

Affirmative Covenants
Each Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full (other
than contingent indemnification obligations not then due and payable) and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, each Borrower will, and will cause each of its
Restricted Subsidiaries to:
SECTION 5.01.    Existence; Businesses and Properties. (a) Do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence, except as otherwise expressly permitted under Section 6.05.




--------------------------------------------------------------------------------

107



(b)    Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated or in
an otherwise prudent manner; comply in all material respects with all applicable
laws, rules, regulations (including any zoning, building, Environmental Law,
ordinance, code or approval or any building permits or any restrictions of
record or agreements affecting the Mortgaged Properties, ERISA, OFAC, the FCPA
and the USA PATRIOT Act) and decrees and orders of any Governmental Authority,
whether now in effect or hereafter enacted unless failure to comply could not
reasonably be expected to result in a Material Adverse Effect; and at all times
maintain and preserve all property material to the conduct of such business and
keep such property in working order and condition and from time to time make, or
cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be conducted at all times in a
commercially reasonable manner.
SECTION 5.02.    Insurance. (a) Keep its insurable properties adequately insured
at all times by financially sound and reputable insurers; maintain such other
insurance (including self insurance), to such extent and against such risks,
including fire and other risks insured against by extended coverage, as is
customary with companies in the same or similar businesses operating in the same
or similar locations and of same or similar size, including public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by it; and maintain such other insurance as may be
required by law.
(b)    Cause all such policies of Terex or any Domestic Subsidiary (other than
an Excluded Subsidiary) that is a Restricted Subsidiary to be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable
endorsement, in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent, which endorsement shall provide that, from and
after the Closing Date, if the insurance carrier shall have received written
notice from the Administrative Agent or the Collateral Agent of the occurrence
of an Event of Default, the insurance carrier shall pay all proceeds otherwise
payable to Terex or any such Loan Parties under such policies directly to the
Collateral Agent; cause all such policies to provide that no Borrower, the
Administrative Agent, the Collateral Agent nor any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement”, without
any deduction for depreciation, and such other provisions as the Administrative
Agent or the Collateral Agent may reasonably require from time to time to
protect their interests; deliver original or certified copies of all such
policies to the Collateral Agent; cause each such policy to provide that it
shall not be canceled, modified or not renewed for any other reason upon not
less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent; deliver to the Administrative
Agent and the Collateral Agent, prior to the cancelation, modification or
nonrenewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent and the Collateral Agent) together with evidence
satisfactory to the Administrative Agent and the Collateral Agent of payment of
the premium therefor.




--------------------------------------------------------------------------------

108



(c)    If at any time the area in which the Premises (as defined in the
Mortgages) are located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time require, and otherwise comply with the National Flood Insurance Program
as set forth in the Flood Disaster Protection Act of 1973, as it may be amended
from time to time, or (ii) a “Zone 1” area, obtain earthquake insurance in such
total amount as the Administrative Agent, the Collateral Agent or the Required
Lenders may from time to time require.
(d)    With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in no event for a combined single limit of
less than that in effect on the Closing Date, naming the Collateral Agent as an
additional insured, on forms reasonably satisfactory to the Collateral Agent.
(e)    Notify the Administrative Agent and the Collateral Agent immediately
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.02 is taken out
by any Borrower; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.
(f)    In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:
(i)    none of the Administrative Agent, the Lenders, the Issuing Banks, or
their respective agents or employees shall be liable for any loss or damage
insured by the insurance policies required to be maintained under this
Section 5.02, it being understood that (A) each Borrower and the other Loan
Parties shall look solely to their insurance companies or any other parties
other than the aforesaid parties for the recovery of such loss or damage and
(B) such insurance companies shall have no rights of subrogation against the
Administrative Agent, the Collateral Agent, the Lenders, the Issuing Banks or
their agents or employees. If, however, the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then each
Borrower hereby agrees, to the extent permitted by law, to waive its right of
recovery, if any, against the Administrative Agent, the Collateral Agent, the
Lenders, the Issuing Banks and their agents and employees; and
(ii)    the designation of any form, type or amount of insurance coverage by the
Administrative Agent, the Collateral Agent or the Required Lenders under this
Section 5.02 shall in no event be deemed a representation, warranty or advice by
the Administrative Agent, the Collateral Agent or the Lenders that such
insurance is adequate for the purposes of the business of any Borrower and its
Subsidiaries or the protection of their properties and the Administrative Agent,
the Collateral Agent and the Required Lenders shall have the right from time to
time to require the Borrowers and the other Loan Parties to keep other insurance
in such form and amount as the Administrative Agent, the Collateral Agent or the
Required




--------------------------------------------------------------------------------

109



Lenders may reasonably request; provided that such insurance shall be obtainable
on commercially reasonable terms.
SECTION 5.03.    Obligations and Taxes. Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all Taxes imposed upon it or upon its income or profits or in
respect of its property, before the same shall become delinquent or in default,
as well as all lawful claims for labor, materials and supplies or otherwise
that, if unpaid, could reasonably be expected to give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such obligation or Taxes so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the applicable Borrower shall have set aside on its
books reserves with respect thereto in accordance with GAAP and such contest
operates to suspend collection of the contested obligation or Taxes and
enforcement of a Lien and, in the case of a Mortgaged Property, there is no risk
of forfeiture of such property.
SECTION 5.04.    Financial Statements, Reports, etc. In the case of Terex,
furnish to the Administrative Agent for distribution by the Administrative Agent
to each Lender:
(a)    within 90 days (or if Terex files its annual report on Form 10-K with the
SEC sooner, then promptly thereafter) after the end of each fiscal year, its
consolidated and consolidating balance sheets and related statements of
operations, stockholders’ equity and cash flows showing the financial condition
of Terex and its consolidated Subsidiaries as of the close of such fiscal year
and the results of its operations and the operations of such Subsidiaries during
such year, all audited (in the case of such consolidated financial statements)
by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing or otherwise reasonably acceptable to the Required
Lenders and accompanied by an opinion of such accountants (which shall not be
qualified in any material respect) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of Terex and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(b)    within 45 days (or if Terex files its quarterly report on Form 10-Q with
the SEC sooner, then promptly thereafter) after the end of each of the first
three fiscal quarters of each fiscal year, its consolidated and consolidating
balance sheets and related statements of operations, stockholders’ equity and
cash flows showing the financial condition of Terex and its consolidated
Subsidiaries as of the close of such fiscal quarter and the results of its
operations and the operations of such Subsidiaries during such fiscal quarter
and the then elapsed portion of the fiscal year, all certified by one of its
Financial Officers as fairly presenting in all material respects the financial
condition and results of operations of Terex and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments;
(c)    concurrently with any delivery of financial statements under
sub-paragraph (a) or (b) above, (i) if there shall have been any Unrestricted
Subsidiaries during the relevant period, comparable financial statements (which
need not be audited or contain footnotes) for such period covering Terex and its
Restricted Subsidiaries, and (ii) a certificate of the accounting firm (unless
at such time it is the practice and policy of such accounting firm not to
deliver such certificates) or Financial Officer opining on or certifying such
statements (which certificate, when furnished by an




--------------------------------------------------------------------------------

110



accounting firm, may be limited to accounting matters and disclaim
responsibility for legal interpretations) (A) certifying that no Event of
Default or Default has occurred or, if such an Event of Default or Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto; (B) in the case of any such
letter from such Financial Officer, setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.10 and 6.11, in a form
reasonably satisfactory to the Administrative Agent; and (C) in the case of
financial statements delivered under subparagraph (b) above for the last fiscal
quarter of any ECF Period, setting forth Terex’s calculation of Excess Cash Flow
for the ECF Period then ended;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Terex or any
Restricted Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be;
(e)    within 90 days after the first day of each fiscal year of Terex, a copy
of the budget for its consolidated balance sheet and related statements of
income and cash flows for such fiscal year; and
(f)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Terex or any Restricted
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
SECTION 5.05.    Litigation and Other Notices. Furnish to the Administrative
Agent, the Issuing Banks and each Lender, promptly after obtaining knowledge
thereof, written notice of the following:
(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
(b)    the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority, against any Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect; and
(c)    any development with respect to Terex or any Subsidiary that has resulted
in, or could reasonably be expected to result in, a Material Adverse Effect.
SECTION 5.06.    Employee Benefits. Comply in all material respects with the
applicable provisions of ERISA and the Code and the laws applicable to any
Foreign Pension Plan and (b) furnish to the Administrative Agent (i) as soon as
possible after, and in any event within 10 days after any Responsible Officer of
any Borrower or any Affiliate knows that any ERISA Event has occurred that,
alone or together with any other ERISA Event could reasonably be expected to
result in liability of any Borrower in an aggregate amount exceeding $25,000,000
(or the Dollar Equivalent thereof in another currency), a statement of a
Financial Officer of such Borrower setting




--------------------------------------------------------------------------------

111



forth details as to such ERISA Event and the action, if any, that such Borrower
proposes to take with respect thereto.
SECTION 5.07.    Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep proper books of record and account in which
full, true and correct entries in conformity in all material respects with GAAP
and all requirements of law are made of all dealings and transactions in
relation to its business and activities. Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender to visit and inspect the financial
records and the properties of any Borrower or any Restricted Subsidiary at
reasonable times and as often as reasonably requested (but in no event more than
twice annually unless an Event of Default shall have occurred and be continuing)
and to make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of any Borrower or any Restricted Subsidiary
with the officers thereof and independent accountants therefor.
(b)    In the case of Terex, use commercially reasonable efforts to cause the
credit facilities provided for hereunder to be continuously rated by S&P and
Moody’s, and to maintain a corporate rating from S&P and a corporate family
rating from Moody’s.
SECTION 5.08.    Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes described in Section 3.13.
SECTION 5.09.    Compliance with Environmental Laws. Comply, and cause all
lessees and other persons occupying its Properties to comply, in all material
respects with all Environmental Laws and Environmental Permits applicable to its
operations and Properties; obtain and renew all Environmental Permits necessary
for its operations and Properties; and conduct any Remedial Action in accordance
with Environmental Laws; provided, however, that no Borrower nor any of the
Restricted Subsidiaries shall be required to undertake any Remedial Action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.
SECTION 5.10.    Preparation of Environmental Reports. If an Event of Default
caused by reason of a breach of Section 3.17 or 5.09 shall have occurred and be
continuing, at the request of the Required Lenders through the Administrative
Agent, provide to the Lenders within 45 days after such request, at the expense
of the applicable Borrower, an environmental site assessment report for the
Properties which are the subject of such default, prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent and indicating
the presence or absence of Hazardous Materials and the estimated cost of any
Remedial Action or any other activity required to bring the Properties into
compliance with Environmental Laws in connection with such Properties.
SECTION 5.11.    Further Assurances. (a) Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may




--------------------------------------------------------------------------------

112



be required under Schedule 5.11 or under applicable law, or that the Required
Lenders, the Administrative Agent or the Collateral Agent may reasonably
request, in order to effectuate the transactions contemplated by the Loan
Documents and in order to grant, preserve, protect and perfect the validity and
first priority of the security interests created or intended to be created by
the Security Documents. On and after the Closing Date, Terex will cause each
Material Domestic Restricted Subsidiary (whether now in existence or hereafter
created or acquired) or any Domestic Subsidiary which is a Restricted Subsidiary
and which becomes a Material Domestic Restricted Subsidiary to become a
Subsidiary Guarantor by executing the Guarantee and Collateral Agreement and
each applicable Security Document in favor of the Collateral Agent. In addition,
from time to time, Terex and the Subsidiary Guarantors will, at their cost and
expense, promptly secure the Obligations by pledging or creating, or causing to
be pledged or created, perfected security interests with respect to such of
their assets and properties acquired after the Closing Date as would constitute
Collateral under any Security Document (it being understood that it is the
intent of the parties that the Obligations shall be secured by, among other
things, substantially all the U.S. assets of Terex and the Subsidiary Guarantors
(including Material Owned Real Property and other U.S. assets acquired
subsequent to the Closing Date and 100% of the non-voting Equity Interests (if
any) and 65% of the voting Equity Interests in each Material First Tier Foreign
Subsidiary, but excluding (i) any assets as to which the Administrative Agent
shall determine in its reasonable discretion that the costs of obtaining a
security interest in the same are excessive in relation to the benefit to the
Lenders of the security intended to be afforded thereby and (ii) any assets of a
type specifically excluded as Collateral under the Guarantee and Collateral
Agreement). Such security interests and Liens will be created under the Security
Documents and other security agreements, mortgages, deeds of trust and other
instruments and documents in form and substance reasonably satisfactory to the
Collateral Agent, and Terex shall deliver or cause to be delivered to the
Lenders all such instruments and documents (including legal opinions, flood
hazard determination forms, evidence of any insurance required by Section 5.02,
surveys, title insurance policies (including any endorsements thereto) and lien
searches) as the Collateral Agent shall reasonably request to evidence
compliance with this Section. In furtherance of the foregoing, Terex will give
prompt notice to the Administrative Agent of (A) the acquisition by it or any
Subsidiary Guarantor of any Material Owned Real Property, (B) any Domestic
Subsidiary which becomes a Material Domestic Restricted Subsidiary (or of the
circumstances described in the proviso to the definition of the term “Material
Domestic Restricted Subsidiary”) and (C) any Foreign Subsidiary which becomes a
Material First Tier Foreign Subsidiary.
(b)    In the case of Terex and the Subsidiary Guarantors, promptly to notify
the Collateral Agent in writing of any change (i) in its legal name, (ii) in its
jurisdiction of organization, (iii) in its corporate or legal structure or
(iv) in its Federal Taxpayer Identification Number. Terex and each Subsidiary
Guarantor agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected first priority
security interest in all the Collateral. Terex and each Subsidiary Guarantor
agrees promptly to notify the Collateral Agent if any material portion of the
Collateral owned or held by such Borrower is damaged or destroyed.




--------------------------------------------------------------------------------

113



ARTICLE VI

Negative Covenants
Each Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full (other than
contingent indemnification obligations not then due and payable) and all Letters
of Credit have been cancelled or have expired and all amounts drawn thereunder
have been reimbursed in full, unless the Required Lenders shall otherwise
consent in writing, such Borrower will not, and will not cause or permit any of
the Restricted Subsidiaries to:
SECTION 6.01.    Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except that Terex and any Restricted Subsidiary may incur, create,
assume or permit to exist:
(a)    Indebtedness existing on the Closing Date and set forth in Schedule 6.01;
(b)    Additional Subordinated Notes;
(c)    Indebtedness created under this Agreement and the other Loan Documents;
(d)    Contract Loans permitted under Section 2.29;
(e)    Indebtedness pursuant to (i) Hedging Agreements and (ii) any Additional
L/C Facility; provided, however, that (x) the Additional L/C Exposure shall not
exceed $300,000,000 at any time and (y) the sum of the L/C Exposure and the
Additional L/C Exposure shall not exceed $400,000,000 at any time;
(f)    Indebtedness of (i) Terex or any wholly owned Restricted Subsidiary to
any other wholly owned Restricted Subsidiary, (ii) any wholly owned Restricted
Subsidiary to Terex or (iii) Terex to Finsub incurred to capitalize Finsub
pursuant to the Receivables Program; provided, however, that any Indebtedness of
a Loan Party shall be subordinated to the prior payment in full of the
Obligations;
(g)    Indebtedness resulting from endorsement of negotiable instruments for
collection in the ordinary course of business;
(h)    Indebtedness arising under indemnity agreements to title insurers to
cause such title insurers to issue to the Collateral Agent mortgagee title
insurance policies;
(i)    Indebtedness arising with respect to customary indemnification and
purchase price adjustment obligations incurred in connection with Asset Sales
and Permitted Acquisitions permitted hereunder;
(j)    Indebtedness incurred in the ordinary course of business with respect to
surety and appeal bonds, performance, insurance and return-of-money bonds and
other similar obligations;




--------------------------------------------------------------------------------

114



(k)    Indebtedness consisting of (i) Acquired Indebtedness or (ii) Purchase
Money Indebtedness or Capital Lease Obligations incurred in the ordinary course
of business after the Closing Date; provided that, at the time of the incurrence
of any such Indebtedness and immediately after giving effect thereto, (A) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (B) either (x) the Consolidated Leverage Ratio shall be
less than or equal to 3.75 to 1.00 or (y) the aggregate principal amount of all
Indebtedness incurred, created or assumed pursuant to this Section 6.01(k) at
any time when the Consolidated Leverage Ratio exceeds 3.75 to 1.00 does not
exceed $200,000,000 at any time;
(l)    (i) Indebtedness in respect of Retained Recourse Equipment Loans so long
as the Retained Recourse Amount does not exceed $500,000,000 at any time and
(ii) Floor Plan Guarantees;
(m)    Indebtedness incurred to extend, renew or refinance Indebtedness
described in paragraph (a), (k), (l) or (p) of this Section 6.01 (“Refinancing
Indebtedness”) so long as (i) such Refinancing Indebtedness is in an aggregate
principal amount not greater than the aggregate principal amount of the
Indebtedness being extended, renewed or refinanced, plus the amount of any
interest or premiums required to be paid thereon plus fees and expenses
associated therewith, (ii) such Refinancing Indebtedness has a later or equal
final maturity and a longer or equal weighted average life than the Indebtedness
being extended, renewed or refinanced, (iii) if the Indebtedness being extended,
renewed or refinanced is subordinated to the Obligations, the Refinancing
Indebtedness is subordinated to the Obligations to the extent of the
Indebtedness being extended, renewed or refinanced and (iv) the covenants,
events of default and other non-pricing provisions of the Refinancing
Indebtedness shall be no less favorable to the Lenders than those contained in
the Indebtedness being extended, renewed or refinanced;
(n)    Indebtedness classified as Capital Lease Obligations incurred in
connection with the purchase of inventory to be sold in the ordinary course of
business;
(o)    Indebtedness of Foreign Subsidiaries not exceeding $300,000,000 in the
aggregate at any time outstanding;
(p)    in addition to any of the foregoing, other unsecured Indebtedness;
provided that at the time of the incurrence of any such Indebtedness and
immediately after giving effect thereto, (i) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, and (ii) either
(A) the Consolidated Leverage Ratio shall be less than or equal to 3.75 to 1.00
or (B) the aggregate outstanding principal amount of Indebtedness incurred,
created or assumed pursuant to this Section 6.01(p) at any time when the
Consolidated Leverage Ratio exceeds 3.75 to 1.00 does not exceed $300,000,000 at
any time; and
(q)    Guarantees of Indebtedness of Terex or any Restricted Subsidiary, which
Indebtedness is otherwise permitted under this Section 6.01; provided that (x)
if such Indebtedness is subordinated to the Obligations, such Guarantee shall be
subordinated to the same extent and (y) no Guarantee by a Loan Party of
Indebtedness of a non-Loan Party shall be permitted under this clause (q) other
than Guarantees constituting investments permitted under Section 6.04 (other
than 6.04(k)).




--------------------------------------------------------------------------------

115



SECTION 6.02.    Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Restricted Subsidiary) now owned or hereafter acquired by it or on any
income or revenues or rights in respect of any thereof, except:
(a)    Liens on property or assets of any Borrower and its Restricted
Subsidiaries existing on the Closing Date and set forth in Schedule 6.02;
provided that such Liens shall secure only those obligations which they secure
on the Closing Date;
(b)    any Lien created under the Loan Documents;
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by any Borrower or any Restricted Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition,
(ii) such Lien does not apply to any other property or assets of any Borrower or
any Restricted Subsidiary and (iii) such Lien does not (A) materially interfere
with the use, occupancy and operation of any Mortgaged Property, (B) materially
reduce the fair market value of such Mortgaged Property but for such Lien or
(C) result in any material increase in the cost of operating, occupying or
owning or leasing such Mortgaged Property;
(d)    Liens for taxes not yet due or which are being contested in compliance
with Section 5.03;
(e)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business and
securing obligations that are not due and payable or which are being contested
in compliance with Section 5.03;
(f)    pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;
(g)    (i) deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and (ii) Liens on the
receivables of any Foreign Subsidiary to secure Indebtedness of such Foreign
Subsidiary in respect of performance bonds and similar obligations in an
aggregate principal amount not to exceed the foreign currency equivalent of
$10,000,000 at any one time outstanding;
(h)    zoning restrictions, easements, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of any Borrower or any of its
Restricted Subsidiaries;
(i)    purchase money security interests in real property, improvements thereto
or equipment hereafter acquired (or, in the case of improvements, constructed)
by any Borrower or




--------------------------------------------------------------------------------

116



any Restricted Subsidiary or in respect of Capital Lease Obligations; provided
that (i) such security interests secure Indebtedness permitted by
Section 6.01(k), (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within 90 days after such acquisition (or
construction), (iii) the Indebtedness secured thereby does not exceed 100% of
the lesser of the cost or the fair market value of such real property,
improvements or equipment at the time of such acquisition (or construction) and
(iv) such security interests do not apply to any other property or assets of any
Borrower or any Restricted Subsidiary;
(j)    Liens arising from the rendering of a final judgment or order that does
not give rise to an Event of Default;
(k)    Liens securing Acquired Indebtedness; provided that (i) such Indebtedness
was secured by such Liens at the time of the relevant Permitted Acquisition and
such Liens were not incurred in contemplation thereof and (ii) such Liens do not
extend to (x) any property of Terex or the Restricted Subsidiaries (other than
the Acquired Person) or (y) to any property of the Acquired Person other than
the property securing such Liens on the date of the relevant Permitted
Acquisition;
(l)    Liens securing Refinancing Indebtedness, to the extent that the
Indebtedness being refinanced was originally secured in accordance with this
Section 6.02; provided that such Lien does not apply to any additional property
or assets of Terex or any Restricted Subsidiary;
(m)    Liens in favor of any Loan Party;
(n)    Liens on Program Receivables purported to be sold by Terex or any
Restricted Subsidiary in connection with the Receivables Program; and
(o)    Liens on property and assets of the Foreign Subsidiaries not constituting
Collateral to secure Indebtedness of Foreign Subsidiaries incurred under
Section 6.01(o).
SECTION 6.03.    Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback”); provided that any
Borrower or any Restricted Subsidiary may enter into any such transaction to the
extent that any lease obligations and Liens associated therewith would not be
prohibited under this Agreement.
SECTION 6.04.    Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:
(a)    investments by Terex and its Restricted Subsidiaries (i) existing on the
Closing Date in the Equity Interests of the Subsidiaries, (ii) existing on the
Closing Date and set forth on Schedule 6.04 and (iii) made after the Closing
Date in the Equity Interests of the Subsidiary Guarantors;




--------------------------------------------------------------------------------

117



(b)    Permitted Investments;
(c)    investments in JV Finco not exceeding $25,000,000 at any time
outstanding;
(d)    Terex or any Restricted Subsidiary may make any Permitted Acquisition;
provided that Terex or, if such Restricted Subsidiary is a Subsidiary Guarantor,
such Subsidiary Guarantor complies, and causes any acquired entity to comply,
with the applicable provisions of Section 5.11 and the Security Documents with
respect to the person or assets so acquired;
(e)    the Borrowers and their respective Restricted Subsidiaries may make loans
and advances to employees for moving, entertainment, travel and other similar
expenses in the ordinary course of business;
(f)    Consolidated Capital Expenditures;
(g)    cash collateral provided to the Collateral Agent pursuant to the Loan
Documents;
(h)    promissory notes issued by any purchaser in connection with any Asset
Sale permitted pursuant to Section 6.05(b);
(i)    provided that (a) no Default or Event of Default shall have occurred and
be continuing at the time of such payment or after giving effect thereto, and
(b) the Consolidated Leverage Ratio shall be less than or equal to 3.75 to 1.00,
(A) the purchase by Terex of shares of its common stock (for not more than fair
market value) in connection with the delivery of such stock to grantees under
any stock option plan (upon the exercise by such grantees of their stock
options) or any other deferred compensation plan, any retirement plan, stock
purchase plan or other employee benefit plan of Terex approved by its board of
directors and (B) the repurchase of shares of, or options to purchase shares of,
common stock of Terex or any of its Subsidiaries from employees, former
employees, directors or former directors of Terex or any of its Subsidiaries (or
permitted transferees of such employees, former employees, directors or former
directors) pursuant to the terms of the agreements (including employment
agreements) or plans (or amendments thereto) approved by its board of directors
under which such individuals purchase or sell or are granted the option to
purchase or sell, such common stock;
(j)    accounts receivable arising in the ordinary course of business from the
sale of inventory;
(k)    Guarantees constituting Indebtedness permitted by Section 6.01;
(l)    investments in joint ventures in Related Businesses, investments in
non-Loan Party Subsidiaries and investments in Unrestricted Subsidiaries
(including JV Finco); provided that at the time of such investment and
immediately after giving effect thereto, (A) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, and (B) either
(x) the Consolidated Leverage Ratio shall be less than or equal to 3.75 to 1.00
or (y) the aggregate amount




--------------------------------------------------------------------------------

118



of all investments made pursuant to this Section 6.04(l) at any time when the
Consolidated Leverage Ratio exceeds 3.75 to 1.00 does not exceed $100,000,000 at
any time;
(m)    intercompany loans and advances constituting Indebtedness permitted by
Section 6.01(f);
(n)    provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom, investments made by Terex or any
Restricted Subsidiary to the extent the consideration paid by Terex or such
Restricted Subsidiary for such investment consists of equity of Terex;
(o)    other investments in an aggregate amount (without giving effect to any
write down or write off thereof) not exceeding $400,000,000 at any time
outstanding;
(p)    investments in Finsub arising as a result of (i) the sale or contribution
of Program Receivables to Finsub or (ii) the initial capitalization of Finsub;
(q)    Hedging Agreements to the extent permitted by Section 6.01(e);
(r)    investments by Terex or any Restricted Subsidiary consisting of purchase
money loans or lease financing to customers of Terex, any Restricted Subsidiary
or any entity in which Terex or a Restricted Subsidiary owns directly or
indirectly an Equity Interest (a “Joint Venture”) to finance the acquisition or
lease by such customers of (i) equipment manufactured or sold by Terex, any
Restricted Subsidiary or a Joint Venture, in each case in the ordinary course of
business, and (ii) equipment purchased by Terex or any Restricted Subsidiary
from other manufacturers or other persons in connection with a transaction in
which Terex or any Restricted Subsidiary finances the acquisition or lease of
such equipment by the customers of Terex, any Restricted Subsidiary or a Joint
Venture (collectively, “Equipment Loans”); in an aggregate principal amount
(including as principal the aggregate remaining lease payments in all such
leases that are not in the nature of finance charges) not to exceed
$1,250,000,000 at any time outstanding; and
(s)    investments to fund supplemental executive retirement plan obligations in
an aggregate amount not to exceed $50,000,000 during the term of this Agreement.
SECTION 6.05.    Mergers, Consolidations, Sales of Assets and Acquisitions. (a)
Merge into or consolidate with any other person, or permit any other person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of the assets of Terex and the Restricted Subsidiaries (whether now owned or
hereafter acquired) or less than all the Equity Interests of any Loan Party, or
purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or substantially all of the assets of any other person, except
that:
(i)    any Borrower and any Restricted Subsidiary may purchase and sell
inventory in the ordinary course of business;




--------------------------------------------------------------------------------

119



(ii)    (A) any Restricted Subsidiary may sell Program Receivables to Terex and
(B) Terex and any Restricted Subsidiary may sell Program Receivables to Finsub
pursuant to the Receivables Program; and
(iii)    if at the time thereof and immediately after giving effect thereto no
Event of Default or Default shall have occurred and be continuing:
(A)    any wholly owned Subsidiary (other than Finsub) may merge into Terex in a
transaction in which Terex is the surviving corporation;
(B)    any wholly owned Restricted Subsidiary may merge into or consolidate with
any other wholly owned Subsidiary in a transaction in which the surviving entity
is a wholly owned Restricted Subsidiary and no person other than Terex or a
wholly owned Restricted Subsidiary receives any consideration; provided that, if
either of the wholly owned Subsidiaries party to such merger or consolidation is
a Subsidiary Guarantor, then the surviving entity shall be or become a
Subsidiary Guarantor;
(C)    in connection with any Permitted Acquisition pursuant to Section 6.04(d),
Terex or any wholly owned Subsidiary may acquire or merge into or consolidate
with any entity acquired pursuant to such Permitted Acquisition in a transaction
in which the surviving entity is Terex or a wholly owned Subsidiary; provided
that, (x) if any Borrower is a party to such merger or consolidation, such
Borrower shall be the surviving corporation and such Borrower’s jurisdiction of
organization shall remain the same as immediately prior to such merger or
consolidation, and (y) if any wholly owned Restricted Subsidiary that is a
Subsidiary Guarantor merges into or consolidates with any entity acquired
pursuant to such Permitted Acquisition, then the surviving entity shall be or
become a Subsidiary Guarantor;
(D)    Terex or any Subsidiary may transfer Equity Interests of, or assets of, a
Domestic Subsidiary to Terex or to any wholly owned Domestic Subsidiary where no
person other than Terex or a wholly owned Subsidiary receives any consideration;
provided that, if (x) such Equity Interests or such assets being transferred are
Equity Interests of, or assets of, a Subsidiary Guarantor, then the recipient
thereof shall be or become a Subsidiary Guarantor, and (y) if the transferor of
such Equity Interests or such assets is a Subsidiary Guarantor, then the
recipient thereof shall be or become a Subsidiary Guarantor;
(E)    Terex or any Subsidiary may transfer Equity Interests of a Foreign
Subsidiary (other than a Material First Tier Foreign Subsidiary) to any other
Foreign Subsidiary where no person other than Terex or a wholly owned Restricted
Subsidiary receives any consideration; and
(F)    Terex or any Subsidiary may transfer Equity Interests of, or assets of, a
Material First Tier Foreign Subsidiary to any other Material First Tier Foreign




--------------------------------------------------------------------------------

120



Subsidiary where no person other than Terex or a wholly owned Subsidiary
receives any consideration, provided that in the case of a transfer of Equity
Interests, such transfer is subject to the pledge of the 65% of the voting
Equity Interests thereof to the Collateral Agent.
provided, however, that any merger, consolidation or transfer of assets by or
between Terex or a Restricted Subsidiary, on the one hand, and an Unrestricted
Subsidiary, on the other hand, shall be subject to the limitation set forth in
Section 6.04(l).
(b)    Engage in any Asset Sale not otherwise prohibited by Section 6.05(a)
unless all of the following conditions are met: (i) the consideration received
is at least equal to the fair market value of such assets; (ii) at least 75% of
the consideration received is cash; (iii) the Net Cash Proceeds of such Asset
Sale are applied as required by Section 2.13(b); and (iv) no Default or Event of
Default shall result from such Asset Sale.
SECTION 6.06.    Dividends and Distributions; Restrictions on Ability of
Restricted Subsidiaries to Pay Dividends. (a) Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests or directly or indirectly redeem,
purchase, retire or otherwise acquire for value (or permit any Restricted
Subsidiary to purchase or acquire) any of its Equity Interests or set aside any
amount for any such purpose; provided, however, that (i) any Restricted
Subsidiary may declare and pay dividends or make other distributions ratably to
its equity holders, (ii) Terex may at any time pay dividends with respect to
Equity Interests solely in additional shares of its Equity Interests and
(iii) Terex may pay dividends on, and redeem and repurchase its Equity
Interests, provided that, in the case of this clause (iii), the following
conditions are satisfied: (A) at the time of such dividend, redemption or
purchase and after giving effect thereto, no Default or Event of Default has
occurred and is continuing or would arise as a result thereof, and
(B) immediately after giving effect to any payment, the Consolidated Leverage
Ratio shall be less than or equal to 3.75 to 1.00. Notwithstanding the
foregoing, Terex may (x) repurchase Equity Interests in accordance with
Section 6.04(i) and (y) pay dividends on, and repurchase, Equity Interests for
any other reason in an aggregate amount not to exceed $100,000,000 during any
year.
(b)    Permit its Restricted Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Restricted Subsidiary to (i) pay any
dividends or make any other distributions on its Equity Interests or any other
interest or (ii) make or repay any loans or advances to Terex or the parent of
such Restricted Subsidiary, other than any encumbrance or restriction imposed by
law or any Loan Document.
SECTION 6.07.    Transactions with Affiliates. Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except that any
Borrower or any Restricted Subsidiary may engage in any of the foregoing
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to such Borrower or such Restricted Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
and except that this Section shall




--------------------------------------------------------------------------------

121



not apply to any transaction between or among Borrowers and Guarantors or any
transaction between Terex or any Restricted Subsidiary and Finsub pursuant to
the Receivables Program.
SECTION 6.08.    Business of Borrowers and Restricted Subsidiaries. Engage at
any time in any business or business activity other than the Related Business;
provided, however, that, notwithstanding the fact that Finsub is an Unrestricted
Subsidiary, Terex shall not permit (a) Finsub to engage in any trade or
business, or otherwise conduct any activity, other than the exercise of its
rights and the performance of its obligations pursuant to the Receivables
Program and other incidental activities and (b) the aggregate amount advanced by
all special purpose trusts, funding vehicles and other persons (other than Terex
and the Restricted Subsidiaries) to Finsub in respect of the Trade Receivables
and Equipment Receivables owned by Finsub to exceed $1,500,000,000 at any time.
SECTION 6.09.    Other Indebtedness and Agreements. (a) Permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement (other than the Existing Credit Agreement) pursuant to
which any Indebtedness of any Borrower or any Restricted Subsidiary in an
aggregate principal amount in excess of $50,000,000 is outstanding if the effect
of such waiver, supplement, modification, amendment, termination or release is
to (i) increase the interest rate on such Indebtedness; (ii) accelerate the
dates upon which payments of principal or interest are due on such Indebtedness;
(iii) add or change any event of default or add any material covenant with
respect to such Indebtedness; (iv) change the prepayment provisions of such
Indebtedness in any manner adverse to the Lenders; (v) change the subordination
provisions thereof (or the subordination terms of any Guarantee thereof); or
(vi) change or amend any other term if such change or amendment would materially
increase the obligations of the obligor or confer additional material rights on
the holder of such Indebtedness in a manner adverse to any Borrower, any
Restricted Subsidiary, the Administrative Agent or the Lenders.
(b)    Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or directly or indirectly
redeem, repurchase, retire or otherwise acquire for consideration, or set apart
any sum for the aforesaid purposes, any Indebtedness for borrowed money (other
than the Loans) of any Borrower or any Restricted Subsidiary or pay in cash any
amount in respect of such Indebtedness that may at the obligor’s option be paid
in kind or in other securities, except that (i) Terex and its Restricted
Subsidiaries shall be permitted to do any of the foregoing with the Net Cash
Proceeds of any issuance of Equity Interests of Terex or Refinancing
Indebtedness, (ii) Terex and its Restricted Subsidiaries shall be permitted to
do any of the foregoing if all of the following conditions are satisfied: (x) at
the time of such distribution or payment and after giving effect thereto, no
Default or Event of Default has occurred and is continuing or would arise as a
result thereof and (y) either (A) immediately after giving effect to such
distribution or payment, the Consolidated Leverage Ratio shall be less than or
equal to 3.75 to 1.00 or (B) the aggregate amount of all such distributions or
payments made pursuant to this Section 6.09(b) at any time when the Consolidated
Leverage Ratio exceeds 3.75 to 1.00 would not exceed $200,000,000, (iii) Terex
may at any time repay Indebtedness of any Borrower or any Restricted Subsidiary
solely in Equity Interests of Terex and (iv) at any time when there are no Term
Loans outstanding hereunder, Terex may make offers to




--------------------------------------------------------------------------------

122



repurchase at par (“Asset Sale Repurchase Offers”) its Existing Notes in
accordance with the indentures governing the same, and may repurchase such notes
to the extent tendered in such Asset Sale Repurchase Offers.
SECTION 6.10.    Interest Coverage Ratio. If on the last day of any fiscal
quarter of Terex, the sum of the Aggregate Revolving Credit Exposure and the
Aggregate Contract Loan Exposure exceeds 30% of the Total Revolving Credit
Commitments, permit the Interest Coverage Ratio for the period of four
consecutive fiscal quarters of Terex, in each case taken as one accounting
period, ending on such date to be less than 2.50 to 1.00.
SECTION 6.11.    Senior Secured Leverage Ratio. If on the last day of any fiscal
quarter of Terex, the sum of the Aggregate Revolving Credit Exposure and the
Aggregate Contract Loan Exposure exceeds 30% of the Total Revolving Credit
Commitments, permit the Senior Secured Leverage Ratio as of such date to be
greater than 2.75 to 1.00.
SECTION 6.12.    Fiscal Year. Permit the fiscal year of Terex to end on a day
other than December 31.
SECTION 6.13.    Designation of Unrestricted Subsidiaries. (a) Terex may not
designate any Restricted Subsidiary that is a Loan Party as an Unrestricted
Subsidiary. Terex may designate any Subsidiary created or acquired after the
Closing Date as an Unrestricted Subsidiary under this Agreement (a
“Designation”) only if:
(i)    such Subsidiary does not own any Equity Interests or other equity
interests of any Restricted Subsidiary;
(ii)    no Event of Default shall have occurred and be continuing at the time of
or after giving effect to such Designation;
(iii)    after giving effect to such Designation and any related investment to
be made in such designated Subsidiary by Terex or any Restricted Subsidiary,
Terex and its Restricted Subsidiaries would be in compliance with Section 6.04
and with each of the covenants set forth in Sections 6.10 and 6.11; and
(iv)    Terex has delivered to the Administrative Agent (x) written notice of
such Designation and (y) a certificate, dated the effective date of such
Designation, of a Financial Officer certifying compliance with the conditions
set forth in subclause (iii) above and setting forth reasonably detailed
calculations demonstrating such compliance.
(b)    Terex may designate any Unrestricted Subsidiary as a Restricted
Subsidiary under this Agreement (an “RS Designation”) only if:
(i)    no Event of Default shall have occurred and be continuing at the time of
or after giving effect to such RS Designation, and after giving effect thereto,
Terex would be in compliance with each of the covenants set forth in
Sections 6.10 and 6.11;




--------------------------------------------------------------------------------

123



(ii)    all Liens on assets of such Unrestricted Subsidiary and all Indebtedness
of such Unrestricted Subsidiary outstanding immediately following the RS
Designation would, if initially incurred at such time, have been permitted to be
incurred pursuant to Sections 6.01 and 6.02, respectively;
(iii)    such designation would meet the applicable criteria of the term
“Permitted Acquisition” were Terex acquiring 100% of the Equity Interests of
such Unrestricted Subsidiary at such time and shall be deemed to have been a
Permitted Acquisition effected on the date of such designation; and
(iv)    Terex has delivered to the Administrative Agent (x) written notice of
such RS Designation and (y) a certificate, dated the effective date of such RS
Designation, of a Financial Officer certifying compliance with the conditions
set forth in subclause (iii) above and setting forth reasonably detailed
calculations demonstrating such compliance.
(c)    Upon any such RS Designation with respect to an Unrestricted Subsidiary
(i) Terex and its Restricted Subsidiaries shall be deemed to have received a
return of their investment in such Unrestricted Subsidiary equal to the lesser
of (x) the amount of such investment immediately prior to such RS Designation
and (y) the fair market value (as reasonably determined by Terex) of the net
assets of such Subsidiary at the time of such RS Designation and (ii) for
purposes of Section 6.04(l) Terex and its Restricted Subsidiaries shall be
deemed to have maintained an investment in an Unrestricted Subsidiary equal to
the excess, if positive, of the amount referred to in clause (i)(x) above over
the amount referred to in clause (i)(y) above.
(d)    Neither Terex nor any Restricted Subsidiary shall at any time (x) provide
a Guarantee of any Indebtedness of any Unrestricted Subsidiary, (y) be directly
or indirectly liable for any Indebtedness of any Unrestricted Subsidiary or
(z) be directly or indirectly liable for any other Indebtedness which provides
that the holder thereof may (upon notice, lapse of time or both) declare a
default thereon (or cause such Indebtedness or the payment thereof to be
accelerated, payable or subject to repurchase prior to its final scheduled
maturity) upon the occurrence of a default with respect to any other
Indebtedness that is Indebtedness of an Unrestricted Subsidiary, except in the
case of clause (x) or (y) to the extent permitted under Section 6.01 and
Section 6.04 hereof. Except as provided in paragraph (c) above, each Designation
shall be irrevocable, and no Unrestricted Subsidiary may become a Restricted
Subsidiary, be merged with or into Terex or a Restricted Subsidiary or liquidate
into or transfer substantially all its assets to Terex or a Restricted
Subsidiary.
(e)    Terex shall not, and shall not permit any Restricted Subsidiary to,
furnish any funds to or make any investment in any Unrestricted Subsidiary or
any other person for purposes of enabling it to make any payment or distribution
that could not be made by Terex or the Restricted Subsidiaries in accordance
with the provisions of Section 6.06(a) or 6.09(b).
ARTICLE VII

Events of Default




--------------------------------------------------------------------------------

124



In case of the happening of any of the following events (“Events of Default”):
(a)    any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
(b)    default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or any
Fee or L/C Disbursement or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days after notice;
(d)    default shall be made in the due observance or performance by any
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05 or 5.08 or in Article VI; provided that a default under
Section 6.10 or 6.11 (a “Financial Covenant Default”) shall not constitute an
Event of Default with respect to any Term Loan unless and until the Required
Revolving Credit Lenders shall have accelerated the maturity of any Revolving
Credit Loan outstanding or terminated the Revolving Credit Commitments as a
result thereof;
(e)    default shall be made in the due observance or performance by any
Borrower or any Restricted Subsidiary of any covenant, condition or agreement
contained in any Loan Document (other than those specified in (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent or any Lender to Terex;
(f)    any Borrower or any Restricted Subsidiary shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
in a principal amount in excess of $50,000,000, when and as the same shall
become due and payable, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Borrower or any Restricted Subsidiary, or of a substantial part
of the property or assets of any Borrower or a Restricted Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law,




--------------------------------------------------------------------------------

125



(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Restricted Subsidiary or
for a substantial part of the property or assets of any Borrower or any
Restricted Subsidiary or (iii) the winding-up or liquidation of any Borrower or
any Restricted Subsidiary; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(h)    any Borrower or any Restricted Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Borrower or any
Restricted Subsidiary or for a substantial part of the property or assets of any
Borrower or any Restricted Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any action for the purpose of effecting any of the foregoing;
(i)    one or more judgments for the payment of money the aggregate amount which
is not covered by insurance is in excess of $50,000,000 shall be rendered
against any Borrower, any Restricted Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 45 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of any Borrower
or any Restricted Subsidiary to enforce any such judgment;
(j)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of any Borrower and its ERISA Affiliates in
an aggregate amount exceeding $50,000,000;
(k)    any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms) or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);
(l)    any security interest purported to be created by any Security Document
shall cease to be, or shall be asserted by any Borrower or any other Loan Party
not to be, a valid, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the Collateral
Agent to maintain possession of certificates representing securities pledged
under the Guarantee and Collateral Agreement and except to the extent that such
loss is covered by a lender’s title insurance policy and the related insurer
promptly after such loss shall have acknowledged in writing that such loss is
covered by such title insurance policy; or




--------------------------------------------------------------------------------

126



(m)    there shall have occurred a Change in Control;
then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, with the consent of the
Required Lenders (or, in the case of a Financial Covenant Default, the Required
Revolving Credit Lenders), may, and at the request of the Required Lenders (or,
in the case of a Financial Covenant Default, the Required Revolving Credit
Lenders) shall, by notice to Terex, take either or both of the following
actions, at the same or different times:  (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to any Borrower described in paragraph (g) or (h) above, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding.
ARTICLE VIII

The Administrative Agent and the Collateral Agent
In order to expedite the transactions contemplated by this Agreement, Credit
Suisse AG is hereby appointed to act as Administrative Agent and Collateral
Agent on behalf of the Lenders and the Issuing Banks (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”). Each of the Lenders, the Issuing Banks, and each
assignee of any such Lender or Issuing Bank, hereby irrevocably authorizes the
Agents to take such actions on behalf of such Lender, Issuing Bank or assignee
and to exercise such powers as are specifically delegated to the Agents by the
terms and provisions hereof and of the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto. Without limiting the
generality of the foregoing, the Agents are hereby expressly authorized to
execute any and all documents (including releases) with respect to the
Collateral and the Program Receivables and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents.
Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section




--------------------------------------------------------------------------------

127



9.08), and (c) except as expressly set forth in the Loan Documents, neither
Agent shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to any Borrower or any of the Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
and/or Collateral Agent or any of its Affiliates in any capacity. Neither Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.08) or in the absence of its own gross negligence or wilful misconduct.
Neither Agent shall be deemed to have knowledge of any Default unless and until
written notice thereof is given to such Agent by Terex or a Lender, and neither
Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective directors, officers, employees, agents and
advisors (“Related Parties”). The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.
Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Bank and Terex. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Agent which shall be a bank with an office in New York, New York, having a
combined capital and surplus of at least $500,000,000 or an Affiliate of any
such bank. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and




--------------------------------------------------------------------------------

128



obligations hereunder. The fees payable by Terex to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between
Terex and such successor. After an Agent’s resignation hereunder, the provisions
of this Article and Section 9.05 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while acting
as Agent.
With respect to the Loans made by it hereunder, each Agent in its individual
capacity and not as Agent shall have the same rights and powers as any other
Lender and may exercise the same as though it were not an Agent, and the Agents
and their Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Borrower or any Subsidiary or other
Affiliate thereof as if it were not an Agent.
Each Lender agrees (a) to reimburse the Agents, on demand, in the amount of its
pro rata share (based on the sum of its aggregate available Commitments and
outstanding Loans hereunder) of any expenses incurred for the benefit of the
Lenders by the Agents, including reasonable counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, that
shall not have been reimbursed by any Borrower (and without limiting any such
Borrower’s obligation to do so) and (b) to indemnify and hold harmless each
Agent and any of its directors, officers, employees or agents, on demand, in the
amount of such pro rata share, from and against any and all liabilities, taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against it in its capacity as Agent or any of them
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted by it or any of them under this
Agreement or any other Loan Document, to the extent the same shall not have been
reimbursed by any Borrower or any other Loan Party (and without limiting any
such Borrower’s or any such Loan Party’s obligation to do so); provided that no
Lender shall be liable to an Agent or any such other indemnified person for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of such Agent or any of its directors,
officers, employees or agents. Each Revolving Credit Lender agrees to
reimburse each of the Issuing Banks and their directors, employees and agents,
in each case, to the same extent and subject to the same limitations as provided
above for the Agents.
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.
Without limiting the foregoing, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Obligations, it being understood and




--------------------------------------------------------------------------------

129



agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Agents on behalf of the Secured Parties in accordance
with the terms thereof. In the event of a foreclosure by the Collateral Agent on
any of the Collateral pursuant to a public or private sale or other disposition,
any Lender may be the purchaser of any or all of such Collateral at any such
sale or other disposition, and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent on behalf of the Secured Parties at such sale or
other disposition. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Obligations provided under the Loan Documents, to have agreed
to the foregoing provisions. The provisions of this paragraph are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Lead Arrangers is named as such for recognition
purposed only, and in their respective capacities as such shall have no duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document; it being understood and agreed that each of the Lead Arrangers shall
be entitled to all indemnification and reimbursement rights in favor of the
Agents provided herein and in the other Loan Documents. Without limitation of
the foregoing, neither of the Lead Arrangers in their respective capacities as
such shall, by reason of this Agreement or any other Loan Document, have any
fiduciary relationship in respect of any Lender, Loan Party or any other person.
ARTICLE IX

Miscellaneous
SECTION 9.01.    Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
(a)    if to any Borrower, to it in care of Terex at 200 Nyala Farm Road,
Westport, CT 06880, Attention of General Counsel (Fax No. (203) 227-1647);
(b)    if to the Administrative Agent, to Credit Suisse AG, Eleven Madison
Avenue, New York, New York 10010, Attention of Loan Operations – Boutique
Management (Fax No. (212) 325-8315), Email
list.ops-collateral@credit-suisse.com; and
(c)    if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand




--------------------------------------------------------------------------------

130



or overnight courier service or sent by fax or on the date five Business Days
after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01. As agreed to among the
Borrowers, the Administrative Agent and the applicable Lenders from time to
time, notices and other communications may also be delivered by e-mail to the
e-mail address of a representative of the applicable person provided from time
to time by such person.
Each Borrower hereby agrees, unless directed otherwise by the Administrative
Agent, that it will, or will cause the Subsidiaries to, provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents
or to the Lenders under Article V, including all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (a) is or relates to a
Borrowing Request, a notice pursuant to Section 2.10 or a notice requesting the
issuance, amendment, extension or renewal of a Letter of Credit pursuant to
Section 2.23, (b) relates to the payment of any principal or other amount due
under this Agreement prior to the scheduled date therefor, (c) provides notice
of any Default or Event of Default under this Agreement or any other Loan
Document or (d) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Borrowing or other extension
of credit hereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium that is properly identified in a format acceptable to
the Administrative Agent to an electronic mail address as directed by the
Administrative Agent.
Each Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Terex or its securities) (each, a “Public
Lender”). Each Borrower hereby agrees that (i) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to Terex or its securities for
purposes of foreign, United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 9.17); (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Investor”; and (iv) the Administrative Agent
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not marked as
“Public Investor”. Notwithstanding the foregoing, the following Borrower
Materials shall be marked “PUBLIC”, unless Terex notifies the Administrative
Agent reasonably in advance of the intended distribution that any such document
contains material non-public information: (A) the Loan Documents and (B)
notification of changes in the terms of the credit facilities provided for
herein.




--------------------------------------------------------------------------------

131



Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including foreign,
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to Terex or its securities for purposes of foreign, United States
Federal or state securities laws.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET.
The Administrative Agent agrees that the receipt of the Communications by it at
its e‑mail address set forth above shall constitute effective delivery of the
Communications to it for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
SECTION 9.02.    Survival of Agreement. All covenants, agreements,
representations and warranties made by any Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Banks




--------------------------------------------------------------------------------

132



and shall survive the making by the Lenders of the Loans and the issuance of
Letters of Credit by the Issuing Banks, regardless of any investigation made by
the Lenders or the Issuing Banks or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any Fee or any other amount payable under this Agreement or any other Loan
Document or the Additional L/C Facility is outstanding and unpaid or any Letter
of Credit or Additional Letter of Credit is outstanding and unpaid and so long
as the Commitments have not been terminated. The provisions of Sections 2.14,
2.16, 2.20, 2.31 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Bank.
SECTION 9.03.    Binding Effect. This Agreement shall become effective when it
shall have been executed by Terex and the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.
SECTION 9.04.    Successors and Assigns. (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrowers, the Administrative Agent, the
Issuing Banks or the Lenders that are contained in this Agreement shall bind and
inure to the benefit of their respective successors and assigns.
(b)    Each Lender may assign to one or more assignees (other than any
Ineligible Assignee or any natural person) all or a portion of its interests,
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided, however, that
(i) except in the case of an assignment to a Lender or an Affiliate of such
Lender or an Approved Fund (unless the proposed assignment is of a Revolving
Credit Commitment), (x) Terex (unless an Event of Default shall have occurred
and be continuing) and the Administrative Agent (and, in the case of any
assignment of a Revolving Credit Commitment, the Issuing Banks and the
applicable Swingline Lender) must give their prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed (it
being understood and agreed that Terex’s withholding of consent to any
assignment to a competitor of Terex or any Restricted Subsidiary shall not be
considered to be unreasonably withheld, and that Terex shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof)) and (y) the amount of the Commitment or Loans, as
applicable, of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 (or not
less than €1,000,000 with respect to Euro Term Loans) without the prior written
consent of the Administrative Agent (or, if less, the entire remaining amount of
such Lender’s Commitment or Loans, as applicable), (ii) the parties to each such
assignment shall electronically execute and deliver to the Administrative Agent
an Assignment and Acceptance via an electronic settlement system




--------------------------------------------------------------------------------

133



acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually execute and deliver to the Administrative Agent
an Assignment and Acceptance), together with a processing and recordation fee of
$3,500 (which fee may be waived or reduced at the sole discretion of the
Administrative Agent), and (iii) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
all applicable tax forms. For purposes of this Section 9.04(b), the term
“Approved Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans which is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor. Upon acceptance and recording pursuant to
paragraph (e) of this Section 9.04, from and after the effective date specified
in each Assignment and Acceptance, which effective date shall be at least five
Business Days after the execution thereof, (A) the assignee thereunder shall be
a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this Agreement
and (B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.14, 2.16, 2.20, 2.31 and
9.05, as well as to any Fees accrued for its account and not yet paid).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of any Borrower or any Subsidiary or the
performance or observance by any Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is not an Ineligible Assignee and that it is legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05 or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms




--------------------------------------------------------------------------------

134



hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.
(d)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error and the Borrowers, the Administrative Agent,
the Issuing Banks, the Collateral Agent and the Lenders may treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Issuing Bank, the Collateral Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
(e)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) above and, if required, the written consent of Terex, the
applicable Swingline Lender, the Issuing Banks and the Administrative Agent to
such assignment and any applicable tax forms, the Administrative Agent shall
accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective unless it has been
recorded in the Register as provided in this paragraph (e).
(f)    (i) Each Lender may without the consent of any Borrower, any Swingline
Lender, any Issuing Bank or the Administrative Agent sell participations to one
or more banks or other entities in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other entities shall be
entitled to the benefit of the cost protection provisions contained in
Sections 2.14, 2.16, 2.20 and 2.31 to the same extent as if they were Lenders
(but, with respect to any particular participant, to no greater extent than the
Lender that sold the participation to such participant, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the participant acquired the applicable participation) and (iv) the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrowers relating to
the Loans or L/C Disbursements and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers decreasing any fees payable to such participating bank or person
hereunder or the amount of principal of or the rate at which interest is payable
on the Loans in which such participant bank or person has an interest, extending
any scheduled principal payment date or date fixed for the payment of interest
on the Loans in which such participant bank or person has an interest, releasing
any Guarantor




--------------------------------------------------------------------------------

135



(other than in connection with the sale of such Guarantor in a transaction
permitted by Section 6.05) or all or substantially all of the Collateral or
increasing or extending the Commitments).
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”), which entries
shall be conclusive absent manifest error; provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.
(g)    Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to any Borrower furnished to such Lender by
or on behalf of any Borrower; provided that, prior to any such disclosure of
Information (as defined in Section 9.17) which Information is confidential
pursuant to Section 9.17, each such assignee or participant or proposed assignee
or participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.17.
(h)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central banking authority, provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(i)    No Borrower shall assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, each
Issuing Bank and each Lender, and any attempted assignment without such consent
shall be null and void.
(j)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to make any
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees




--------------------------------------------------------------------------------

136



that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, (i) any
SPC may (x) with notice to, but without the prior written consent of, the
Borrowers and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions providing liquidity and/or credit
support to or for the account of such SPC to support the funding or maintenance
of Loans and (y) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPC, and
(ii) the protections afforded to any SPC pursuant to the provisions of this
Section 9.04(j) may not be amended or modified without the written consent of
such SPC.
(k)    In the event that (i) any Revolving Credit Lender shall become a
Defaulting Lender or (ii) S&P, Moody’s and Thompson’s BankWatch (or Insurance
Watch Ratings Service, in the case of Lenders that are insurance companies (or
Best’s Insurance Reports, if such insurance company is not rated by Insurance
Watch Ratings Service)) shall, after the date that any Lender becomes a
Revolving Credit Lender, downgrade the long‑term certificate deposit ratings of
such Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB,
in the case of a Lender that is an insurance company (or B, in the case of an
insurance company not rated by Insurance Watch Ratings Service)) (or, with
respect to any Revolving Credit Lender that is not rated by any such ratings
service or provider, any Issuing Bank shall have reasonably determined that
there has occurred a material adverse change in the financial condition of any
such Revolving Credit Lender, or a material impairment of the ability of any
such Lender to perform its obligations hereunder, as compared to such condition
or ability as of the date that any such Lender became a Revolving Credit
Lender), then each Issuing Bank shall have the right, but not the obligation, at
its own expense, upon notice to such Lender and the Administrative Agent, to
replace (or to request Terex to use its reasonable efforts to replace) such
Lender with an assignee (in accordance with and subject to the restrictions
contained in paragraph (b) above), and such Lender hereby agrees to transfer and
assign without recourse (in accordance with and subject to the restrictions
contained in paragraph (b) above) all its interests, rights and obligations in
respect of its Revolving Credit Commitment to such assignee; provided, however,
that (i) no such assignment shall conflict with any law, rule and regulation or
order of any Governmental Authority and (ii) the applicable Issuing Bank or such
assignee, as the case may be, shall pay to such Lender in immediately available
funds on the date of such assignment the principal of and interest accrued to
the date of payment on the Loans made by such Lender hereunder and all other
amounts accrued for such Lender’s account or owed to it hereunder.
(l)    Notwithstanding anything to the contrary contained in this Agreement, (i)
any Lender may, at any time, assign all or any portion of its Term Loans to
Terex or the applicable Borrower and (ii) Terex or the applicable Borrower may,
from time to time, purchase Term Loans,




--------------------------------------------------------------------------------

137



in each case, on a non-pro rata basis through (x) Dutch auction procedures open
to all Lenders of the applicable Class on a pro rata basis in accordance with
customary procedures to be agreed between Terex and the Administrative Agent or
(y) open market purchases; provided that in connection with any assignment and
purchase pursuant to this Section 9.04(l):
(A)    no Event of Default shall have occurred and be continuing at the time of
such assignment or shall result therefrom;
(B)    any Term Loans purchased by a Borrower shall, without further action by
any person, be deemed canceled and no longer outstanding (and may not be resold)
for all purposes of this Agreement and all other Loan Documents, including, but
not limited to (i) the making of, or the application of, any payments to the
Lenders under this Agreement or any other Loan Document, (ii) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Loan Document or (iii) any determination of the Required
Lenders (it being understood and agreed that (x) any gains or losses by Terex
upon any such purchase and cancelation of Term Loans shall not be taken into
account in the calculation of Excess Cash Flow, Consolidated Net Income and
Consolidated EBITDA and (y) any such purchase of Loans pursuant to this Section
9.04(l) shall not constitute a Voluntary Prepayment of Loans for purposes of
this Agreement but, if made pursuant to Dutch auction procedures as described
above, shall reduce the remaining scheduled amortization payments for the Term
Loans of such Class pursuant to Section 2.11(a) ratably);
(C)    the purchasing Borrower shall not have any material non-public
information that either (i) has not been disclosed in writing to the assigning
Lender (other than any such Lender that does not wish to receive material
non-public information) on or prior to the date of any assignment to the
purchasing Borrower or initiation of a Dutch auction by the purchasing Borrower
or (ii) if not disclosed to such Lender, could reasonably be expected to have a
material effect upon, or otherwise be material to, (x) such Lender’s decision to
make such assignment or (y) the market price of the Term Loans, in each case
except to the extent that such Lender has entered into a customary “big boy”
letter with the purchasing Borrower;
(D)    the assigning Lender and the purchasing Borrower shall execute and
deliver to the Administrative Agent a Borrower Purchase Assignment and
Acceptance in lieu of an Assignment and Acceptance;
(E)    no proceeds from Revolving Loans or Contract Loans shall be used to fund
any such purchase of Term Loans; and
(F)    the aggregate principal amount of Term Loans purchased by the Borrowers
through open market purchases pursuant to this Section 9.04(l) shall not exceed
$100,000,000 during the term of this Agreement.




--------------------------------------------------------------------------------

138



In connection with any Term Loans purchased and canceled pursuant to this
Section 9.04(l), the Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancelation.
SECTION 9.05.    Expenses; Indemnity. (a) Terex agrees to pay all (i) reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent and each Affiliate of the foregoing persons in connection with
the syndication of the credit facilities provided for herein and the preparation
and administration of this Agreement and the other Loan Documents or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated), including the reasonable and documented
fees, charges and disbursements of Cravath, Swaine & Moore LLP, counsel for the
Administrative Agent and the Collateral Agent, and a firm of local counsel in
each relevant jurisdiction (and, if reasonably necessary, one special counsel)
and (ii) all reasonable and documented out-of-pocket expenses incurred by the
Lead Arrangers, the Administrative Agent, the Collateral Agent, the Issuing
Banks, the Swingline Lenders or any Lender (including the Australian Fronting
Lender) in connection with the enforcement or protection of their rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made or Letters of Credit issued hereunder, as applicable,
including the reasonable and documented fees, charges and disbursements of one
firm of counsel and one firm of local counsel in each relevant jurisdiction for
such parties taken as a whole (and, in the case of an actual or reasonably
perceived conflict of interest, one additional counsel and one additional local
counsel in each relevant jurisdiction for all such affected parties (so long as
such shared representation is consistent with and permitted by professional
responsibility rules)).
(b)    Terex agrees to indemnify the Lead Arrangers, the Administrative Agent,
the Collateral Agent, each Lender (including the Australian Fronting Lender and
the Swingline Lenders), each Issuing Bank, each Affiliate of any of the
foregoing persons and each of their respective directors, officers, employees,
agents, trustees, members, partners and advisors (each such person being called
an “Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable and documented fees, charges and disbursements of one firm of counsel
and one firm of local counsel in each relevant jurisdiction (and, if reasonably
necessary, one special counsel) for each of the Lead Arrangers, the
Administrative Agent and the Collateral Agent, and one firm of counsel and one
firm of local counsel in each relevant jurisdiction (and, if reasonably
necessary, one special counsel) for all of the Lenders taken as a whole (and,
solely in the case of an actual or reasonably perceived conflict of interest,
one additional counsel for each affected Lender) incurred by or asserted against
any Indemnitee arising out of, in any way connected with, or as a result of
(i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby, (ii) the use of
the proceeds of the Loans or issuance of Letters of Credit, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and regardless of whether such
matter is initiated by a third party or by Terex or any of its Affiliates or
shareholders, or (iv) any actual or alleged presence, Release or threat of
Release of Hazardous Materials on any Properties, or any Environmental Claim
related in any way to any




--------------------------------------------------------------------------------

139



Borrower or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or wilful misconduct of such Indemnitee or (y) any dispute
solely among Indemnitees and not arising out of any act or omission of Terex or
any of its Affiliates (other than any proceeding against any Indemnitee solely
in its capacity or in fulfilling its role as Administrative Agent, Collateral
Agent, Issuing Bank, Swingline Lender, Lead Arranger or any similar role with
respect to the credit facilities provided for herein). No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(c)    To the extent permitted by applicable law, no Borrower shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
(d)    The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or an Issuing
Bank. All amounts due under this Section 9.05 shall be payable on written demand
therefor.
SECTION 9.06.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Borrower against any of and all the obligations of
such Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.28 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender and Issuing Bank agrees to notify Terex and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity




--------------------------------------------------------------------------------

140



of such setoff and application. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
SECTION 9.07.    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH
LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS
OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT
WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”)
AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF
NEW YORK.
SECTION 9.08.    Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Collateral Agent, any Lender or an Issuing Bank in
exercising any power or right hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by any Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any Borrower in any case
shall entitle such Borrower to any other or further notice or demand in similar
or other circumstances.
(b)    Except as expressly provided by Section 2.27 or 2.30 or in the other
paragraphs of this Section 9.08, and subject to Section 9.19, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders (or, in the case
of (i) the Financial Covenants and any related provisions hereof (solely as they
relate to the Financial Covenants) or (ii) amendments or modifications to the
definition of “Required Revolving Credit Lenders”, the Required Revolving Credit
Lenders); provided, however, that no such agreement shall (i) decrease the
principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan or any date for
reimbursement of an L/C Disbursement, or waive or excuse any such payment or any
part thereof, or decrease the rate of interest on any Loan or L/C Disbursement,
without the prior written consent of each Lender affected thereby, (ii) increase
or extend the Commitment or decrease or extend the date for payment of any Fees
or any other amount due and payable hereunder to any Lender without the prior
written consent of such Lender, (iii) amend or modify the pro rata requirements
of Section 2.17, the sharing provisions of Section 2.18, the provisions of
Section 9.04(i), the provisions of this




--------------------------------------------------------------------------------

141



Section 9.08, or release Terex as a Guarantor, all or substantially all of the
value of the Guarantees or all or substantially all of the Collateral, without
the prior written consent of each Lender, (iv) change the provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of one Class differently from the
rights of Lenders holding Loans of any other Class without the prior written
consent of Lenders holding a majority in interest of the outstanding Loans and
unused Commitments of each adversely affected Class, (v) modify the protections
afforded to an SPC pursuant to the provisions of Section 9.04(j) without the
written consent of such SPC, or (vi) reduce the percentage contained in the
definition of the term “Required Lenders”, or impose additional material
restrictions on the ability of the Lenders to assign their rights and
obligations under the Loan Documents, without the prior written consent of each
Lender (it being understood that with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Term Loan Commitments and Revolving Credit Commitments on the date hereof);
provided further, that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent, any
Issuing Bank, the Australian Fronting Lender or any Swingline Lender hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent, the Collateral Agent, such Issuing Bank, the Australian
Fronting Lender or such Swingline Lender, as applicable. Notwithstanding the
foregoing, with the consent of Terex, each applicable Borrower, each applicable
Guarantor and the Accepting Lenders, this Agreement (including Section 2.17) may
be amended to the extent expressly contemplated by Section 2.30. For the
avoidance of doubt, but subject to Section 9.19, no Secured Party shall have any
voting rights under this Agreement or any other Loan Document in its capacity as
an Additional L/C Issuing Bank or Contract Loan Revolving Lender.
(c)    The Administrative Agent and the Borrowers may amend any Loan Document to
correct administrative or manifest errors or omissions, or to effect
administrative changes that are not adverse to any Lender; provided, however,
that no such amendment shall become effective until the fifth Business Day after
it has been posted to the Lenders, and then only if the Required Lenders have
not objected in writing thereto within such five Business Day period.
(d)    Notwithstanding any other provision contained in this Section 9.08 or
elsewhere in this Agreement, (i) the Borrowers and the Administrative Agent
agree to execute all such amendments to this Agreement as shall be requested in
accordance with the provisions of the Fee Letter to give effect to the exercise
of rights granted to the Lead Arrangers under the Fee Letter, including the
right to cause additional institutions to become Lenders hereunder with such
titles as the Lead Arrangers may designate and to effect such changes to the
terms of this Agreement as the Lead Arrangers shall have the right to implement
under the terms of the Fee Letter, and (ii) each Lender agrees that any
amendment referred to in the preceding clause (i) that shall not adversely
affect the rights or benefits to which the Lenders are entitled hereunder shall
be effective if executed by the Borrowers and the Administrative Agent without
the consent of any other person. The Administrative Agent shall promptly make
available to each Lender a copy of each amendment entered into under this
paragraph.
SECTION 9.09.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C




--------------------------------------------------------------------------------

142



Disbursement, together with all fees, charges and other amounts which are
treated as interest on such Loan or participation in such L/C Disbursement under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan or participation in accordance with
applicable law, the rate of interest payable in respect of such Loan or
participation hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan or participation
but were not payable as a result of the operation of this Section 9.09 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or participations or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.
SECTION 9.10.    Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto, the respective successors and assigns permitted hereunder and, to
the extent expressly contemplated hereby, the Indemnitees (as defined in Section
9.05(b)) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.
SECTION 9.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
SECTION 9.12.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.




--------------------------------------------------------------------------------

143



SECTION 9.13.    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.
SECTION 9.14.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 9.15.    Jurisdiction; Consent to Service of Process. (a) Each Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the Borough of Manhattan, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the other Loan Documents, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined only in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, any Issuing Bank or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against any Borrower or its properties in
the courts of any jurisdiction.
(b)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01; provided, however, that each
Subsidiary Borrower hereby appoints Terex, 200 Nyala Farm Road, Westport, CT
06880 (Attention of General Counsel), as its agent for service of process.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
SECTION 9.16.    Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.




--------------------------------------------------------------------------------

144



(b)    The obligations of each party in respect of any sum due to any other
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of the Loan Parties contained in
this Section 9.16 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.
SECTION 9.17.    Confidentiality. The Administrative Agent, the Collateral
Agent, each Issuing Bank and each of the Lenders agrees to keep confidential
(and to use its best efforts to cause its respective agents and representatives
to keep confidential) the Information (as defined below) and all copies thereof,
extracts therefrom and analyses or other materials based thereon, except that
the Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender
shall be permitted to disclose Information (a) to such of its respective
officers, directors, employees, agents, Affiliates and representatives,
including accountants, legal counsel and other advisors, and numbering,
administration and settlement service providers, as need to know such
Information, (b) to the extent requested by any regulatory authority (provided
such authority shall be advised of the confidential nature of the Information),
(c) to the extent otherwise required by applicable laws and regulations or by
any subpoena or similar legal process, (d) in connection with any suit, action
or proceeding relating to the enforcement of its rights hereunder or under the
other Loan Documents, (e) to any direct or indirect contractual counterparty in
swap agreements or such contractual counterparty’s professional advisor (so long
as such contractual counterparty (or its Affiliates) is not a competitor of
Terex or any of its Subsidiaries and agrees to be bound by the provisions of
this Section 9.17 or substantially similar confidentiality undertakings), (f) on
a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities provided for herein, (g) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 9.17 or (ii) becomes available to the Administrative Agent, any Issuing
Bank, any Lender or the Collateral Agent on a non-confidential basis from a
source other than any Borrower or (h) to the extent such disclosure is permitted
pursuant to, and made in accordance with the terms of, Section 9.04(g). For the
purposes of this Section, “Information” shall mean all financial statements,
certificates, reports, agreements and information (including all analyses,
compilations and studies prepared by the Administrative Agent, the Collateral
Agent, any Issuing Bank or any Lender based on any of the foregoing) that are
received from any Borrower or any of its Subsidiaries and related to any
Borrower or any of its Subsidiaries, any shareholder of any Borrower or any of
its Subsidiaries or any employee, customer or supplier of any Borrower or any of
its Subsidiaries, other than any of the foregoing that were available to the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to its disclosure thereto by any Borrower or any of
its Subsidiaries, and which are in the case of Information provided after the
Closing Date, either financial information or clearly identified at the time of
delivery as confidential. The provisions of




--------------------------------------------------------------------------------

145



this Section 9.17 shall remain operative and in full force and effect regardless
of the expiration and term of this Agreement.
SECTION 9.18.    European Monetary Union. If, as a result of the implementation
of European monetary union, (a) any currency ceases to be lawful currency of the
nation issuing the same and is replaced by the Euro, then any amount payable
hereunder by any party hereto in such currency shall instead be payable in Euro
and the amount so payable shall be determined by translating the amount payable
in such currency to Euro at the exchange rate recognized by the European Central
Bank for the purpose of integrating such currency into the Euro, or (b) any
currency and the Euro are at the same time recognized by the central bank or
comparable authority of the nation issuing such currency as lawful currency of
such nation, then (i) any Loan made at such time shall be made in Euro and
(ii) any other amount payable by any party hereto in such currency shall be
payable in such currency or in Euro (in an amount determined as set forth in
clause (a)), at the election of the obligor. Prior to the occurrence of the
event or events described in clause (a) or (b) of the preceding sentence, each
amount payable hereunder in any currency will continue to be payable only in
that currency. Each Borrower agrees, at the request of the Required Lenders, at
the time of or at any time following the integration of any additional currency
into the Euro, to enter into an agreement amending this Agreement in such manner
as the Required Lenders shall reasonably request in order to avoid any unfair
burden or disadvantage resulting therefrom and to place the parties hereto in
the position they would have been in had such integration not occurred, the
intent being that neither party will be adversely affected economically as a
result of such integration and that reasonable provisions may be adopted to
govern the borrowing, maintenance and repayment of Loans denominated in any
Alternative Currency after the occurrence of the event or events described in
clause (a) or (b) of the preceding sentence.
SECTION 9.19.    Rights of Additional L/C Issuing Banks and Contract Loan
Revolving Lenders. Without the consent of each Additional L/C Issuing Bank or
each Revolving Credit Lender that has an outstanding Contract Loan Commitment or
Contract Loan (each such Revolving Credit Lender, a “Contract Loan Revolving
Lender”), the Borrowers and the Lenders shall not enter into, consent to or
approve of any amendment, modification or waiver of any provision of this
Agreement or any other Loan Document if, as a result of such amendment, waiver
or modification, (a) any Additional L/C Issuing Bank or Contract Loan Revolving
Lender, as applicable, would no longer be entitled to its ratable share in the
benefits of the Collateral, (b) all or substantially all of the Collateral would
be released or (c) all or substantially all of the value of the Guarantees under
the Loan Documents would be released, and any such attempted amendment,
modification or waiver shall be null and void. Each Additional L/C Issuing Bank
and each Contract Loan Revolving Lender shall be entitled to enforce the
provisions of this Section 9.19 and shall be deemed to have issued Additional
Letters of Credit or made Contract Loans, as applicable, in reliance on this
Section 9.19. Notwithstanding the foregoing, for the avoidance of doubt, no
Additional L/C Issuing Bank or, except as provided in the definition of Required
Lenders, Contract Loan Revolving Lender shall have any right to notice of any
action or, subject to the first sentence of this Section 9.19, to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender.




--------------------------------------------------------------------------------

146



SECTION 9.20.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrowers acknowledges and agrees that: (a) (i) the
arranging and other services regarding this Agreement provided by the Agents,
the Lead Arrangers and the Lenders are arm’s-length commercial transactions
between the Borrowers and their respective Affiliates, on the one hand, and the
Agents, the Lead Arrangers and the Lenders, on the other hand, (ii) each
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate and (iii) each Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) each
Agent, Lead Arranger and Lender is and has been acting solely as a principal and
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrowers or any of their respective Affiliates, or any other person,
and (ii) no Agent, Lead Arranger or Lender has any obligation to the Borrowers
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Agents, the Lead Arrangers, the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrowers and their
respective Affiliates and no Agent, Lead Arranger or Lender has any obligation
to disclose any of such interests to the Borrowers or any of their respective
Affiliates. To the fullest extent permitted by law, each Borrower hereby waives
and releases any claims that it may have against the Agents, the Lead Arrangers
and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transactions contemplated
hereby.
SECTION 9.21.    USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Borrower
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies each Borrower and each
Subsidiary Guarantor, which information includes the name and address of each
Borrower and each Subsidiary Guarantor and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each
Borrower and each Subsidiary Guarantor in accordance with the USA PATRIOT Act.
SECTION 9.22.    Additional Borrowers. Terex may designate any of its wholly
owned Subsidiaries that is a Restricted Subsidiary as a Borrower under any Class
of Revolving Credit Commitments; provided that (i) Terex shall provide the
Administrative Agent and the Revolving Credit Lenders of the applicable Class at
least five Business Days’ notice of the designation of a new Subsidiary
Borrower, (ii) the Administrative Agent, in consultation with the applicable
Lenders, shall be reasonably satisfied that the applicable Lenders may make
loans and other extensions of credit to such person in the applicable currency
or currencies in such person’s jurisdiction in compliance with applicable laws
and regulations and without being subject to any unreimbursed or unindemnified
Tax or other expense, (iii) any designation as a Borrower (A) of a Subsidiary
which is not a Domestic Subsidiary or (B) of a Subsidiary which is not organized
in the same jurisdiction as an existing Borrower shall be subject to the prior
written consent of each Multicurrency Revolving Credit Lender (not to be
unreasonably withheld or delayed) and (iv) Terex and such Restricted Subsidiary
shall have delivered to the Administrative Agent such corporate documentation
(including all applicable “know your customer” documentation), charter
documents,




--------------------------------------------------------------------------------

147



by-laws, resolutions and legal opinions (in each case, consistent with those
provided or required to be provided by Terex under Section 4.01 on the Closing
Date, modified as appropriate for the jurisdiction in question or otherwise as
may be agreed to by the Administrative Agent. For purposes of clause (i) of the
preceding sentence, absent a Change in Law affecting any such Subsidiary, the
“Subsidiary Borrowers” under, and as defined in, the Existing Credit Agreement
as of the Closing Date shall be deemed to be acceptable as borrowers hereunder
with respect to any similar facilities hereunder. Upon the receipt by the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such a
wholly owned Subsidiary and Terex, and the documentation referred to in the
preceding sentence, such wholly owned Subsidiary shall be a Subsidiary Borrower
and a party to this Agreement. A Subsidiary shall cease to be a Subsidiary
Borrower hereunder at such time as no Loans, Fees or any other amounts due in
connection therewith pursuant to the terms hereof in respect of such Subsidiary
shall be outstanding, no Letters of Credit issued for the account of such
Subsidiary shall be outstanding and such Subsidiary and Terex shall have
executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination; provided that, notwithstanding anything herein to the contrary, no
Subsidiary shall cease to be a Subsidiary Borrower solely because it no longer
is a wholly owned Subsidiary.
SECTION 9.23.    Several Obligations. Notwithstanding anything in this Agreement
to the contrary, the parties hereto acknowledge and agree that the obligations
of the Borrowers hereunder to pay the principal of and interest on the Loans are
several and not joint and, except as provided in the Guarantee and Collateral
Agreement or the North Atlantic Guarantee Agreement, as applicable, (a) each
Borrower shall only be liable with respect to the payment of the principal of
and interest on the Loans made to such Borrower and (b) only Terex shall be
liable to pay the Facility Fees, the Administrative Agent Fees, the L/C
Participation Fees, the Issuing Bank Fees and the Upfront Fees.
[Signature pages follow]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
TEREX CORPORATION,
by
 
 
 
Name:
 
Title:





NEW TEREX HOLDINGS UK LIMITED,
by
 
 
 
Name:
 
Title:





TEREX INTERNATIONAL FINANCIAL SERVICES COMPANY,
by
 
 
 
Name:
 
Title:





TEREX AUSTRALIA PTY LTD,
(ACN 010 671 048)
by
 
 
 
Name:
 
Title: Director





by
 
 
 
Name:
 
Title: Company Secretary







--------------------------------------------------------------------------------








CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Collateral
Agent and Lender,
by
 
 
 
Name:
 
Title:



 
by
 
 
 
Name:
 
Title:







--------------------------------------------------------------------------------








CREDIT SUISSE AG, SYDNEY BRANCH, as Australian Fronting Lender,
by
 
 
 
Name:
 
Title:



 
by
 
 
 
Name:
 
Title:







--------------------------------------------------------------------------------






SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE WRITTEN.


NAME OF LENDER:






by
 
 
 
Name:
 
Title:





 
by
 
 
 
Name:
 
Title:







